Name: 2013/29/EU: Commission Implementing Decision of 16Ã November 2012 adopting a sixth updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2012) 8233)
 Type: Decision_IMPL
 Subject Matter: regions and regional policy;  natural environment;  environmental policy
 Date Published: 2013-01-26

 26.1.2013 EN Official Journal of the European Union L 24/647 COMMISSION IMPLEMENTING DECISION of 16 November 2012 adopting a sixth updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2012) 8233) (2013/29/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Mediterranean biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Greece, Cyprus, in accordance with Article 1 of Protocol No 10 of the 2003 Act of Accession (2), and Malta, parts of the Union territories of Spain, France, Italy and Portugal, and, in accordance with Article 355(3) of the Treaty, the territory of Gibraltar, for which the United Kingdom is responsible for external relations, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first five updated lists of sites of Community importance for the Mediterranean biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2006/613/EC (3), 2008/335/EC (4), 2009/95/EC (5), 2010/45/EU (6), 2011/85/EU (7) and Implementing Decision 2012/9/EU (8). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Mediterranean biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Mediterranean biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to include additional sites that have been proposed since 2010 by Member States as sites of Community importance for the Mediterranean biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first five updated Union lists. In that sense, the updated list of sites of Community importance for the Mediterranean biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Mediterranean biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Mediterranean biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between January 2003 and October 2011 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (9). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Mediterranean biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2012/9/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The sixth updated list of sites of Community importance for the Mediterranean biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2012/9/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 236, 23.9.2003, p. 955. (3) OJ L 259, 21.9.2006, p. 1. (4) OJ L 123, 8.5.2008, p. 76. (5) OJ L 43, 13.2.2009, p. 393. (6) OJ L 30, 2.2.2010, p. 322. (7) OJ L 40, 12.2.2011, p. 206. (8) OJ L 10, 13.1.2012, p. 1. (9) OJ L 107, 24.4.1997, p. 1. ANNEX Sixth updated list of sites of Community importance for the Mediterranean biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Greece, Spain, France, Cyprus, Italy, Malta, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CY2000001 MAMMARI - DENEIA * 108 33,1833 35,1806 CY2000002 ALYKOS POTAMOS - AGIOS SOZOMENOS * 409 125 33,4000 35,0500 CY2000003 PERIOCHI MITSEROU * 613 33,1361 35,0528 CY2000004 DASOS MACHAIRA * 4 428 8,5 33,2139 34,9264 CY2000005 MADARI - PAPOUTSA * 4 578 33,0000 34,9583 CY2000007 PERIOCHI PLATY * 623 32,7694 34,9167 CY2000008 KOILADA KEDRON - KAMPOS * 18 258 33,5667 35,4000 CY2000009 FOUNTOUKODASI PITSILIAS * 127 33,0372 34,9486 CY2000010 KOILADA POTAMOU MAROULLENAS * 72 33,1614 35,0219 CY2000011 POTAMOS PERISTERONAS * 38 33,0772 35,0517 CY2000012 KOILADA KARGOTI * 107 32,8953 35,0328 CY3000005 KAVO GKREKO * 1 876 34,0625 34,9736 CY3000006 THALASSIA PERIOCHI NISIA * 191 34,0833 35,0028 CY3000008 LIMNI PARALIMNIOU * 273 33,9683 35,0383 CY4000001 PERIOCHI POLIS - GIALIA * 1 750 11,5 32,4639 35,0764 CY4000002 CHA-POTAMI * 2 627 0 32,6500 34,7208 CY4000003 KOILADA DIARIZOU * 1 358 32,7083 34,8000 CY4000004 VOUNI PANAGIAS * 947 32,6322 34,9017 CY4000005 EPISKOPI MOROU NEROU * 419 32,5375 34,8250 CY4000006 THALASSIA PERIOCHI MOULIA * 200 32,4347 34,7258 CY4000007 XEROS POTAMOS * 4 111 32,6114 34,7928 CY4000008 KOILI - MAVROKOLYMPOS * 301 0 32,4361 34,8625 CY4000009 PERIOCHI SKOULLI * 100 32,4306 35,0111 CY4000010 CHERSONISOS AKAMA * 17 917 32,2983 35,0433 CY4000011 PERIOCHI AGIATIS * 510 32,7694 34,9167 CY4000012 PERIOCHI STAYROS TIS PSOKAS - KARKAVAS * 5 055 32,9250 35,0333 CY4000013 FAROS KATO PAFOU * 88 32,4006 34,7675 CY4000014 PERIOCHI DRYMOU 8 1,3 32,5008 34,9247 CY4000015 PERIOCHI KRITOU MAROTTOU 5 0,8 32,5661 34,9211 CY5000001 DASOS LEMESOU * 4 832 33,0875 34,7972 CY5000004 ETHNIKO DASIKO PARKO TROODOUS * 9 009 0 32,8667 34,9333 CY5000005 AKROTIRIO ASPRO - PETRA ROMIOU 2 489 10 32,6833 34,6667 CY5000006 KOILADA LIMNATI * 439 32,9500 34,8000 CY5000007 PERIOCHI ASGATAS * 107 106,64 33,2583 34,7686 CY6000002 ALYKES LARNAKAS * 1 560 9 33,6222 34,8833 CY6000003 PERIOCHI LYMPION - AGIAS ANNAS * 517 33,4889 34,9639 CY6000004 DASOS STAVROVOUNIOU * 1 928 7 33,4278 34,8806 CY6000005 PERIOCHI LEFKARON * 132 33,3000 34,8611 CY6000006 ETHNIKO DASIKO PARKO RIZOELIAS * 91 33,5731 34,9450 CY6000011 LIMNI OROKLINIS 53 33,6528 34,9669 ES0000013 TABLAS DE DAIMIEL * 2 345,79  3,7075 39,1494 ES0000019 Aiguamolls de l'Alt EmpordÃ * 10 831,21 3,1311 42,2167 ES0000020 Delta de l'Ebre * 48 385,1 0,7789 40,6772 ES0000023 L'Albufera * 27 538  0,3131 39,3053 ES0000024 DOÃ ANA * 113 899,92  6,4208 37,0331 ES0000025 MARISMAS DEL ODIEL * 6 631,52  6,9769 37,2592 ES0000026 COMPLEJO ENDORREICO DE ESPERA * 514,77  5,8625 36,8639 ES0000027 LAGUNA DE MEDINA 354,9  6,0489 36,6189 ES0000028 COMPLEJO ENDORREICO DE CHICLANA * 793,01  6,0719 36,4467 ES0000029 COMPLEJO ENDORREICO DEL PUERTO DE STA MARIA 260,66  6,2283 36,6431 ES0000030 COMPLEJO ENDORREICO DE PUERTO REAL 863,21  6,0469 36,5292 ES0000031 SIERRA DE GRAZALEMA * 53 410,5  5,3847 36,7353 ES0000032 TORCAL DE ANTEQUERA * 2 004,85  4,5461 36,9661 ES0000033 LAGUNA DE FUENTE DE PIEDRA * 8 662,79  4,7722 37,1103 ES0000034 LAGUNAS DEL SUR DE CORDOBA * 1 471,14  4,6917 37,4825 ES0000035 SIERRAS DE CAZORLA, SEGURA Y LAS VILLAS * 210 121,81  2,7453 38,1147 ES0000037 Es Trenc - Salobrar de Campos * 1 442,39 2,9983 39,3553 ES0000038 S'Albufera de Mallorca * 2 135,12 3,0986 39,7903 ES0000045 SIERRA ALHAMILLA * 8 383,66  2,3458 36,9961 ES0000046 CABO DE GATA-NIJAR * 49 512,23  2,0653 36,8672 ES0000047 DESIERTO DE TABERNAS * 11 463,03  2,5106 37,0711 ES0000048 PUNTA ENTINAS-SABINAR * 1 944,76  2,6961 36,6933 ES0000049 LOS ALCORNOCALES * 167 766,98  5,5811 36,3922 ES0000050 SIERRA DE HORNACHUELOS * 60 031,99  5,3847 36,7353 ES0000051 SIERRA DE ARACENA Y PICOS DE AROCHE * 186 799,72  6,5817 37,9575 ES0000052 SIERRA PELADA Y RIVERA DEL ASERRADOR * 12 305,08  6,9767 37,8711 ES0000053 SIERRA NORTE * 177 477,95  5,7764 37,9214 ES0000058 el Fondo d'Elx-Crevillent * 2 374,65  0,7494 38,1872 ES0000059 Llacunes de la Mata i Torrevieja * 3 709,2  0,7025 38,0103 ES0000060 Prat de Cabanes i Torreblanca * 1 939,98 0,1825 40,1697 ES0000061 Illes Columbretes * 12 305,96 0,6794 39,8775 ES0000062 OBARENES-SIERRA DE CANTABRIA * 5 162  2,9625 42,6319 ES0000063 SIERRA DE ALCARAMA Y VALLE DEL ALHAMA * 10 236  1,9889 41,9694 ES0000064 PEÃ AS DE IREGUA, LEZA Y JUBERA * 8 410  2,3778 42,3153 ES0000065 PEÃ AS DE ARNEDILLO, PEÃ ALMONTE Y PEÃ A ISASA * 3 437  2,1597 42,1736 ES0000067 SIERRAS DE DEMANDA, URBIÃ N, CEBOLLERA Y CAMEROS * 138 679  2,8250 42,2083 ES0000068 EMBALSE DE ORELLANA Y SIERRA DE PELA * 42 609,71  5,3567 39,0461 ES0000069 EMBALSE DE CORNALVO Y SIERRA BERMEJA * 13 143,4  6,2292 39,0344 ES0000070 SIERRA DE SAN PEDRO * 115 032,07  6,7800 39,3322 ES0000072 SIERRA GRANDE DE HORNACHOS 12 190,5  6,0314 38,5783 ES0000074 Cap de cala Figuera * 793,12 2,5056 39,4764 ES0000078 Es VedrÃ - Es Vedranell * 635,73 1,2042 38,8681 ES0000079 La VictÃ ²ria * 995,69 3,1750 39,8611 ES0000080 Cap Vermell 77,44 3,4536 39,6633 ES0000082 Tagomago * 554,24 1,6439 39,0386 ES0000083 ArxipÃ ¨lag de Cabrera * 20 531,69 2,9600 39,1842 ES0000084 Ses Salines d'Eivissa i Formentera * 16 434,89 1,4350 38,7925 ES0000090 SIERRA MORENA * 134 308,27  4,0289 38,4783 ES0000115 HOCES DEL RÃ O DURATÃ N * 4 954,17  3,8289 41,3100 ES0000116 VALLE DE IRUELAS * 8 619,07  4,5908 40,3828 ES0000120 Salinas de Santa Pola * 2 503,93  0,6206 38,1842 ES0000124 Sierra de IllÃ ³n y Foz de Burgui * 4 700,82  1,0653 42,7022 ES0000125 Sierra de Leire y Foz de Arbaiun * 8 375  1,1689 42,6594 ES0000127 PeÃ ±a Izaga 2 217,25  1,4383 42,7119 ES0000128 Sierra de San Miguel * 3 113,6001  0,9292 42,7631 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 19 530,4831  1,2458 42,8353 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 6 378,1594  0,8881 42,8311 ES0000132 Arabarko 1 498  1,0522 42,7994 ES0000133 Laguna de Pitillas 215  1,5808 42,4128 ES0000134 Embalse de las CaÃ ±as 100  2,4011 42,4844 ES0000135 Estanca de los Dos Reinos * 31  1,3656 42,3306 ES0000140 BAHIA DE CADIZ * 10 521,75  6,1917 36,4856 ES0000145 MondragÃ ³ * 780,01 3,1797 39,3544 ES0000146 Delta del Llobregat * 923,2 0,9858 41,2769 ES0000147 Marjal de Pego-Oliva * 1 255  0,0619 38,8736 ES0000148 Marjal dels Moros * 620  0,2561 39,6258 ES0000160 HOZ DEL RIO GRITOS Y PARAMOS DE LAS VALERAS * 1 792,27  2,1561 39,8047 ES0000161 LAGUNA DE EL HITO * 954,93  2,6900 39,8722 ES0000164 SIERRA DE AYLLON * 91 356,7  3,2736 41,1150 ES0000165 VALLE Y SALINAS DEL SALADO * 11 585,19  2,7525 41,0800 ES0000166 BARRANCO DEL DULCE * 8 347,94  2,6364 41,0086 ES0000168 LLANURAS DE OROPESA, LAGARTERA Y CALERA Y CHOZAS * 14 798,04  5,2828 39,9372 ES0000169 RIO TAJO EN CASTREJON, ISLAS DE MALPICA DE TAJO Y AZUTAN 1 971,66  4,2833 39,8517 ES0000173 Sierra EspuÃ ±a * 18 214,42  1,5578 37,8650 ES0000175 Salinas y Arenales de San Pedro del Pinatar * 834,76  0,7603 37,8089 ES0000205 LAGUNAS DEL CANAL DE CASTILLA 74,52  4,5494 42,1347 ES0000210 ALTO SIL * 43 751,56  6,3619 42,9275 ES0000211 Desembocadura del riu Millars * 345,85  0,0522 39,9297 ES0000213 Serres de Mariola i el Carrascar de la Font Roja * 19 946  0,5489 38,7097 ES0000221 Sa Dragonera * 1 272,17 2,3250 39,5917 ES0000222 La Trapa * 431,44 2,3778 39,6083 ES0000225 Sa Costera * 787,58 2,7444 39,8278 ES0000226 L'Albufereta * 458,04 3,0833 39,8667 ES0000227 Muntanyes d'ArtÃ * 14 703,38 3,3333 39,7500 ES0000228 Cap de ses Salines * 3 726,18 3,0667 39,2833 ES0000229 Costa Nord de Ciutadella 682,9 3,8278 40,0611 ES0000231 Dels Alocs a Fornells * 2 682 4,0722 40,0583 ES0000232 La Mola i s'Albufera de Fornells * 1 516,32 4,1500 40,0333 ES0000233 D'Addaia a s'Albufera * 2 809,11 4,2250 39,9833 ES0000234 S'Albufera des Grau * 2 546,61 4,2500 39,9500 ES0000235 De s'Albufera a la Mola * 1 985,69 4,2833 39,9167 ES0000236 Illa de l'Aire 30,92 4,2917 39,8028 ES0000237 Des Canutells a Llucalari * 1 812,8 4,1500 39,8667 ES0000238 Son Bou i barranc de sa Vall * 1 203,05 4,0694 39,9167 ES0000239 De Binigaus a cala Mitjana * 1 839,18 4,0083 39,9306 ES0000240 Costa Sud de Ciutadella * 1 124,81 3,9083 39,9333 ES0000241 Costa dels Amunts * 694,67 1,3667 39,0611 ES0000242 Illots de Santa EulÃ ria, Rodona i es CanÃ * 70,19 1,5875 38,9917 ES0000337 ESTRECHO * 19 177,11  5,6150 36,0644 ES1120001 Ancares - Courel * 102 438,9  7,0047 42,7514 ES1120014 CanÃ ³n do Sil * 5 961,49  7,6303 42,4111 ES1120016 RÃ ­o Cabe * 1 576,53  7,4972 42,5639 ES1130001 Baixa Limia * 34 248,13  8,1367 41,8325 ES1130002 Macizo Central * 46 829,43  7,2803 42,1967 ES1130005 RÃ ­o TÃ ¡mega * 718,76  7,4436 41,9819 ES1130006 Veiga de PonteliÃ ±ares * 129,68  7,8542 42,0419 ES1130007 Pena Trevinca * 24 860,33  6,9369 42,2089 ES1130008 Pena Maseira 5 853,81  7,0256 41,9758 ES1130009 Serra da EnciÃ ±a da Lastra * 1 787,12  6,8367 42,4778 ES2110001 Valderejo * 3 418  3,3000 42,9900 ES2110002 SobrÃ ³n * 1 760  3,1061 42,7769 ES2110004 Arkamo-Gibijo-Arrastaria * 11 538  2,9653 42,9236 ES2110005 Omecillo-Tumecillo Ibaia / RÃ ­o Omecillo-Tumecillo * 128 27,1  3,0683 42,8403 ES2110006 Baia Ibaia / RÃ ­o Baia * 424 47,4  2,8725 42,9319 ES2110007 Arreo-Caicedo Yusoko Lakua / Lago de Arreo-Caicedo Yuso * 136  2,9883 42,7817 ES2110008 Ebro Ibaia / RÃ ­o Ebro * 543 75,7  2,5875 42,4769 ES2110010 Zadorra Ibaia / RÃ ­o Zadorra * 327 59,8  2,7856 42,8417 ES2110011 Zadorra Sistemako Urtegiak / Embalses del sistema del Zadorra * 2 559  2,5642 42,9269 ES2110012 Ayuda Ibaia / RÃ ­o Ayuda * 66 10,7  2,8494 42,6919 ES2110013 Arabako Lautadako Irla-hariztiak / Robledales isla de la Llanada Alavesa 257  2,5958 42,8469 ES2110018 Kantabria Mendilerroa / Sierra Cantabria * 11 285  2,6142 42,6075 ES2110021 Guardiako Aintzirak / Lagunas de Laguardia * 45  2,5650 42,5467 ES2200012 RÃ ­o Salazar * 508,35  1,1708 42,7128 ES2200013 RÃ ­o Areta 261  1,2553 42,7267 ES2200020 Sierra de Aralar * 14 026  1,9883 42,9656 ES2200021 Sierra de Urbasa-Andia * 27 857,93  2,0781 42,8419 ES2200022 Sierra de Lokiz * 12 600  2,1708 42,7261 ES2200024 RÃ ­os Ega-Urederra * 251  2,0464 42,6817 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 096  1,3306 42,7164 ES2200026 Sierra de Ugarra * 3 218  1,2128 42,7089 ES2200027 RÃ ­os Eska y BiniÃ ©s * 385  0,9783 42,7392 ES2200029 Sierra de CodÃ ©s * 4 571  2,3331 42,6311 ES2200030 Tramo medio del rÃ ­o AragÃ ³n 1 382  1,2311 42,5947 ES2200031 Yesos de la Ribera Estellesa * 10 044  1,8664 42,3914 ES2200032 Montes de la Valdorba * 1 728,63  1,6203 42,5622 ES2200033 Laguna del Juncal 10  1,7100 42,5167 ES2200035 Tramos Bajos del AragÃ ³n y del Arga * 2 419,11  1,6919 42,3322 ES2200037 Bardenas Reales * 57 601,42  1,4756 42,1678 ES2200039 Badina Escudera 57  1,6961 42,2639 ES2200040 RÃ ­o Ebro * 2 395  1,5614 42,0258 ES2200041 Balsa del Pulguer * 103  1,7092 42,0575 ES2200042 PeÃ ±adil, el Montecillo y Monterrey * 3 072,6  1,5669 41,9381 ES2300006 SOTOS Y RIBERAS DEL EBRO * 1 687  1,7333 42,2000 ES2410001 LOS VALLES - SUR * 14 655  0,7686 42,7439 ES2410004 SAN JUAN DE LA PEÃ A * 1 670  0,6500 42,5100 ES2410005 GUARA NORTE * 12 763  0,2300 42,2900 ES2410012 FOZ DE BINIES * 167  0,7900 42,6500 ES2410015 MONTE PEIRO - ARGUIS 1 549  0,5000 42,3100 ES2410016 SANTA MARIA DE ASCASO 191 0,0369 42,4700 ES2410017 RIO ARAGON (JACA) 60  0,6300 42,5500 ES2410018 RIO GALLEGO (RIBERA DE BIESCAS) 250  0,3192 42,6000 ES2410024 TELERA - ACUMUER * 5 555  0,3311 42,6394 ES2410025 SIERRA Y CAÃ ONES DE GUARA * 34 663  0,1667 42,2603 ES2410026 CONGOSTO DE SOPEIRA * 261 0,7275 42,3211 ES2410029 TENDEÃ ERA * 12 813  0,2108 42,6608 ES2410030 SERRETA NEGRA * 14 063 0,0767 41,3758 ES2410042 SIERRA DE MONGAY * 3 198 0,6525 42,0881 ES2410045 SOBREPUERTO 3 469  0,2356 42,5678 ES2410048 RÃ O ARA * 2 019,06  0,1056 42,6308 ES2410049 RÃ O ISÃ BENA * 1 993 0,5742 42,3236 ES2410050 CUENCA DEL RÃ O YESA * 5 601 0,0478 42,5256 ES2410051 CUENCA DEL RÃ O AIRÃ S * 3 743 0,1056 42,5667 ES2410054 SIERRA FERRERA * 8 023 0,2669 42,4808 ES2410055 SIERRA DE ARRO * 1 460 0,2303 42,4219 ES2410056 SIERRA DE CHÃ A - CONGOSTO DE SEIRA * 8 666 0,4161 42,5100 ES2410057 SIERRAS DE LOS VALLES, AÃ SA Y BORAU * 10 769,31  0,8264 42,7203 ES2410058 RÃ O VERAL 280  0,8561 42,6106 ES2410059 EL TURBÃ N * 2 822 0,5067 42,4194 ES2410060 RÃ O ARAGÃ N-CANAL DE BERDÃ N 982  0,8803 42,6008 ES2410061 SIERRAS DE SAN JUAN DE LA PEÃ A Y PEÃ A OROEL * 18 186  0,6367 42,5294 ES2410062 RÃ O GAS 43  0,5247 42,5644 ES2410064 SIERRAS DE SANTO DOMINGO Y CABALLERA * 30 875  0,7744 42,4036 ES2410067 LA GUARGUERA 517  0,2342 42,4144 ES2410068 SILVES 2 150 0,0175 42,4497 ES2410069 SIERRA DE ESDOLOMADA Y MORRONES DE GÃ EL * 5 414 0,4694 42,3086 ES2410070 SIERRA DEL CASTILLO DE LAGUARRES * 3 687 0,4969 42,1581 ES2410071 CONGOSTO DE OLVENA * 1 883 0,2761 42,1056 ES2410072 LAGUNAS DE ESTAÃ A 506 0,5292 42,0294 ES2410073 RÃ OS CINCA Y ALCANADRE * 6 419 0,1478 41,6914 ES2410074 YESOS DE BARBASTRO * 13 774 0,3133 41,9233 ES2410075 BASAL DE BALLOBAR Y BALSALET DE DON JUAN * 229 0,1394 41,6139 ES2410076 SIERRAS DE ALCUBIERRE Y SIGENA * 47 050  0,4211 41,7167 ES2410084 LIBEROLA-SERRETA NEGRA * 4 918 0,1433 41,4311 ES2420030 SABINARES DEL PUERTO DE ESCADÃ N * 11 606  0,9972 40,2244 ES2420036 PUERTOS DE BECEITE * 4 630  0,2014 40,7956 ES2420037 SIERRA DE JAVALAMBRE * 11 569  0,9942 40,0703 ES2420038 CASTELFRÃ O - MAS DE TARÃ N * 2 206  0,9750 40,4706 ES2420039 RODENO DE ALBARRACÃ N * 3 355  1,3867 40,3703 ES2420092 BARRANCO DE VALDEMESÃ N - AZAILA * 618  0,4544 41,2811 ES2420093 SALADA DE AZAILA * 56  0,4978 41,2647 ES2420099 SIERRA DE VIZCUERNO * 2 541  0,0719 41,1450 ES2420111 MONTES DE LA CUENCA DE GALLOCANTA * 5 317  1,4717 41,0089 ES2420112 LAS PLANETAS-CLAVERÃ AS * 2 724  0,4972 41,1608 ES2420113 PARQUE CULTURAL DEL RÃ O MARTÃ N * 25 389  0,6286 41,0222 ES2420114 SALADAS DE ALCAÃ IZ * 651  0,2039 41,0436 ES2420115 SALADA DE CALANDA * 33  0,2119 40,9922 ES2420116 RÃ O MEZQUÃ N Y OSCUROS * 454  0,0850 40,9133 ES2420117 RÃ O BERGANTES * 241  0,1661 40,8242 ES2420118 RÃ O ALGARS * 874 0,2111 41,1403 ES2420119 ELS PORTS DE BESEIT * 10 158 0,1108 40,7544 ES2420120 SIERRA DE FONFRÃ A * 11 339  1,1078 40,9908 ES2420121 YESOS DE BARRACHINA Y CUTANDA * 1 535  1,1589 40,8919 ES2420122 SABINAR DE EL VILLAREJO * 1 500  1,2156 40,8931 ES2420123 SIERRA PALOMERA * 4 409  1,2456 40,7719 ES2420124 MUELAS Y ESTRECHOS DEL RIO GUADALOPE * 19 175  0,5511 40,6156 ES2420125 RAMBLA DE LAS TRUCHAS * 2 424  0,3394 40,4572 ES2420126 MAESTRAZGO Y SIERRA DE GÃ DAR * 80 961  0,6492 40,3758 ES2420128 ESTRECHOS DEL RIO MIJARES 1 261  0,6739 40,1294 ES2420129 SIERRA DE JAVALAMBRE II * 53 223  1,0333 40,0333 ES2420131 LOS YESARES Y LAGUNA DE TORTAJADA * 2 772  1,0447 40,4067 ES2420132 ALTOS DE MARIMEZQUITA, LOS PINAREJOS Y MUELA DE CASCANTE * 3 272  1,1297 40,2364 ES2420133 LOMA DE CENTELLAS * 920  1,1881 40,1297 ES2420134 SABINAR DE SAN BLAS * 5 029  1,2756 40,3453 ES2420135 CUENCA DEL EBRÃ N * 21 823  1,3544 40,2278 ES2420136 SABINARES DE SALDÃ N Y VALDECUENCA * 9 218  1,4411 40,3411 ES2420137 LOS CUADREJONES-DEHESA DEL SALAR * 55  1,5186 40,3744 ES2420138 VALDECABRIEL - LAS TEJERAS * 11 897  1,6089 40,2842 ES2420139 ALTO TAJO Y MUELA DE SAN JUAN * 6 883  1,7467 40,3972 ES2420140 ESTRECHOS DEL GUADALAVIAR * 2 247  1,6106 40,4028 ES2420141 TREMEDALES DE ORIHUELA * 12 903  1,6689 40,4650 ES2420142 SABINAR DE MONTERDE DE ALBARRACÃ N * 14 019  1,4644 40,4894 ES2420145 CUEVA DE BATICAMBRAS 0,03  0,4589 40,7878 ES2420146 CUEVA DE LA SOLANA 0,03  0,5772 40,7289 ES2420147 CUEVA DEL HÃ MERO 0,03  0,7133 40,1403 ES2420148 CUEVA DEL RECUENCO 0,03  0,5856 40,7586 ES2420149 SIMA DEL POLO 0,03  0,5003 40,7514 ES2430007 FOZ DE SALVATIERRA * 521  1,0100 42,6900 ES2430028 MONCAYO * 9 848  1,7597 41,7436 ES2430032 EL PLANERÃ N * 1 139  0,6167 41,3717 ES2430033 EFESA DE LA VILLA * 1 270  0,0600 41,2275 ES2430034 PUERTO DE CODOS - ENCINACORBA * 1 239  1,3272 41,3017 ES2430035 SIERRA DE SANTA CRUZ - PUERTO DE USED * 637  1,5639 41,1225 ES2430041 COMPLEJO LAGUNAR DE LA SALADA DE CHIPRANA * 155  0,1806 41,2389 ES2430043 LAGUNA DE GALLOCANTA * 2 813  1,5500 40,9667 ES2430047 SIERRAS DE LEYRE Y ORBA * 7 015  1,0231 42,6461 ES2430063 RÃ O ONSELLA 443  1,0372 42,4836 ES2430065 RÃ O ARBA DE LUESIA 329  1,0503 42,3428 ES2430066 RÃ O ARBA DE BIEL * 584  0,9375 42,2861 ES2430077 BAJO GÃ LLEGO 1 309  0,7753 41,8486 ES2430078 MONTES DE ZUERA * 17 273  0,8939 41,9369 ES2430079 LOMA NEGRA * 6 927  1,3111 42,0806 ES2430080 EL CASTELLAR * 12 958  1,0350 41,8142 ES2430081 SOTOS Y MEJANAS DEL EBRO 1 854  0,9322 41,7042 ES2430082 MONEGROS * 35 670  0,1892 41,4206 ES2430083 MONTES DE ALFAJARÃ N - SASO DE OSERA * 11 693  0,6025 41,5981 ES2430085 LAGUNA DE PLANTADOS Y LAGUNA DE AGÃ N * 54  1,4094 41,8453 ES2430086 MONTE ALTO Y SIETE CABEZOS * 3 729  1,3931 41,7914 ES2430087 MADERUELA 691  1,7178 41,8028 ES2430088 BARRANCO DE VALDEPLATA * 1 030  1,6822 41,6886 ES2430089 SIERRA DE NAVA ALTA - PUERTO DE LA CHABOLA * 9 905  1,5050 41,6347 ES2430090 DEHESA DE RUEDA - MONTOLAR * 3 945  1,2286 41,6444 ES2430091 PLANAS Y ESTEPAS DE LA MARGEN DERECHA DEL EBRO * 43 160  0,8139 41,4556 ES2430094 MEANDROS DEL EBRO 1 106  0,3600 41,3178 ES2430095 BAJO MARTÃ N 268  0,3364 41,2453 ES2430096 RÃ O GUADALOPE, VAL DE FABARA Y VAL DE PILAS * 5 643 0,0778 41,2433 ES2430097 RÃ O MATARRANYA * 1 991 0,1394 41,1458 ES2430098 CUEVA HONDA 0,03  1,7147 41,6419 ES2430100 HOCES DEL JALÃ N * 5 199  1,6061 41,4147 ES2430101 MUELAS DEL JILOCA: EL CAMPO Y LA TORRETA * 9 431  1,5469 41,2756 ES2430102 SIERRA DE VICORT * 10 410  1,4892 41,3689 ES2430103 SIERRAS DE ALGAIRÃ N * 4 214  1,3761 41,3439 ES2430104 RIBERAS DEL JALÃ N (BUBIERCA-ATECA) * 174  1,8144 41,3197 ES2430105 HOCES DEL RIO MESA * 5 299,5179  1,8944 41,1800 ES2430106 LOS ROMERALES - CERROPOZUELO * 7 899  1,7469 41,1453 ES2430107 SIERRAS DE PARDOS Y SANTA CRUZ * 5 672  1,5856 41,1050 ES2430108 BALSA GRANDE Y BALSA PEQUEÃ A * 16  1,5408 41,0189 ES2430109 HOCES DE TORRALBA - RIO PIEDRA * 2 970  1,7075 41,0550 ES2430110 ALTO HUERVA - SIERRA DE HERRERA * 22 192  1,1544 41,2219 ES2430127 SIMA DEL Ã RBOL 0,03  1,4267 41,4628 ES2430143 CUEVA DEL MÃ RMOL 0,03  1,4275 41,4808 ES2430144 CUEVA DEL SUDOR 0,03  1,4600 41,4739 ES2430151 CUEVA DEL MUERTO 0,03  1,4281 41,4817 ES2430152 RESERVA NATURAL DE LOS GALACHOS DE LA ALFRANCA DE PASTRIZ, LA CARTUJA Y EL BURGO DE EBRO 777  0,7650 41,5978 ES2430153 LA LOMAZA DE BELCHITE * 1 193  0,7053 41,3897 ES3110001 Cuencas de los rÃ ­os Jarama y Henares * 36 088  3,4292 40,6164 ES3110002 Cuenca del rÃ ­o Lozoya y Sierra Norte * 49 887  3,7036 40,9414 ES3110003 Cuenca del rÃ ­o Guadalix * 2 467  3,6397 40,7261 ES3110004 Cuenca del rÃ ­o Manzanares * 63 305  3,8339 40,6361 ES3110005 Cuenca del rÃ ­o Guadarrama * 34 038  4,0056 40,5028 ES3110006 Vegas, cuestas y pÃ ¡ramos del sureste de Madrid * 51 170  3,5797 40,1789 ES3110007 Cuencas de los rÃ ­os Alberche y Cofio * 82 919  4,2683 40,3756 ES4110002 SIERRA DE GREDOS * 86 397,84  5,3303 40,2733 ES4110020 PINAR DE HOYOCASERO * 431,49  4,9772 40,3922 ES4110034 SIERRA DE LA PARAMERA Y SERROTA * 22 663,15  4,9636 40,4958 ES4110078 RIBERAS DEL RÃ O ALBERCHE Y AFLUENTES * 651,02  4,7483 40,4072 ES4110097 CAMPO AZÃ LVARO-PINARES DE PEGUERINOS * 25 961,11  4,3503 40,6856 ES4110103 ENCINARES DE LOS RÃ OS ADAJA Y VOLTOYA * 23 007,32  4,5617 40,7664 ES4110112 ENCINARES DE LA SIERRA DE Ã VILA * 13 326,74  4,8711 40,6844 ES4110113 CERRO DE GUISANDO * 3 488,73  4,4817 40,3614 ES4110114 PINARES DEL BAJO ALBERCHE * 49 481,34  4,4764 40,5147 ES4110115 VALLE DEL TIÃ TAR * 63 354,69  4,9419 40,2256 ES4120025 OJO GUAREÃ A * 13 141,84  3,6172 43,0500 ES4120028 MONTE SANTIAGO * 2 536,96  3,0339 42,9658 ES4120030 MONTES OBARENES * 43 060,84  3,2436 42,7600 ES4120049 BOSQUES DEL VALLE DE MENA * 6 480,96  3,2867 43,0625 ES4120051 RIBERAS DEL ZADORRA * 170,5  2,8333 42,7706 ES4120052 RIBERAS DEL AYUDA * 425,89  2,6958 42,7225 ES4120059 RIBERAS DEL RÃ O EBRO Y AFLUENTES * 159,77  2,9869 42,7147 ES4120066 RIBERAS DEL RÃ O NELA Y AFLUENTES * 697,52  3,4800 42,9336 ES4120068 RIBERAS DEL RÃ O RIAZA 87,83  3,8772 41,6664 ES4120071 RIBERAS DEL RÃ O ARLANZA Y AFLUENTES * 998,26  3,3183 42,0686 ES4120072 RIBERAS DEL RÃ O ARLANZÃ N Y AFLUENTES * 973,19  3,5681 42,3211 ES4120073 RIBERAS DEL RÃ O OCA Y AFLUENTES * 494,53  3,4003 42,6500 ES4120075 RIBERAS DEL RÃ O TIRÃ N Y AFLUENTES * 405,62  3,1853 42,4331 ES4120089 HOCES DEL ALTO EBRO Y RUDRÃ N * 46 320,02  3,8067 42,8081 ES4120091 SABINARES DEL ARLANZA * 37 639,04  3,4444 41,9894 ES4120092 SIERRA DE LA DEMANDA * 70 691,84  3,1989 42,1303 ES4120093 HUMADA-PEÃ A AMAYA * 36 872,57  4,0422 42,6389 ES4120094 SIERRA DE LA TESLA-VALDIVIELSO * 25 420,11  3,5239 42,7917 ES4120095 MONTES DE MIRANDA DE EBRO Y AMEYUGO * 3 633,03  2,9825 42,6486 ES4130010 SIERRA DE LOS ANCARES * 55 581,95  6,6994 42,7922 ES4130038 SIERRA DE LA ENCINA DE LA LASTRA * 289,43  6,8408 42,4989 ES4130065 RIBERAS DEL RÃ O Ã RBIGO Y AFLUENTES * 1 020,59  6,1644 42,1842 ES4130076 RIBERAS DEL RÃ O SIL Y AFLUENTES * 313,39  6,8511 42,5328 ES4130079 RIBERAS DEL RÃ O ESLA Y AFLUENTES * 1 791,83  5,5856 42,0631 ES4130117 MONTES AQUILANOS Y SIERRA DE TELENO * 31 619,52  6,5022 42,3622 ES4130137 REBOLLARES DEL CEA 13 313,77  5,0653 42,6553 ES4130145 LAGUNAS DE LOS OTEROS * 4 127,36  5,3258 42,2711 ES4130149 OMAÃ A * 20 041,84  6,1514 42,8256 ES4140011 FUENTES CARRIONAS Y FUENTE COBRE-MONTAÃ A PALENTINA * 78 178,8  4,5556 42,9369 ES4140026 LAS TUERCES * 1 602,42  4,2356 42,7489 ES4140027 COVALAGUA * 2 348,18  4,1200 42,7708 ES4140053 MONTES DEL CERRATO * 12 234,94  4,1067 41,9047 ES4140077 RIBERAS DEL RÃ O CARRIÃ N Y AFLUENTES * 678,39  4,7956 42,3061 ES4140080 CANAL DE CASTILLA * 121,62  4,3606 42,3747 ES4140082 RIBERAS DEL RÃ O PISUERGA Y AFLUENTES * 1 745,88  4,2386 42,2539 ES4140129 MONTES TOROZOS Y PÃ RAMO DE TORQUEMADA-ASTUDILLO * 22 982,12  4,3581 42,1006 ES4140136 LAGUNA DE LA NAVA * 1 012,97  4,7408 42,0650 ES4150032 EL REBOLLAR * 49 811,1  6,6136 40,3719 ES4150064 RIBERAS DE LOS RÃ OS HUEBRA, YELTES, UCES Y AFLUENTES * 4 743,37  6,3908 40,7722 ES4150085 RIBERAS DEL RÃ O TORMES Y AFLUENTES * 1 834,49  5,5097 40,4350 ES4150096 ARRIBES DEL DUERO * 106 398,14  6,5981 41,1889 ES4150098 CAMPO DE ARGAÃ Ã N * 9 272,49  6,6594 40,6450 ES4150100 CAMPO DE AZABA * 36 064,64  6,6972 40,5106 ES4150101 CANDELARIO * 8 193,06  5,7697 40,3339 ES4150107 LAS BATUECAS-SIERRA DE FRANCIA * 31 801,91  6,1389 40,4553 ES4150108 QUILAMAS * 10 651,04  5,9978 40,5617 ES4150121 RIBERAS DEL RÃ O ALAGÃ N Y AFLUENTES * 1 721,49  5,8572 40,5739 ES4150125 RIBERAS DEL RÃ O AGADÃ N * 86,55  6,4392 40,4908 ES4150126 VALLE DEL CUERPO DE HOMBRE * 6 549,34  5,8492 40,3703 ES4150127 RIBERAS DEL RÃ O Ã GUEDA * 934,28  6,6675 40,7272 ES4160019 SIERRA DE AYLLÃ N * 14 119,29  3,3611 41,2714 ES4160043 CUEVA DE LOS MURCIÃ LAGOS 1  4,0356 41,0847 ES4160058 SABINARES DE SOMOSIERRA * 2 158,77  3,6686 41,1725 ES4160062 LAGUNAS DE COCA Y OLMEDO * 1 232,69  4,6872 41,1925 ES4160063 LAGUNAS DE SANTA MARÃ A LA REAL DE NIEVA * 637,85  4,4064 40,9881 ES4160084 RIBERAS DEL RÃ O DURATÃ N 264,54  3,6397 41,2431 ES4160104 HOCES DEL RÃ O RIAZA * 5 184,53  3,5756 41,5244 ES4160106 LAGUNAS DE CANTALEJO * 10 740,35  4,0561 41,2606 ES4160109 SIERRA DE GUADARRAMA * 69 659,53  3,9286 40,9469 ES4160111 VALLES DEL VOLTOYA Y EL ZORITA * 39 660,8  4,5258 40,9019 ES4160122 SIERRA DE PRADALES * 1 335,24  3,7958 41,4456 ES4170029 SABINARES SIERRA DE CABREJAS * 32 707,93  2,8017 41,7444 ES4170054 ONCALA-VALTAJEROS * 7 393,8  2,3056 41,9589 ES4170055 CIGUDOSA-SAN FELICES * 6 733,33  2,0150 41,9156 ES4170056 SABINARES DE CIRIA-BOROBIA * 2 801,35  1,9475 41,6325 ES4170057 SABINARES DEL JALÃ N * 19 068,66  2,1764 41,1311 ES4170083 RIBERAS DEL RÃ O DUERO Y AFLUENTES * 5 593,53  3,4044 41,6061 ES4170116 SIERRAS DE URBIÃ N Y CEBOLLERA * 42 983,83  2,5083 42,0047 ES4170119 SIERRA DEL MONCAYO * 7 098,1  1,8522 41,7700 ES4170120 PÃ RAMO DE LAYNA * 6 233,78  2,3542 41,1169 ES4170135 CAÃ Ã N DE RÃ O LOBOS * 12 238,11  3,1111 41,7853 ES4170138 QUEJIGARES Y ENCINARES DE SIERRA DEL MADERO * 3 823,59  2,0856 41,7919 ES4170139 QUEJIGARES DE GÃ MARA-NÃ JIMA * 6 214,81  2,1758 41,5125 ES4170140 ROBLEDALES DEL BERRÃ N * 495,79  2,6564 41,8667 ES4170141 PINAR DE LOSANA * 795,24  3,0539 41,2872 ES4170142 ENCINARES DE TIERMES * 1 153,32  3,1261 41,3731 ES4170143 ENCINARES DE SIERRA DEL COSTANAZO * 2 034,32  2,0792 41,5911 ES4170144 RIBERAS DEL RÃ O CIDACOS Y AFLUENTES 177,79  2,4700 42,0697 ES4170148 ALTOS DE BARAHONA * 43 920,13  2,7664 41,3233 ES4180017 RIBERAS DE CASTRONUÃ O * 8 421,08  5,1781 41,4422 ES4180069 RIBERAS DEL RÃ O CEA * 754,4  5,2489 42,1969 ES4180070 RIBERAS DEL RÃ O CEGA * 455,55  4,6414 41,4211 ES4180081 RIBERAS DEL RÃ O ADAJA Y AFLUENTES 1 390,68  4,5997 41,3086 ES4180124 SALGÃ EROS DE ALDEAMAYOR * 1 185,65  4,6700 41,5278 ES4180130 EL CARRASCAL * 5 410,56  4,3458 41,5858 ES4180147 HUMEDALES DE LOS ARENALES * 3 328,28  4,8578 41,1975 ES4190033 SIERRA DE LA CULEBRA * 61 305,2  6,3414 41,9114 ES4190060 TEJEDELO * 138,82  6,7914 42,0228 ES4190061 QUEJIGARES DE LA TIERRA DEL VINO * 369  5,7311 41,2956 ES4190067 RIBERAS DEL RÃ O TERA Y AFLUENTES * 1 946,17  5,7825 41,9569 ES4190074 RIBERAS DEL RÃ O ALISTE Y AFLUENTES * 1 702,44  6,3106 41,7378 ES4190102 CAÃ ONES DEL DUERO * 13 611,2  5,9703 41,4594 ES4190105 LAGO DE SANABRIA Y ALREDEDORES * 32 281,16  6,8469 42,1556 ES4190110 SIERRA DE LA CABRERA * 18 773,94  6,5378 42,2125 ES4190131 RIBERAS DEL RÃ O TUELA Y AFLUENTES * 431,47  6,9231 42,0222 ES4190132 RIBERAS DEL RÃ O MANZANAS Y AFLUENTES * 395,98  6,5536 41,7642 ES4190133 CAMPO ALTO DE ALISTE * 2 204,75  6,3664 41,8242 ES4190134 LAGUNAS DE TERA Y VIDRIALES * 2 292,26  5,7808 41,9544 ES4190146 LAGUNAS Y PASTIZALES SALINOS DE VILLAFÃ FILA * 4 219,84  5,6239 41,8139 ES4210001 HOCES DEL RIO JUCAR * 17 447  1,2964 39,2056 ES4210002 LA ENCANTADA, EL MORAL Y LOS TORREONES 855  2,6719 39,1317 ES4210004 LAGUNAS SALADAS DE PETROLA Y SALOBREJO Y COMPLEJO LAGUNAR DE CORRAL RUBIO * 2 415,6  1,5594 38,8436 ES4210005 LAGUNA DE LOS OJOS DE VILLAVERDE * 339,74  2,3686 38,8086 ES4210006 LAGUNA DEL ARQUILLO * 522  2,3625 38,7472 ES4210008 SIERRA DE ALCARAZ Y SEGURA Y CAÃ ONES DEL SEGURA Y DEL MUNDO * 174 881,13  2,2464 38,4058 ES4210010 SIERRA DE ABENUJ * 1 044,66  1,7303 38,6222 ES4210011 SALADARES DE CORDOVILLA Y AGRAMON Y LAGUNA DE ALBORAJ * 1 390  1,6142 38,5456 ES4210016 SIERRA DEL RELUMBRAR Y ESTRIBACIONES DE ALCARAZ * 30 677,89  2,6958 38,5736 ES4210017 LAGUNAS DE RUIDERA * 34 452  2,8250 38,9367 ES4220001 NAVAS DE MALAGON * 466,14  3,9117 39,1842 ES4220002 SIERRA DE PICÃ N * 7 825,38  4,1158 39,0606 ES4220003 RÃ OS DE LA CUENCA MEDIA DEL GUADIANA Y LADERAS VERTIENTES * 23 483,92  4,4050 39,0297 ES4220005 LAGUNAS VOLCÃ NICAS DEL CAMPO DE CALATRAVA * 1 862,28  3,8408 38,8053 ES4220007 RIOS QUEJIGAL, VALDEAZOGUES Y ALCUDIA 1 214,53  4,5400 38,7392 ES4220013 SIERRA DE LOS CANALIZOS * 24 564,21  4,6181 38,8739 ES4220015 SIERRAS DE ALMADÃ N-CHILLÃ N-GUADALMEZ * 6 612,07  4,8867 38,7436 ES4220017 ALCORNOCAL DE ZUMAJO * 3 180,53  4,8372 39,1144 ES4220018 TÃ NELES DEL OJAILÃ N 77,16  3,8742 38,5856 ES4220019 BONALES DE LA COMARCA DE LOS MONTES DEL GUADIANA * 285,53  4,5753 39,1147 ES4220020 LAGUNAS DE ALCOBA Y HORCAJO DE LOS MONTES * 20,01  4,4583 39,2833 ES4230001 RENTOS DE ORCHOVA Y VERTIENTES DEL TURIA * 4 765,48  1,1942 39,9664 ES4230002 SIERRAS DE TALAYUELAS Y ALIAGUILLA * 7 763  1,2886 39,8003 ES4230005 SABINARES DE CAMPILLOS-SIERRA Y VALDEMORILLO DE LA SIERRA * 13 654  1,7128 40,0611 ES4230006 HOCES DE ALARCON * 2 778,52  2,0764 39,5292 ES4230008 COMPLEJO LAGUNAR DE ARCAS * 275,03  2,1389 39,9961 ES4230009 CUEVA DE LA JUDIA 196,62  2,1458 39,7253 ES4230010 CUEVA DE LOS MORCIGUILLOS * 45,96  2,1511 39,9286 ES4230012 ESTEPAS YESOSAS DE LA ALCARRIA CONQUENSE * 11 481,79  2,6644 40,2189 ES4230013 HOCES DEL CABRIEL, GUADAZAÃ N Y OJOS DE MOYA * 63 296,2  1,6386 39,9653 ES4230014 SERRANIA DE CUENCA * 185 318  1,9544 40,2922 ES4230015 SIERRA DEL SANTERÃ N * 2 609  1,4058 40,0461 ES4230016 RÃ O JÃ CAR SOBRE ALARCÃ N * 699,77  1,5233 39,9436 ES4240003 RIBERAS DEL HENARES * 1 249,77  3,0903 40,8381 ES4240004 RAÃ AS DE MATARRUBIA, VILLASECA Y CASAS DE UCEDA 1 315,86  3,3397 40,8589 ES4240005 LAGUNAS DE PUEBLA DE BELEÃ A * 210,07  3,2528 40,8906 ES4240007 SIERRA DE PELA * 11 972,28  3,1136 41,2622 ES4240008 CERROS VOLCÃ NICOS DE CAÃ AMARES 707  2,9494 41,2061 ES4240009 VALLE DEL RIO CAÃ AMARES * 1 827,39  2,9428 41,0358 ES4240012 REBOLLAR DE NAVALPOTRO * 1 059,83  2,5878 40,9450 ES4240013 CUEVA DE LA CANALEJA 163  2,4639 40,9072 ES4240014 QUEJIGARES DE BARRIOPEDRO Y BRIHUEGA * 4 382  2,7908 40,7856 ES4240015 VALLE DEL TAJUÃ A EN TORRECUADRADA * 2 825  2,5361 40,8808 ES4240016 ALTO TAJO * 140 068  2,0753 40,6808 ES4240017 PARAMERAS DE MARANCHON, HOZ DEL MESA Y ARAGONCILLO * 49 442  2,1406 41,0392 ES4240018 SIERRA DE ALTOMIRA * 29 493  2,8289 40,2967 ES4240019 LADERAS YESOSAS DE TENDILLA * 259  2,9864 40,5408 ES4240020 MONTES DE PICAZA * 15 103  1,8311 40,7008 ES4240021 RIBERAS DE VALFERMOSO DE TAJUÃ A Y BRIHUEGA 107  2,9553 40,6356 ES4240022 SABINARES RASTREROS DE ALUSTANTE-TORDESILOS * 7 376  1,6061 40,6106 ES4240023 LAGUNAS Y PARAMERAS DEL SEÃ ORÃ O DE MOLINA * 6 163,8  1,7867 41,0133 ES4240024 SIERRA DE CALDEREROS * 2 368,04  1,7281 40,8536 ES4250001 SIERRA DE SAN VICENTE Y VALLES DEL TIETAR Y ALBERCHE * 117 539,01  4,8961 40,1103 ES4250003 BARRANCAS DE TALAVERA 1 182,72  4,0781 39,9439 ES4250005 MONTES DE TOLEDO * 218 003,17  4,2378 39,4581 ES4250006 RINCON DEL TOROZO 202,07  5,0422 39,4817 ES4250008 ESTEPAS SALINAS DE TOLEDO * 679  3,6172 39,8458 ES4250009 YESARES DEL VALLE DEL TAJO * 28 033  3,2736 40,0164 ES4250010 HUMEDALES DE LA MANCHA * 14 492,77  3,2778 39,5036 ES4250011 COMPLEJO LAGUNAR DE LA JARA * 768,7  4,4469 39,7053 ES4250012 MINA DE LA NAVA DE RICOMALILLO 1,19  4,9539 39,6617 ES4250013 RÃ OS DE LA MARGEN IZQUIERDA DEL TAJO Y BERROCALES DEL TAJO * 13 472,79  4,8464 39,7528 ES4250014 SOTOS DEL RÃ O ALBERCHE * 751,4  4,4936 40,0853 ES4310003 COMPLEJO LAGUNAR DE LA ALBUERA * 1 878,31  6,7628 38,6972 ES4310004 DEHESAS DE JEREZ 48 016,3  7,0358 38,3706 ES4310008 ESTENA * 8 094,96  4,7644 39,3822 ES4310009 PUERTO PEÃ A - LOS GOLONDRINOS * 33 403,77  5,0631 39,2339 ES4310010 LA SERENA * 144 512,08  5,4228 38,8747 ES4310015 RIO ALCARRACHE * 1 161,94  6,8869 38,4814 ES4310017 RIO ALJUCEN BAJO * 402,39  6,3803 39,0064 ES4310019 RIO ARDILA ALTO * 787,05  6,4264 38,1906 ES4310020 RIO ARDILA BAJO * 807,83  6,9211 38,2125 ES4310022 RIO GEVORA ALTO * 2 720,92  7,0808 39,2447 ES4310023 RIO GUADALEMAR * 337,78  4,9119 39,0883 ES4310024 RIO GUADAMEZ * 1 587,93  5,8575 38,7397 ES4310026 RIO GUADIANA ALTO - ZUJAR * 7 697,66  6,0328 38,9419 ES4310027 RIO GUADIANA INTERNACIONAL * 836,94  7,1764 38,7739 ES4310028 RIO MATACHEL * 1 165,49  5,8914 38,4236 ES4310032 RIVERA DE LOS LIMONETES - NOGALES * 876,77  6,8083 38,7369 ES4310036 SIERRA DE ESCORIAL * 666,94  5,1036 39,1058 ES4310040 SIERRA DE MORALEJA 595,68  4,9922 38,7686 ES4310042 SIERRA DE SIRUELA * 6 610,77  5,0208 38,9278 ES4310043 SIERRA DE VILLARES - BALBUENO * 1 342,46  5,0125 39,0836 ES4310045 VALDECIGÃ EÃ AS * 3 713,14  5,9481 38,0533 ES4310048 CORREDOR DEL LACARA 551,4  6,4272 39,1064 ES4310049 CUEVA DEL VALLE DE SANTA ANA 4,88  6,7936 38,3669 ES4310050 CUEVAS DE ALCONERA 4,88  6,4736 38,4114 ES4310055 REFUGIO DE SIERRA PASCUALA 4,88  6,5408 38,4578 ES4310059 RIO GEVORA BAJO * 612,27  6,9261 38,9689 ES4310060 CORREDORES DE SIRUELA * 1 330,78  4,9667 38,9167 ES4310061 LAGUNA TEMPORAL DE MURTALES * 12,9  6,5889 38,9867 ES4310062 LAGUNA TEMPORAL DE TRES ARROYOS * 12,91  6,8994 38,8700 ES4310063 RIO BEMBEZAR * 1 143,12  5,6519 38,2314 ES4310064 RIO ORTIGA * 1 052,81  5,7114 38,7072 ES4310065 RIO PALOMILLAS * 395,78  6,1017 38,6819 ES4310066 SIERRA DE MARIA ANDRES * 4 166,69  6,6644 38,5339 ES4310067 SIERRAS DE ALOR Y MONTE LONGO * 6 524,22  7,0514 38,5558 ES4310068 SIERRAS DE BIENVENIDA Y LA CAPITANA * 261,61  6,1569 38,2731 ES4310069 CUEVA DEL AGUA 2,7  6,4406 38,0194 ES4310070 MINA LAS MARIAS 0,5  6,4506 38,4156 ES4310071 MINA LOS CASTILLEJOS 5  6,1683 38,3217 ES4310072 MINA MARIQUITA 3  7,2153 38,5222 ES4310073 MINA LOS NOVILLEROS 3  5,0081 39,3058 ES4320001 CANCHOS DE RAMIRO * 6 933,29  6,7528 39,9242 ES4320002 CEDILLO Y RIO TAJO INTERNACIONAL * 13 263,49  7,3942 39,5489 ES4320005 DEHESAS DEL RUECAS Y CUBILAR 6 881,52  5,5058 39,2031 ES4320011 LAS HURDES * 23 887,03  6,3456 40,3903 ES4320012 LLANOS DE BROZAS * 51 200,5  6,8942 39,5844 ES4320013 GRANADILLA * 24 429,53  6,0622 40,2750 ES4320016 RIO ALJUCEN ALTO 486,35  6,1744 39,1703 ES4320018 RIO ALMONTE * 8 730,01  6,0144 39,5939 ES4320021 RIO ERJAS * 1 164,43  6,8769 39,9908 ES4320029 RIO RUECAS ALTO * 700,06  5,3819 39,3839 ES4320030 RIO SALOR * 390,89  6,6758 39,4533 ES4320031 RIO TIETAR * 6 226,59  5,7003 40,0319 ES4320033 RIVERAS DE LOS MOLINOS Y LA TORRE * 306,73  6,9772 39,4756 ES4320035 SIERRA DE CABEZAS DE AGUILA 3 956,85  5,5686 39,3942 ES4320037 SIERRA DE GATA * 18 057,08  6,5669 40,2739 ES4320038 SIERRA DE GREDOS Y VALLE DEL JERTE * 74 269,32  5,7308 40,1933 ES4320039 SIERRA DE LAS VILLUERCAS Y VALLE DEL GUADARRANQUE * 76 335,85  5,3203 39,5583 ES4320046 ARROYO DEL LUGAR * 354,67  6,9117 39,4564 ES4320047 SIERRAS DE RISCO VIEJO * 13 830,04  6,3044 40,2617 ES4320051 MINA DE LA AURORA 4,88  6,6969 40,1469 ES4320052 MINA DE LA RIVERA DE ACEBO * 4,88  6,6819 40,1697 ES4320057 REFUGIO DEL ALTO DE SAN BLAS 4,88  5,5183 39,3386 ES4320060 ARROYOS BARBAON Y CALZONES 1 797,4  6,0667 39,9000 ES4320061 ARROYOS PATANA Y REGUEROS * 951,18  6,5567 40,0372 ES4320062 CAÃ ADA DEL VENERO * 2 187,03  5,4292 39,9322 ES4320063 EMBALSE ARCE DE ABAJO * 54,03  6,6867 39,5919 ES4320064 EMBALSE DE LANCHO * 163,71  6,5108 39,4778 ES4320065 EMBALSE DE PETIT I * 154,63  6,5611 39,5400 ES4320066 LAGUNA TEMPORAL DE CORRALES * 12,86  6,6592 39,8911 ES4320067 LAGUNA TEMPORAL DE VALDEHORNOS * 12,83  6,5981 40,1789 ES4320068 MARGENES DE VALDECAÃ AS * 151,57  5,3661 39,8267 ES4320069 RIO ESPERABAN 346,09  6,3497 40,3500 ES4320070 RIO GUADALUPEJO * 483,66  5,2694 39,4289 ES4320071 RIOS ALAGON Y JERTE * 2 593,08  6,1650 40,0622 ES4320072 RIOS ARRAGO Y TRALGAS * 761,17  6,5103 40,2161 ES4320073 RIVERA DE AURELA * 497,28  7,2864 39,6042 ES4320074 RIVERA DE MEMBRIO * 436,31  7,0592 39,5425 ES4320075 RIVERAS DE CARBAJO Y CALATRUCHA * 372,08  7,1664 39,6236 ES4320076 RIVERAS DE GATA Y ACEBO * 1 088,84  6,6306 40,1406 ES4320077 MONFRAGÃ E * 18 396,49  5,9661 39,7994 ES4320078 MONASTERIO DE YUSTE 1  7,1806 38,4400 ES4320079 MINA LA PALOMA 1  5,6644 40,1028 ES4320080 TUNEL DE CAÃ AMERO 2  5,3631 39,3217 ES5110001 MassÃ ­s del Montseny * 29 033,6 2,3886 41,7783 ES5110004 Serra de CatllarÃ s * 6 130,45 1,9444 42,2025 ES5110005 Sistema Transversal catalÃ * 28 563,4 2,3772 42,0931 ES5110007 Riu i Estanys de Tordera * 338,5 28 2,7225 41,7019 ES5110008 Gallifa-Cingles de BertÃ ­ * 7 210,6 2,1711 41,7156 ES5110009 Riera de MerlÃ ¨s * 3 013,2 1,9847 41,9722 ES5110010 Sant LlorenÃ § del Munt i l'Obac * 16 082,8 1,9644 41,6686 ES5110011 Serres del Litoral Septentrional * 19 463,2 2,5072 41,6339 ES5110012 Montserrat-Roques Blanques-riu Llobregat * 7 269,7 1,8450 41,5878 ES5110013 Serres del Litoral central * 25 074,9 1,8408 41,3197 ES5110014 Serra de Castelltallat * 4 961,4 1,6686 41,8072 ES5110015 Sistema Prelitoral Central * 19 648,6 1,4156 41,4514 ES5110016 Riera de Sorreigs * 286,6 2,1769 42,0075 ES5110017 Costes del Maresme * 2 906,4 2,4878 41,5281 ES5110018 Valls de l'Anoia * 4 101 1,7311 41,4967 ES5110019 CarbassÃ ­ * 242,79 1,4336 41,6181 ES5110020 Costes del Garraf * 26 473,78 1,8581 41,1992 ES5110021 Riera de la Goda * 38 1,4572 41,5639 ES5110022 CapÃ §aleres del Foix * 2 176,7 1,5864 41,4406 ES5110023 Riera de Clariana * 463,3 1,4900 41,6056 ES5110024 Serra de Collserola * 7 515,8 2,0914 41,4378 ES5110025 Riu Congost * 358,4 30 2,2764 41,6075 ES5120001 Alta Garrotxa - MassÃ ­s de les Salines * 38 196,1 2,6006 42,3086 ES5120004 Zona VolcÃ nica de la Garrotxa * 15 213,7 2,5333 42,1503 ES5120005 Riu Llobregat d'EmpordÃ * 306,2 25 2,9128 42,3636 ES5120007 Cap de Creus * 13 844,3 3,2281 42,3056 ES5120008 Estany de Banyoles * 1 064 2,7422 42,1264 ES5120009 Basses de l'Albera * 779,2 2,9447 42,3897 ES5120010 Les Gavarres * 28 541,92 2,9700 41,9242 ES5120011 Riberes del Baix Ter * 1 217,89 74 2,8533 42,0161 ES5120012 Les Guilleries * 12 404,04 2,4983 41,9364 ES5120013 MassÃ ­s de les Cadiretes * 9 223,3 2,9300 41,7656 ES5120014 L'Albera * 16 303,6 3,0339 42,4169 ES5120015 Litoral del Baix EmpordÃ * 3 332,1 3,1864 42,0161 ES5120016 El MontgrÃ ­- Les Medes - El Baix Ter * 6 358,4 3,1831 42,0631 ES5120017 Estany de Sils-Ribera de Santa Coloma * 452,2 23 2,7317 41,8031 ES5120018 Muntanyes de Rocacorba-Puig de la Banya del Boc * 3 426,1 2,6931 42,0656 ES5120019 Riberes de l'Alt Ter * 409,83 41 2,3175 42,2500 ES5120020 Riu LlÃ ©mena * 194 32 2,6736 42,0378 ES5120021 Riu FluviÃ * 1 323,6 96 2,8050 42,1828 ES5120023 Rieres de XuclÃ i Riudelleques * 51,3 2,7858 42,0411 ES5120025 Garriga d'EmpordÃ * 547,7 2,9111 42,2686 ES5120027 Rasos de Tubau 644,53 2,0472 42,2239 ES5120029 Riu Brugent * 68,3 2,5767 42,0325 ES5130001 Els Bessons * 424,85 0,8478 41,4678 ES5130003 Alt Pallars * 77 112,9 1,2175 42,5811 ES5130007 Riberes de l'Alt Segre * 216,62 23 1,8317 42,3881 ES5130008 Serra d'AubenÃ § i Roc de Cogul * 6 779,1 1,2758 42,0847 ES5130009 Serra de Turp i Mora Condal-Valldan * 3 709,28 1,3536 42,1178 ES5130010 Serra de Boumort-Collegats * 18 637,6 1,1003 42,2367 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 924,2 0,8153 42,2608 ES5130013 Aiguabarreig Segre-Cinca * 761 37 0,4153 41,4644 ES5130014 Aiguabarreig Segre-Noguera Pallaresa * 10 112,87 0,8439 41,9294 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 419,9 0,8761 42,0331 ES5130016 Valls del SiÃ ³-LlobregÃ ³s * 26 846,56 1,1978 41,8172 ES5130017 Basses de Sucs i AlcarrÃ s 21,19 0,4422 41,6858 ES5130018 Estany d'Ivars- Vilasana 156,6 0,9497 41,6836 ES5130019 Estany de MontcortÃ ¨s 45,01 0,9947 42,3319 ES5130020 Aiguabarreig Segre-Noguera RibagorÃ §ana * 339,08 19 0,6911 41,6967 ES5130021 Secans de la Noguera * 8 960,4 0,7047 41,8236 ES5130024 La Faiada de MalpÃ s i Cambatiri * 1 280,7 0,7739 42,3817 ES5130025 Bellmunt-Almenara * 3 464,2 0,9528 41,7811 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 1,3044 42,2711 ES5130027 Obagues de la riera de Madrona * 3 583,78 1,3850 41,9706 ES5130028 Ribera Salada * 5 520,4 1,4325 42,0419 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 684,5 1,6700 42,0592 ES5130030 Estanys de Basturs * 36,98 1,0189 42,1453 ES5130032 Vessants de la Noguera RibagorÃ §ana * 6 524,4 0,6361 41,9369 ES5130035 Plans de la Unilla * 988,7 0,5489 41,7869 ES5130036 Plans de SiÃ ³ * 5 289,6 1,1269 41,7217 ES5130037 Secans de Belianes-Preixana 1 924,6 1,0128 41,5928 ES5130038 Secans del SegriÃ i Utxesa * 3 792,9 0,4653 41,4439 ES5130039 Vall de Vinaixa * 3 024,2 0,9944 41,4356 ES5130040 Secans de Mas de Melons-AlfÃ ©s * 6 422,9 0,6903 41,5228 ES5140001 Litoral meridional tarragonÃ ­ * 4 903,8 0,8817 40,9411 ES5140002 Serra de Godall * 1 782,4 0,4711 40,6511 ES5140003 Ribera de l'Algars * 2 128,2 0,2611 41,0594 ES5140004 SÃ ¨quia Major * 54 1,1856 41,0875 ES5140005 Serra de MontsiÃ * 5 296,43 0,5289 40,6192 ES5140006 Serres de CardÃ ³- El Boix * 16 144 0,5819 40,9081 ES5140007 Costes del TarragonÃ ¨s * 1 110,7 1,3789 41,1325 ES5140008 Muntanyes de Prades * 30 726,4 1,0333 41,3050 ES5140009 Tivissa-VandellÃ ²s-Llaberia * 24 532,4 0,8058 41,0367 ES5140010 Riberes i Illes de l'Ebre * 487,3 0,5736 41,1206 ES5140011 Sistema Prelitoral meridional * 51 679,8 0,3647 40,8700 ES5140012 Tossals d'Almatret i Riba Roja * 7 473,6 0,3956 41,2414 ES5140014 MassÃ ­s de Bonastre * 2 680,6 1,4736 41,2242 ES5140015 Riu Siurana i planes del Priorat * 2 879,2 0,8064 41,1825 ES5140016 Tossal de Montagut 1 290,16 0,7136 40,9211 ES5140017 Serra de Montsant-Pas de l'Ase * 19 531,5 0,7547 41,2417 ES5140018 El Montmell-Marmellar * 9 333,3 1,5056 41,3375 ES5140019 Riu GaiÃ 2 990,23 1,3478 41,2261 ES5140020 Grapissar de la Masia Blanca * 440,58 1,5125 41,1703 ES5140021 Obagues del riu Corb * 2 270,12 1,2650 41,5444 ES5140022 Barranc de Santes Creus 48,9 0,7697 40,8819 ES5140023 Secans del MontsiÃ * 2 116,2 0,3806 40,6444 ES5211007 MontgÃ ³ * 3 009,32 0,1331 38,8117 ES5211009 Ifac * 993,64  0,0875 38,6533 ES5212004 Riu Gorgos 777,36  0,0622 38,7558 ES5212005 L'Almadrava * 2 239,49 0,0633 38,8778 ES5212006 Laguna de Salinas * 282,3  0,8906 38,5050 ES5212007 Salero y Cabecicos de Villena * 717,76  0,9156 38,6358 ES5212008 MaigmÃ ³ i Serres de la Foia de Castalla * 13 823,01  0,7211 38,5567 ES5212009 Algepsars de Finestrat * 102,65  0,2256 38,5683 ES5212010 Arenal de Petrer 1,02  0,7783 38,5119 ES5212011 Rambla de las Estacas * 0,2  0,7261 37,9308 ES5212012 Sierra de Escalona y Dehesa de Campoamor * 4 712,02  0,8325 37,9353 ES5213018 Penya-segats de la Marina * 3 262,39 0,2011 38,7300 ES5213019 Aitana, Serrella i Puigcampana * 17 605,85  0,2194 38,6528 ES5213020 Serres del Ferrer i BÃ ¨rnia * 3 449,6  0,0569 38,6781 ES5213021 Serra Gelada i Litoral de la Marina Baixa * 5 552,87  0,0900 38,5350 ES5213022 Serra de Crevillent * 5 083,46  0,8792 38,2658 ES5213023 Sierra de Callosa de Segura * 663,74  0,9039 38,1278 ES5213024 Tabarca * 14 557  0,4856 38,2314 ES5213025 Dunes de Guardamar * 726,24  0,6389 38,1236 ES5213026 Sierra de Orihuela * 1 677,31  0,9808 38,0972 ES5213032 Cap de les Hortes * 4 253,24  0,3956 38,4008 ES5213033 Cabo Roig * 4 686,52  0,6842 37,9664 ES5213039 Sierra de Salinas * 7 734,78  0,9589 38,5142 ES5213042 Valls de la Marina * 16 061,26  0,1886 38,8006 ES5213054 Els Alforins * 10 115,65 0,8000 38,7972 ES5214001 Cueva del Perro-Cox 1  0,8969 38,1400 ES5214002 Tunel de Canals 1  0,5753 38,9283 ES5214003 Cova dels Mosseguellos-Vallada 1  0,7353 38,9047 ES5214004 Cova Joliana 1  0,4678 38,6739 ES5221002 Desert de les Palmes 3 070,77 0,0431 40,0758 ES5222001 Serra d'EspadÃ * 31 023,51  0,3847 39,9297 ES5222002 Marjal de PenÃ ­scola * 105 0,4022 40,3714 ES5222004 Curs alt del riu Millars * 10 015,14  0,5867 40,0664 ES5222005 Marjal de Nules * 644,39  0,1089 39,8358 ES5222006 Platja de Moncofa * 1  0,1478 39,7772 ES5222007 Alguers de Borriana-Nules-Moncofa * 4 082,01  0,1175 39,7889 ES5223002 L'Alt Maestrat * 43 612,7  0,1650 40,4219 ES5223004 Penyagolosa * 31 921,4  0,3900 40,2397 ES5223005 Alt PalÃ ncia * 26 267,23  0,7208 39,9308 ES5223007 Marjal d'Almenara * 1 496,98  0,1967 39,7389 ES5223029 Riu Bergantes * 4 454  0,1758 40,7031 ES5223036 Serra d'Irta * 9 797,52 0,3225 40,3253 ES5223037 Costa d'Orpesa i BenicÃ ssim * 1 326  0,1242 40,0661 ES5223053 Forat d'en FerrÃ s-Orpesa 1 0,1103 40,0897 ES5223055 Serra d'en GalcerÃ n 11 319,97 0,0000 40,3019 ES5224001 Cova Oscura-Atzeneta del Maestrat 1  0,2100 40,2008 ES5232002 Serra Calderona * 17 781,51  0,4411 39,7372 ES5232003 Curs mitjÃ del riu PalÃ ncia 3 664,16  0,4717 39,8531 ES5232004 Rius del RacÃ ³ d'AdemÃ ºs * 1 410,29  1,2669 40,0756 ES5232005 Lavajos de Sinarcas * 24,79  1,2386 39,7581 ES5232006 Alto TÃ ºria * 14 449,34  1,1450 39,8078 ES5232007 Riu XÃ ºquer 370,53  0,6428 39,1178 ES5232008 Curs mitjÃ del riu Albaida 863,94  0,4664 38,9289 ES5232009 Serra del Castell de XÃ tiva 3,29  0,5192 38,9853 ES5232010 Cap de Cullera 0,21  0,2164 39,1881 ES5233001 TinenÃ §a de BenifassÃ , Turmell i Vallivana * 49 597,86 0,1050 40,6219 ES5233006 Puebla de San Miguel * 8 853,13  1,1650 40,0589 ES5233008 Sabinar de Alpuente * 9 195,97  0,9372 39,9347 ES5233009 Sierra del Negrete * 21 934,19  1,0275 39,5972 ES5233010 Hoces del Cabriel * 13 224,18  1,4672 39,4172 ES5233011 Sierras de MartÃ ©s y el Ave * 35 242,05  0,8553 39,3025 ES5233012 Valle de Ayora y Sierra del BoquerÃ ³n * 16 825,15  1,1222 39,1842 ES5233013 Serra de Corbera * 4 819,84  0,3264 39,1114 ES5233015 Serres del MontdÃ ºver i Marxuquera * 7 582  0,3064 39,0014 ES5233030 Marjal de la Safor * 1 244,86  0,1983 39,0336 ES5233034 Sierra del MugrÃ ³n * 1 749  1,1275 38,9483 ES5233035 Arroyo Cerezo * 5 402,66  1,3811 40,0758 ES5233038 Dunes de la Safor 68,64  0,0589 38,9033 ES5233040 Muela de Cortes y el Caroche * 61 519,48  0,8781 39,0639 ES5233041 Serra de la Safor * 3 514,55  0,2717 38,8703 ES5233044 Sierra de Malacara * 15 066,37  0,9533 39,4142 ES5233045 Serra d'Enguera * 17 323,77  0,8372 38,8978 ES5233047 Ullals del riu Verd * 27,94  0,5319 39,1469 ES5233048 Sima de les Gralles-NavarrÃ ©s 1  0,6622 39,1236 ES5233049 Cova de les Rates Penades (RÃ ²tova) 1  0,2722 38,9333 ES5233050 Cova de la Moneda-Cotes * 1  0,6181 39,0567 ES5233051 Cova de les Meravelles de Llombai 1  0,5853 39,3119 ES5234001 Cova del Sardiner-Sagunt 1  0,2283 39,7117 ES5234002 Cueva Negra-Ayora 1  1,2083 39,0706 ES5234003 Tunel del CarcalÃ ­n-BuÃ ±ol 1  0,8039 39,4153 ES5234004 Cueva del Barranco Hondo-Cheste 1  0,7233 39,5250 ES5234005 Sima de l'Ãguila-Picassent 1  0,5233 39,3264 ES5234006 Cova de les Meravelles d'Alzira 1  0,4250 39,1253 ES5234007 Cova Xurra-Gandia 1  0,2158 38,9736 ES5310005 Badies de PollenÃ §a i AlcÃ ºdia * 30 752,57 3,2061 39,8383 ES5310008 Es GalatzÃ ³ - s'Esclop * 1 423,26 2,4772 39,6428 ES5310009 Es Teix * 954,97 2,6400 39,7275 ES5310010 Comuna de Bunyola 787,4 2,7283 39,7058 ES5310015 Puig de Sant MartÃ ­ * 225,86 3,0961 39,8317 ES5310023 Illots de Ponent d'Eivissa * 2 536,95 1,1931 38,9728 ES5310024 La Mola * 2 181,23 1,5825 38,6908 ES5310025 Cap de Barbaria * 2 476,56 1,3725 38,6661 ES5310026 Fita des Ram 287,38 2,5500 39,6500 ES5310027 Cimals de la Serra * 7 252,38 2,8500 39,8167 ES5310028 Es Binis * 27,9 2,7833 39,8333 ES5310029 Na Borges * 3 994,18 3,2000 39,6694 ES5310030 Costa de Llevant * 1 836,25 3,0417 39,4167 ES5310031 Porroig 113,38 1,2972 38,8833 ES5310032 Cap Llentrisca - Sa Talaia * 3 090,68 1,2531 38,9036 ES5310033 Xarraca * 771,34 1,4806 39,1000 ES5310034 Serra Grossa * 1 175,56 1,3500 38,9250 ES5310035 Ãrea marina del Nord de Menorca * 5 111,67 4,0417 40,0750 ES5310036 Ãrea marina del Sud de Ciutadella * 2 234,43 3,9667 39,8417 ES5310037 Basses de la marina de Llucmajor * 49,5 2,8147 39,4153 ES5310038 Cova des Bufador des Solleric 1 2,7986 39,7514 ES5310039 Cova de sa Bassa Blanca 1 3,1819 39,8458 ES5310040 Cova de les Maravelles 1 2,7847 39,7528 ES5310041 Cova de Canet 1 2,6264 39,6556 ES5310042 Avenc d'en Corbera 1 2,6306 39,6486 ES5310043 Cova dels Ases 1 3,2736 39,4333 ES5310044 Cova des Coll 1 3,1972 39,4292 ES5310045 Cova d'en Passol 1 3,2486 39,3944 ES5310046 Cova de ses Rates Pinyades 1 2,9667 39,7292 ES5310047 Cova des Corral des Porcs 1 2,8611 39,7250 ES5310048 Cova de sa Guitarreta 1 2,9181 39,4083 ES5310049 Cova des Pas de Vallgornera 1 2,8389 39,3681 ES5310050 Cova d'en BessÃ ³ 1 3,3167 39,5250 ES5310051 Cova de can Bordils 1 3,3542 39,5583 ES5310052 Cova des Diners 1 3,3306 39,5792 ES5310053 Cova del Dimoni 1 3,3500 39,5458 ES5310054 Cova de sa Gleda 1 3,2764 39,5000 ES5310055 Cova des Pirata 1 3,3000 39,5083 ES5310056 Cova des Pont 1 3,3000 39,5097 ES5310057 Cova de cal Pesso 1 3,0764 39,9167 ES5310058 Cova de can Sion 1 2,9944 39,8389 ES5310059 Cova de Llenaire 1 3,0625 39,8875 ES5310060 Cova Morella 1 2,9861 39,8458 ES5310061 Cova Nova de Son LluÃ ­s 1 2,9667 39,4819 ES5310062 Es Bufador de Son Berenguer 1 2,7681 39,6833 ES5310063 Cova de can Millo o de Coa Negrina 1 2,7500 39,7056 ES5310064 Avenc de Son Pou 1 2,7542 39,7139 ES5310065 Cova des Drac de cala SantanyÃ ­ 1 3,1472 39,3306 ES5310066 Cova des Rafal des Porcs 1 3,0861 39,3278 ES5310067 Cova dels Estudiants 1 2,7139 39,7597 ES5310068 Cap Negre * 732,62 3,8222 39,9511 ES5310069 Cala d'Algairens * 141,83 3,9150 40,0542 ES5310070 Punta Redona - Arenal d'en Castell * 1 004,59 4,1817 40,0422 ES5310071 Cala en Brut * 40,1 4,2161 40,0058 ES5310072 Caleta de BinillautÃ ­ * 160,92 4,2861 39,9333 ES5310073 Ãrea marina Punta Prima - Illa de l'Aire * 1 353,49 4,2919 39,8056 ES5310074 De cala Llucalari a Cales Coves * 1 058,4 4,1078 39,8708 ES5310075 Arenal de Son Saura * 346,4 3,8658 39,9189 ES5310076 Serral d'en Salat 104,86 2,3569 39,5925 ES5310077 Es RajolÃ ­ * 110,22 2,3806 39,6181 ES5310078 De Cala de Ses Ortigues a cala Estellencs * 876,06 2,4481 39,6422 ES5310079 Puig de na BauÃ §Ã * 1 612,71 2,5131 39,5978 ES5310080 Puigpunyent 566,47 2,5589 39,6264 ES5310081 Port des Canonge * 615,93 2,5400 39,6978 ES5310082 S'Estaca - Punta de DeiÃ * 1 002,18 2,6081 39,7436 ES5310083 Es Boixos * 656,58 2,6864 39,7511 ES5310084 Torre Picada 122,78 2,7119 39,8108 ES5310085 Moncaire * 248,73 2,7636 39,8100 ES5310086 MonnÃ ber 10,35 2,7667 39,7997 ES5310087 BÃ litx 331,24 2,7700 39,8297 ES5310088 Gorg Blau 165,23 2,8289 39,8111 ES5310089 Biniarroi 536,26 2,8414 39,7697 ES5310090 Puig d'AlarÃ ³ - Puig de s'Alcadena * 385,26 2,8069 39,7383 ES5310091 Mossa 430,28 2,8950 39,8492 ES5310092 Muntanyes de PollenÃ §a * 2 967,71 2,9719 39,8353 ES5310093 Formentor 255,75 3,1511 35,9375 ES5310094 Cala Figuera * 65,95 3,1828 39,9564 ES5310095 Can Picafort * 45,26 3,1811 39,7558 ES5310096 Punta de n'Amer * 526,54 3,4033 39,5811 ES5310097 Ãrea marina Costa de Llevant * 1 998,93 3,3114 39,4739 ES5310098 Cales de Manacor * 587,88 3,2894 39,4917 ES5310099 Portocolom * 75,71 3,2661 39,4211 ES5310100 Punta des Ras 13,09 3,2542 39,3989 ES5310101 Randa 1 175,79 2,9469 39,5269 ES5310102 Xorrigo 886,06 2,8264 39,5925 ES5310103 Ãrea marina Cap de cala Figuera * 128,58 2,5292 39,4661 ES5310104 Costa de l'Oest d'Eivissa * 1 272,71 1,2231 38,9142 ES5310105 Es Amunts d'Eivissa * 1 463,8 1,3833 39,0631 ES5310106 Ãrea marina de ses Margalides * 98,82 1,3192 39,0500 ES5310107 Ãrea marina de Tagomago * 745,29 1,6206 39,0328 ES5310108 Ãrea marina del cap Martinet * 553,07 1,5119 38,9339 ES5310109 Ãrea marina de cala Saona * 442,15 1,3797 38,7061 ES5310110 Ãrea marina Platja de Tramuntana * 1 407,64 1,5078 38,6981 ES5310111 Ãrea marina Platja de Migjorn * 2 010,49 1,4969 38,6664 ES5310112 Nord de Sant Joan * 1 928,04 1,5597 39,0944 ES5310113 La Vall * 3 119,16 3,9333 40,0417 ES5310114 Binigafull * 2,7 3,8928 40,0314 ES5310115 Es Molinet * 9 4,1775 40,0050 ES5310116 Biniatrum * 1,1 4,0042 39,9872 ES5310117 Ses Pallisses * 2,5 3,9972 39,9986 ES5310118 Torre Llafuda * 96,5 3,9247 39,9972 ES5310119 Penyes d'Egipte * 44,3 4,2006 39,9531 ES5310120 Es Clot des Guix * 89 4,1856 39,9636 ES5310121 BinigurdÃ ³ * 15 4,1106 40,0039 ES5310122 Mal Lloc * 16,2 3,9472 39,9997 ES5310123 Bassa de Formentera * 5,6 1,4444 38,6978 ES5310124 Bassa de Sant Francesc * 0,4 1,4383 38,6975 ES5310127 Costa Brava de Tramuntana * 8 380,23 3,0028 39,9167 ES5310128 Cap Enderrocat i cap Blanc * 7 079,88 2,7792 39,4131 ES6110001 ALBUFERA DE ADRA * 135,27  2,9503 36,7556 ES6110002 KARST EN YESOS DE SORBAS * 2 451,08  2,0719 37,0986 ES6110003 SIERRA MARIA - LOS VELEZ * 22 589,03  2,1325 37,7142 ES6110004 SIERRA DEL OSO * 12 017,49  2,1047 37,8539 ES6110005 SIERRA DE CABRERA- BEDAR * 33 568,47  2,0011 37,0969 ES6110006 RAMBLAS DE GERGAL, TABERNAS Y SUR DE SIERRA ALHAMILLA * 22 316,3  2,3769 36,9625 ES6110007 LA SERRETA DE CABO DE GATA * 597,14  2,1378 36,8819 ES6110008 SIERRAS DE GADOR Y ENIX * 50 144,05  2,7483 36,9244 ES6110009 FONDOS MARINOS DE PUNTA ENTINAS-SABINAR * 3 963,5  2,6994 36,6750 ES6110010 FONDOS MARINOS LEVANTE ALMERIENSE * 10 703,33  1,7636 37,2097 ES6110011 SIERRA DEL ALTO DE ALMAGRO * 6 239,6  1,8481 37,3542 ES6110012 SIERRAS ALMAGRERA, DE LOS PINOS Y EL AGUILON * 5 886,28  1,7356 37,3194 ES6110013 CALARES DE SIERRA DE LOS FILABRES * 6 630,41  2,4817 37,2847 ES6110014 ARTOS DE EL EJIDO * 264,44  2,7933 36,7525 ES6110015 ALBORAN * 26 375,32  3,0336 35,9414 ES6110016 RAMBLA DE AREJOS 2,1  1,6422 37,3767 ES6110017 RIO ANTAS 23,08  1,8264 37,2067 ES6110018 RIO ADRA * 80,31  2,9811 36,8169 ES6110019 ARRECIFES DE ROQUETAS DE MAR * 204,49  2,5861 36,7842 ES6110020 ISLOTE DE SAN ANDRES * 35,43  1,8844 36,9942 ES6120001 COLA DEL EMBALSE DE ARCOS 121,42  5,7956 36,7672 ES6120002 COLA DEL EMBALSE DE BORNOS 695,84  5,6817 36,8364 ES6120003 ESTUARIO DEL RIO GUADIARO 35,54  5,2806 36,2800 ES6120006 MARISMAS DEL RIO PALMONES * 57,48  5,4372 36,1736 ES6120008 LA BREÃ A Y MARISMAS DEL BARBATE * 5 076,78  5,9531 36,1964 ES6120009 FONDOS MARINOS DE BAHIA DE CADIZ 7 035,23  6,2775 36,5558 ES6120011 LAGUNA DE LOS TOLLOS 72,3  6,0142 36,8453 ES6120013 SIERRA LIJAR * 7 243,33  5,4553 36,8989 ES6120014 LAGUNA DE LAS CANTERAS Y EL TEJON * 200,5  6,0711 36,5825 ES6120015 ACEBUCHALES DE LA CAMPIÃ A SUR DE CADIZ * 26 491,17  5,9094 36,3917 ES6120017 PUNTA DE TRAFALGAR * 665,4  6,0344 36,1800 ES6120018 PINAR DE ROCHE * 689,17  6,1300 36,3150 ES6120019 RIO SALADO DE CONIL 77,14  6,0531 36,2853 ES6120020 TUNEL III DE BORNOS 108,13  5,7544 36,8033 ES6120021 RIO GUADALETE 70,73  5,6747 36,8150 ES6120022 BUNKER DEL TUFILLO 0,12  5,6811 36,0736 ES6120023 CORRALES DE ROTA 47,53  6,3900 36,6311 ES6120024 CUEVA DEL BUHO 22,8  5,5950 36,8108 ES6120025 RIO IRO * 71,64  6,0006 36,4739 ES6120026 CUEVA DE LAS MESAS DE ALGAR 85,15  5,9050 36,3539 ES6120027 SALADO DE SAN PEDRO * 31,22  6,0372 36,5622 ES6120028 RIO DE LA JARA 5,7  5,6297 36,0494 ES6120029 BUNKER DEL SANTUARIO DE LA LUZ 2,78  5,6219 36,0511 ES6120030 CUEVAS DE LA MUJER Y DE LAS COLMENAS 47,63  6,1742 36,6375 ES6120031 RIOS GUADIARO Y HOZGARGANTA 48,95  5,3531 36,3814 ES6120032 ESTRECHO ORIENTAL * 23 641,82  5,2900 36,1200 ES6120033 FONDOS MARINOS MARISMAS DEL RIO PALMONES * 88,06  5,4283 36,1686 ES6120034 FONDOS MARINOS ESTUARIO DEL RIO GUADIARO * 102,98  5,2700 36,2794 ES6130001 SIERRA DE CARDEÃ A Y MONTORO * 38 436,73  4,2806 38,2111 ES6130002 SIERRA SUBBETICA * 32 055,92  4,3106 37,4464 ES6130003 SIERRA DE SANTA EUFEMIA * 10 651,56  4,9392 38,6208 ES6130004 RIO GUADALMEZ * 10 586,89  4,5728 38,4756 ES6130005 SUROESTE DE LA SIERRA DE CARDEÃ A Y MONTORO * 33 070,94  4,4169 38,1428 ES6130006 GUADALMELLATO * 39 795,54  4,6453 38,0583 ES6130007 GUADIATO-BEMBEZAR * 114 345,41  5,1358 38,0258 ES6130008 TRAMO INFERIOR DEL RIO GUADAJOZ 285,46  4,7103 37,7889 ES6130009 RIOS CUZNA Y GATO * 112,09  4,7733 38,1572 ES6130010 RIO GUADAMATILLA Y ARROYO DEL TAMUJAR * 135,94  5,1061 38,6431 ES6130011 RIO GUADAMATILLA 13,73  5,0861 38,4042 ES6130012 RIO ZUJAR * 108,5  5,3039 38,5806 ES6130013 BARRANCOS DEL RIO RETORTILLO * 515,25  5,3431 37,8239 ES6130014 ARROYO DE VENTAS NUEVAS 4,6  4,4619 38,3722 ES6130015 RIO GUADALQUIVIR - TRAMO MEDIO 2 700,36  4,6594 37,9333 ES6130016 RIO GUADALBARBO * 9,43  4,8522 38,1406 ES6140001 SIERRA DE BAZA * 53 649,48  2,8147 37,3394 ES6140002 SIERRA DE CASTRIL * 12 695,77  2,7631 37,8789 ES6140003 SIERRA DE HUETOR * 12 128,41  3,4636 37,2836 ES6140004 SIERRA NEVADA * 171 810,93  3,1428 37,0692 ES6140005 SIERRAS DEL NORDESTE * 46 148,16  2,5244 37,9486 ES6140006 SIERRA DE ARANA * 20 048,65  3,4272 37,3528 ES6140007 SIERRAS DEL CAMPANARIO Y LAS CABRAS * 8 486,92  3,6292 37,4114 ES6140008 SIERRA DE LOJA * 25 967,54  4,1481 37,0847 ES6140009 SIERRA NEVADA NOROESTE * 789,94  3,3211 37,1794 ES6140010 SIERRA DE BAZA NORTE * 1 212,27  2,8117 37,4747 ES6140011 SIERRA DE CASTELL DE FERRO * 731,87  3,3967 36,7236 ES6140012 LA MALA 615,75  3,7278 37,1319 ES6140013 FONDOS MARINOS TESORILLO-SALOBREÃ A 1 013,01  3,6278 36,7344 ES6140014 ACANTILADOS Y FONDOS MARINOS DE CALAHONDA-CASTELL DE FERRO * 971,32  3,3808 36,7039 ES6140015 BARRANCOS DEL RIO DE AGUAS BLANCAS 2 984,14  3,4092 37,2322 ES6140016 ACANTILADOS Y FONDOS MARINOS DE LA PUNTA DE LA MONA 123,52  3,7275 36,7200 ES6150001 LAGUNA DEL PORTIL * 1 265,63  7,0456 37,2314 ES6150002 ENEBRALES DE PUNTA UMBRIA * 187,57  6,9994 37,1981 ES6150003 ESTERO DE DOMINGO RUBIO * 343,07  6,9083 37,1981 ES6150004 LAGUNAS DE PALOS Y LAS MADRES * 648,96  6,8764 37,1664 ES6150005 MARISMAS DE ISLA CRISTINA * 2 498,04  7,3586 37,2078 ES6150006 MARISMAS DEL RIO PIEDRAS Y FLECHA DEL ROMPIDO * 2 409,11  7,1650 37,2283 ES6150007 PEÃ AS DE AROCHE * 725,14  7,0811 37,9225 ES6150009 DOÃ ANA NORTE Y OESTE * 30 968,8  6,5064 37,2211 ES6150010 ANDEVALO OCCIDENTAL * 52 901,71  7,4042 37,5042 ES6150012 DEHESA DEL ESTERO Y MONTES DE MOGUER * 2 918,97  6,8150 37,1981 ES6150013 DUNAS DEL ODIEL * 64,45  6,8908 37,1675 ES6150014 MARISMAS Y RIBERAS DEL TINTO * 3 125,84  6,8775 37,2875 ES6150015 ISLA DE SAN BRUNO * 386,24  7,3950 37,1844 ES6150016 ACEBUCHAL DE ALPIZAR 80,49  6,4442 37,4550 ES6150017 MARISMA DE LAS CARBONERAS 263,38  7,0042 37,2686 ES6150018 RIO GUADIANA Y RIBERA DE CHANZA * 1 545,81  7,4339 37,3006 ES6150019 BAJO GUADALQUIVIR * 3 895,62  6,1836 37,0381 ES6150020 ARROYO DEL ALAMILLO * 47,93  7,3431 37,3278 ES6150021 CORREDOR ECOLOGICO DEL RIO TINTO 21 404,98  6,6233 37,5742 ES6150022 RIVERA DE CHANZA 69,84  7,2397 37,8919 ES6150023 DEHESA DE TORRECUADROS Y ARROYO DE PILAS * 987,97  6,3800 37,3267 ES6150024 EL JURE 11,63  7,0867 37,5647 ES6150025 MINA CARPIO 11,31  6,9797 37,8122 ES6150026 MINA SOTIEL CORONODA 5,2  6,8467 37,6006 ES6150027 MINA ORIENTE 7,63  6,6808 37,6242 ES6150028 ESTUARIO DEL RIO PIEDRAS * 443,19  7,0947 37,2144 ES6150029 ESTUARIO DEL RIO TINTO * 1 162,44  6,9086 37,1650 ES6160001 LAGUNA HONDA * 367,69  4,1406 37,5969 ES6160002 ALTO GUADALQUIVIR 768,75  3,2936 37,9472 ES6160003 CASCADA DE CIMBARRA * 534,45  3,3764 38,3878 ES6160004 LAGUNA GRANDE 199,87  3,5606 37,9336 ES6160005 DESPEÃ APERROS * 7 785,94  3,5436 38,3961 ES6160006 SIERRAS DE ANDÃ JAR * 74 916,16  4,0600 38,2761 ES6160007 SIERRA MAGINA * 19 960,7  3,4553 37,7511 ES6160008 CUENCAS DEL RUMBLAR, GUADALEN Y GUADALMENA * 178 914,36  3,4278 38,3322 ES6160009 ESTRIBACIONES DE SIERRA MAGINA * 6 154,04  3,5572 37,7256 ES6160010 TRAMO INFERIOR DEL RIO GUADALIMAR Y ALTO GUADALQUIVIR 1 052,09  3,7411 37,9894 ES6160011 RIO GUADIANA MENOR - TRAMO INFERIOR 49,21  3,1717 37,8211 ES6160012 RIO JANDULA 4,86  4,1050 38,0719 ES6160013 RIO GUADALQUIVIR TRAMO SUPERIOR * 43,71  3,0869 38,0400 ES6160014 RIO GUADALIMAR * 2 065,03  3,0519 38,2003 ES6160015 RIO GUADIANA MENOR - TRAMO SUPERIOR 31,73  3,0075 37,5858 ES6170001 LAGUNA DE LA RATOSA * 172,43  4,6989 37,2017 ES6170002 ACANTILADOS DE MARO-CERRO GORDO * 1 789,58  3,7764 36,7436 ES6170003 DESFILADERO DE LOS GAITANES * 2 170,26  4,7586 36,9281 ES6170004 LOS REALES DE SIERRA BERMEJA * 1 214,5  5,2008 36,4933 ES6170005 SIERRA CRESTELLINA 496,3  5,2803 36,4672 ES6170006 SIERRA DE LAS NIEVES * 20 150,79  4,9908 36,6919 ES6170007 SIERRAS DE TEJEDA, ALMIJARA Y ALHAMA * 40 646,57  3,9053 36,8567 ES6170008 SIERRAS DE ABDALAJIS Y LA ENCANTADA SUR 2 775,57  4,7147 36,9483 ES6170009 SIERRAS DE ALCAPARAIN Y AGUAS * 5 574,79  4,8225 36,8319 ES6170010 SIERRAS BERMEJA Y REAL * 30 932,27  5,0981 36,5542 ES6170011 SIERRA BLANCA * 6 471,94  4,8947 36,5869 ES6170012 SIERRA DE CAMAROLOS * 8 709,34  4,3872 36,9656 ES6170013 SIERRA DE MOLLINA 761,71  4,6617 37,1747 ES6170015 LAGUNAS DE CAMPILLOS * 1 343,92  4,8275 37,0442 ES6170016 VALLE DEL RIO DEL GENAL * 23 408,4  5,2394 36,5728 ES6170017 RIO DE CASTOR 7,41  5,0986 36,4536 ES6170018 CUEVA DE BELDA I * 23,29  4,4003 37,2575 ES6170019 RIO VERDE 108,4  4,9558 36,5278 ES6170020 RIO GUADAIZA 9,03  4,9897 36,5150 ES6170021 RIO GUADALMINA * 7,4  5,0125 36,4858 ES6170022 RIO FUENGIROLA 35,1  4,6497 36,5367 ES6170023 YESO III, HIGUERONES IX Y EL MARRUBIO 169,62  4,7219 36,9828 ES6170024 RIO GUADALMANSA 7,14  5,0642 36,4719 ES6170025 RIO REAL 9,79  4,8444 36,5417 ES6170026 RIO DEL PADRON 7,32  5,1219 36,4483 ES6170027 ARROYO DE LA CALA 8,02  5,1364 36,4561 ES6170028 RIO GUADALMEDINA 25,08  4,4478 36,8442 ES6170029 RIO MANILVA * 12,08  5,2661 36,4114 ES6170030 CALAHONDA * 1 403,57  4,6878 36,4925 ES6170031 RIO GUADIARO 9,7  5,3203 36,6092 ES6170032 SIERRA BLANQUILLA * 1 437,63  5,0097 36,7878 ES6170033 RIOS GUADALHORCE, FABALAS Y PEREILAS 83,84  4,6892 36,7267 ES6170034 RIO GUADALEVIN 15,19  5,1486 36,7367 ES6170036 FONDOS MARINOS DE LA BAHIA DE ESTEPONA * 552,56  5,1372 36,4158 ES6170037 EL SALADILLO - PUNTA DE BAÃ OS * 1 755,4  5,0286 36,4478 ES6180001 COMPLEJO ENDORREICO DE UTRERA 1 132,06  5,8236 37,0378 ES6180002 COMPLEJO ENDORREICO LA LANTEJUELA * 896,21  5,1783 37,3589 ES6180003 LAGUNA DEL GOSQUE * 415,19  4,9467 37,1294 ES6180004 SIERRA DE ALANIS * 6 481,98  5,6172 38,1000 ES6180005 CORREDOR ECOLOGICO DEL RIO GUADIAMAR * 16 714,22  6,3444 37,5744 ES6180006 LAGUNA DE CORIPE * 75,04  5,3592 37,0114 ES6180007 ARROYO DE SANTIAGO, SALADO DE MORON Y MATABUEYES/GARRAPATA 195,68  5,5419 36,9775 ES6180009 RIO DEL VIAR 5,18  5,8792 37,7356 ES6180010 RIVERA DE CALA 2,16  6,1331 37,7819 ES6180011 RIO CORBONES 341,25  5,3208 37,2406 ES6180012 MINAS EL GALAYO Y LA JABATA 53,95  5,4264 37,7892 ES6180013 RIO GUADAIRA 44,83  5,5644 37,1342 ES6180014 SALADO DE LEBRIJA-LAS CABEZAS 115,25  5,9186 36,9533 ES6180015 MINA EL ABREVADERO 170,46  5,7617 37,7078 ES6180016 VENTA DE LAS NAVAS * 607,08  5,8792 37,7356 ES6200001 Calblanque, Monte de las Cenizas y PeÃ ±a del Ã guila * 2 791,54  0,7583 37,5917 ES6200002 Carrascoy y El Valle * 11 873,77  1,1861 37,8750 ES6200003 Sierra de La Pila * 8 836,3606  1,2194 38,2569 ES6200004 Sierras y Vega Alta del Segura y RÃ ­os AlhÃ ¡rabe y Moratalla * 10 895,81  1,6667 38,2472 ES6200005 Humedal del Ajauque y Rambla Salada * 886,49  0,1403 38,0681 ES6200006 Espacios Abiertos e Islas del Mar Menor * 1 182,79  0,7194 37,6292 ES6200007 Islas e Islotes del Litoral MediterrÃ ¡neo * 40,9  0,7072 37,7278 ES6200008 Sierra Salinas * 1 343,2162  1,0917 38,5017 ES6200009 Sierra de El Carche * 5 942,4603  1,1694 38,4250 ES6200010 Cuatro Calas * 172,7111  1,6250 37,3917 ES6200011 Sierra de las Moreras * 2 498,6934  1,3375 37,5736 ES6200012 Calnegre * 781,3479  1,4500 37,5011 ES6200013 Cabezo Gordo * 230,2493  0,9089 37,8000 ES6200014 Saladares del GuadalentÃ ­n * 2 034,99  1,4139 37,7972 ES6200015 La Muela y Cabo TiÃ ±oso * 7 889,8  1,1458 37,6000 ES6200016 Revolcadores * 3 490,23  2,2625 38,0708 ES6200017 Sierra de Villafuerte * 6 569,97  2,1444 38,1375 ES6200018 Sierra de la Muela * 10 868,74  2,0389 38,2500 ES6200019 Sierra del GavilÃ ¡n * 3 930,85  1,1042 38,9633 ES6200020 Casa Alta-Las Salinas * 3 797,06  2,0000 37,8975 ES6200021 Sierra de Lavia * 2 178,8  1,7833 37,9792 ES6200022 Sierra del Gigante * 3 595,03  1,9694 37,7694 ES6200023 Sierra de la Tercia * 5 025,7  1,6222 37,7444 ES6200024 Cabezo de RoldÃ ¡n * 1 270,1  1,0361 37,5861 ES6200025 Sierra de la Fausilla * 865,2628  0,9167 37,5625 ES6200026 Sierra de Ricote-La Navela * 7 821,21  1,4167 38,1417 ES6200027 Sierra de Abanilla * 986,51  1,0028 38,2264 ES6200028 RÃ ­o ChÃ ­camo * 420,3471  1,0544 38,2117 ES6200029 Franja Litoral Sumergida de la RegiÃ ³n de Murcia * 12 826,61  0,7764 37,5739 ES6200030 Mar Menor * 13 422,9  0,7667 37,8167 ES6200031 Cabo Cope * 241,0207  1,4722 37,4375 ES6200032 Minas de la Celia * 1,96  1,4628 38,4639 ES6200033 Cueva de las Yeseras * 0,75  1,0292 38,0811 ES6200034 Lomas del Buitre y RÃ ­o Luchena * 4 099,5185  1,8528 37,7708 ES6200035 Sierra de la Almenara * 19 398,48  1,4750 37,6333 ES6200036 Sierra del Buey * 3 789,9401  1,2222 38,5361 ES6200037 Sierra del Serral * 1 092,01  1,1103 38,5017 ES6200038 Cuerda de la Serrata * 1 140  2,0208 38,0139 ES6200039 Cabezo de la Jara y Rambla de Nogalte * 1 330,84  1,9000 37,5333 ES6200040 Cabezos del PericÃ ³n * 499,02  1,1167 37,6806 ES6200041 Rambla de la Rogativa * 314,6277  2,2228 38,1167 ES6200042 Yesos de Ulea * 771,5006  1,2894 38,1811 ES6200043 RÃ ­o QuÃ ­par * 701,34  1,8736 38,0472 ES6200044 Sierra de las Victorias * 204,42  1,1250 37,7042 ES6200045 RÃ ­o Mula y Pliego * 877,71  1,4867 38,0647 ES6200046 Sierra de Enmedio * 2 284,86  1,8167 37,4833 ES6200047 Sierra de la Torrecilla * 3 535,0538  1,7833 37,6667 ES6200048 Medio Marino * 154 546,63  1,1167 37,5333 ES6300001 ISLAS CHAFARINAS * 511  2,4264 35,1833 ES6310001 Calamocarro-BenzÃ º * 601,81  5,3644 35,9231 ES6310002 Zona marÃ ­timo-terrestre del Monte Hacho * 871,54  5,2867 35,8997 ES6320001 Zona marÃ ­timo terrestre de los acantilados de AguadÃ º * 55  2,9508 35,3208 ES6320002 Barranco del Nano * 41,5  2,9611 35,3097 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1 633 1,3356 43,0797 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2 216 1,6594 42,9469 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3 713 2,7425 44,0464 FR7300848 Gorges du Tarn * 489 3,2172 44,2164 FR7300849 Gorges de la Jonte * 778 3,2750 44,1964 FR7300850 Gorges de la Dourbie * 7 087 3,2875 44,0647 FR7300851 Gorges de Trevezel 396 3,3217 44,0675 FR7300852 Gorges de la Vis et de la Virenque * 246 3,3506 43,9406 FR7300854 Buttes tÃ ©moins des avant-causses 2 325 3,1144 44,1847 FR7300855 Causse Noir et ses corniches * 13 990 3,2372 44,1611 FR7300857 Les Alasses * 580 3,1828 44,0675 FR7300858 Chaos ruiniforme du Rajal Del Gorp 106 3,1178 44,0578 FR7300859 Cirque et grotte du Boundoulaou * 223 3,0414 44,0711 FR7300860 DevÃ ¨zes de Lapanouse et du Viala-du-Pas-de-Jaux * 1 585 3,0650 43,9753 FR7300861 Serre de Cougouille * 169 3,1308 43,9642 FR7300862 Cirques de Saint-Paul-des-Fonts et de Tournemire * 676 3,0406 43,9581 FR7300864 Plateau et corniches du Guilhaumard * 3 744 3,1828 43,8553 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,9014 44,1956 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,8314 43,0839 FR8201654 BASSE ARDECHE URGONIENNE * 6 865 4,4869 44,3383 FR8201656 BOIS DE PAIOLIVE ET BASSE VALLEE DU CHASSEZAC * 6 229 4,2239 44,4200 FR8201657 VALLEE MOYENNE DE L'ARDECHE ET SES AFFLUENTS * 1 751 4,2778 44,4561 FR8201658 VALLEE DE L'EYRIEUX ET DE SES AFFLUENTS * 1 073 4,5700 44,8456 FR8201660 PLATEAU DE MONTSELGUES * 4 003 4,0211 44,5097 FR8201661 LANDES ET FORETS DU BOIS DES BARTRES * 4 418 4,0894 44,3675 FR8201662 MASSIFS DE CRUSSOL, SOYONS, CORNAS-CHATEAUBOURG * 457 4,8475 44,9256 FR8201663 AFFLUENTS RIVE DROITE DU RHONE * 1 187 4,7828 45,1908 FR8201668 MARAIS DE MALIBAUD * 41 4,2786 44,2883 FR8201669 RIVIERES DE ROMPON-OUVEZE-PAYRE * 639 4,7436 44,7756 FR8201670 CEVENNES ARDECHOISES * 1 749 4,1994 44,5125 FR8201673 MASSIF DU COIRON - PARTIE SAINT-MARTIN-SUR-LAVEZON * 332 4,6369 44,6253 FR8201675 SABLES DE L'HERBASSE ET DES BALMES DE L'ISERE * 1 069 5,0194 45,0778 FR8201676 SABLES DU TRICASTIN * 1 233 4,8292 44,4344 FR8201677 MILIEUX ALLUVIAUX DU RHÃ NE AVAL * 2 111 4,6500 44,3617 FR8201678 MILIEUX AQUATIQUES ET ALLUVIAUX DE LA BASSE VALLEE DE LA DROME * 371 4,9250 44,7456 FR8201679 RIVIERE DU ROUBION * 621 4,8022 44,5808 FR8201681 PELOUSES A ORCHIDEES ET LISIERES DU VERCORS OCCIDENTAL * 329 5,1775 44,8253 FR8201682 PELOUSES ET HABITATS ROCHEUX DU REBORD MERIDIONAL DU VERCORS * 2 284 5,2844 44,8794 FR8201683 ZONES HUMIDES ET RIVIERE DE LA HAUTE VALLEE DE LA DROME * 80 5,6450 44,5078 FR8201684 MILIEUX ALLUVIAUX ET AQUATIQUES ET GORGES DE LA MOYENNE VALLEE DE LA DROME ET DU BEZ * 254 5,3958 44,6878 FR8201685 PELOUSES, LANDES, FALAISES ET FORÃ TS DE LA MONTAGNE D'AUCELON * 1 479 5,3689 44,6153 FR8201686 PELOUSES, FORETS ET GROTTES DU MASSIF DE SAOU * 2 463 5,1233 44,6517 FR8201688 PELOUSES, FORETS ET HABITATS ROCHEUX DE LA MONTAGNE DE L'AUP ET DE LA SARCENA * 504 5,5764 44,4775 FR8201689 FORETS ALLUVIALES, RIVIERE ET GORGES DE L'EYGUES * 1 022 5,2781 44,4261 FR8201690 GROTTE A CHAUVES-SOURIS DES SADOUX * 1 316 5,2492 44,6192 FR8201692 SOURCES ET HABITATS ROCHEUX DE LA VERNAISON ET DES GOULETS DE COMBE LAVAL ET DU VALLON DE SAINTE-MARIE * 1 235 5,3431 44,9989 FR8201694 PELOUSES, FOURRES ET FORETS DE LARRAN, DU PIED DU MULET ET DE LA MONTAGNE DE CHABRE * 1 382 5,6569 44,1569 FR8201695 PELOUSES ET HABITATS ROCHEUX DES GORGES DE POMMEROL * 1 513 5,4567 44,4394 FR8201696 TUFFIERES DU VERCORS * 71 5,5881 44,8361 FR8201697 GROTTE A CHAUVES-SOURIS DE BAUME SOURDE 334 5,0519 44,6286 FR8201743 PRAIRIES A ORCHIDEES, TUFFIERES ET GROTTES DE LA BOURNE ET DE SON COURS * 3 533 5,3936 45,0694 FR9101361 MONT LOZERE * 11 687 3,7603 44,4408 FR9101362 COMBE DES CADES * 305 3,5781 44,4117 FR9101363 VALLEES DU TARN, DU TARNON ET DE LA MIMENTE * 10 514 3,6908 44,2936 FR9101364 HAUTES VALLEES DE LA CEZE ET DU LUECH 13 080 3,9958 44,3753 FR9101366 FORET DE PINS DE SALZMANN DE BESSEGES * 745 4,1011 44,3217 FR9101367 VALLEE DU GARDON DE MIALET * 23 371 3,7950 44,1956 FR9101368 VALLEE DU GARDON DE SAINT-JEAN 19 060 3,7692 44,1083 FR9101369 VALLEE DU GALEIZON * 8 655 3,9581 44,1792 FR9101371 MASSIF DE L'AIGOUAL ET DU LINGAS * 10 593 3,5317 44,1003 FR9101372 FALAISES D'ANDUZE * 536 4,0092 44,0728 FR9101378 GORGES DU TARN * 447 3,2667 44,2958 FR9101379 CAUSSE MEJAN * 1 272 3,5253 44,2956 FR9101380 GORGES DE LA JONTE * 3 3,3792 44,2039 FR9101381 CAUSSE NOIR * 6 205 3,3461 44,1339 FR9101382 CAUSSE DE CAMPESTRE ET LUC * 3 624 3,4017 43,9422 FR9101383 CAUSSE DE BLANDAS * 7 913 3,5350 43,9183 FR9101384 GORGES DE LA VIS ET DE LA VIRENQUE * 5 513 3,4994 43,8936 FR9101385 CAUSSE DU LARZAC * 29 619 3,4069 43,8303 FR9101387 LES CONTREFORTS DU LARZAC * 5 310 3,4083 43,7658 FR9101388 GORGES DE L'HERAULT * 21 736 3,5619 43,7711 FR9101389 PIC SAINT-LOUP * 4 440 3,8019 43,7847 FR9101391 LE VIDOURLE 210 4,1378 43,7411 FR9101392 LE LEZ 144 3,8669 43,6736 FR9101393 MONTAGNE DE LA MOURE ET CAUSSE D'AUMELAS * 9 369 3,6408 43,5483 FR9101395 LE GARDON ET SES GORGES * 7 024 4,4242 43,9347 FR9101398 FORET DE VALBONNE * 5 110 4,5592 44,2353 FR9101399 LA CEZE ET SES GORGES 3 557 4,3894 44,2611 FR9101402 ETANG ET MARES DE LA CAPELLE * 315 4,5403 44,0408 FR9101403 ETANG DE VALLIGUIERES * 6,61 4,5947 44,0117 FR9101405 LE PETIT RHONE 808 4,4317 43,5856 FR9101406 PETITE CAMARGUE * 34 559 4,3078 43,6089 FR9101408 ETANG DE MAUGUIO * 7 020 4,0639 43,5875 FR9101410 ETANGS PALAVASIENS * 6 600 3,8761 43,5125 FR9101411 HERBIERS DE L'ETANG DE THAU * 4 798 3,5778 43,3747 FR9101412 ETANG DU BAGNAS * 610 3,5206 43,3108 FR9101413 POSIDONIES DE LA COTE PALAVASIENNE * 10 830 3,9008 43,4892 FR9101414 POSIDONIES DU CAP D'AGDE * 2 317 3,4900 43,2617 FR9101416 CARRIERES DE NOTRE-DAME DE L'AGENOUILLADE * 4,63 3,4631 43,2919 FR9101419 CRETES DU MONT MARCOU ET DES MONTS DE MARE * 1 484 2,9947 43,6939 FR9101424 LE CAROUX ET L'ESPINOUSE * 2 321 2,9297 43,6097 FR9101427 GROTTE DE JULIO 17,48 2,8775 43,5400 FR9101428 GROTTE DE LA RIVIERE MORTE 89,69 2,7211 43,4681 FR9101429 GROTTE DE LA SOURCE DU JAUR 30,37 2,7569 43,4847 FR9101430 PLATEAU DE ROQUEHAUTE * 155 3,3689 43,3050 FR9101431 MARE DU PLATEAU DE VENDRES * 17,6 3,2375 43,2789 FR9101433 LA GRANDE MAIRE * 424 3,3458 43,2850 FR9101434 LES ORPELLIERES * 144 3,3161 43,2581 FR9101435 BASSE PLAINE DE L'AUDE * 4 486 3,2072 43,2553 FR9101436 COURS INFERIEUR DE L'AUDE 5 335 3,1200 43,2483 FR9101439 COLLINES DU NARBONNAIS * 2 154 3,1903 43,2825 FR9101440 COMPLEXE LAGUNAIRE DE BAGES-SIGEAN * 9 555 3,0328 43,0872 FR9101441 COMPLEXE LAGUNAIRE DE LAPALME * 1 840 3,0267 42,9697 FR9101442 PLATEAU DE LEUCATE * 303 3,0497 42,9175 FR9101444 LES CAUSSES DU MINERVOIS * 21 854 2,8797 43,3506 FR9101446 VALLEE DU LAMPY 9 576 2,1567 43,3317 FR9101451 GORGES DU CLAMOUX 863 2,4581 43,3578 FR9101452 MASSIF DE LA MALEPERE 5 886 2,2144 43,1469 FR9101453 MASSIF DE LA CLAPE * 8 358 3,1300 43,1700 FR9101458 VALLEE DU TORGAN 1 009 2,6167 42,9167 FR9101461 GROTTE DE LA VALETTE 115 2,3006 43,0064 FR9101463 COMPLEXE LAGUNAIRE DE SALSES * 7 797 3,0308 42,7511 FR9101464 CHATEAU DE SALSES 3 2,9186 42,8397 FR9101465 COMPLEXE LAGUNAIRE DE CANET * 1 877 3,0133 42,6681 FR9101468 BASSIN DU REBENTY * 8 587 1,9925 42,7800 FR9101470 HAUTE VALLEE DE L'AUDE ET BASSIN DE L'AIGUETTE * 17 055 2,1861 42,7703 FR9101473 MASSIF DE MADRES-CORONAT * 21 412 2,2422 42,6183 FR9101476 CONQUE DE LA PRESTE * 8 436 2,4206 42,4178 FR9101478 LE TECH * 1 460 2,8111 42,5147 FR9101481 COTE ROCHEUSE DES ALBERES * 732 3,1261 42,5150 FR9101482 POSIDONIES DE LA COTE DES ALBERES * 4 229 3,1464 42,5044 FR9101483 MASSIF DES ALBERES * 6 994 3,0253 42,4767 FR9101486 COURS INFERIEUR DE L'HERAULT 162 3,4769 43,3278 FR9101487 GROTTE DE LA RATAPANADE 44,86 2,9425 43,1742 FR9101489 VALLEE DE L'ORBIEU * 17 390 2,5033 42,9642 FR9101490 FENOUILLEDES * 450 2,5472 42,6769 FR9101493 EMBOUCHURE DU TECH ET GRAU DE LA MASSANE 956 3,0528 42,5686 FR9102001 FRICHES HUMIDES DE TORREMILLA * 28,5 2,8558 42,7300 FR9102002 CORNICHE DE SETE 13,19 3,6858 43,3939 FR9102003 LE VALAT DE SOLAN 58,09 4,4967 44,1122 FR9102005 AQUEDUC DE PEZENAS 225 3,3972 43,4639 FR9102006 GROTTE DU TRESOR 44,04 3,0972 43,5931 FR9102007 MINES DE VILLENEUVETTE 253 3,4056 43,6083 FR9102008 VALDONNEZ * 5 010 3,5439 44,4636 FR9102009 PINS DE SALZMANN DU CONFLENT * 1 001 2,3361 42,5500 FR9102010 SITES A CHIROPTERES DES PYRENEES ORIENTALES 2 330 2,2944 42,5083 FR9102012 PROLONGEMENT EN MER DES CAP ET ETANG DE LEUCATE 13 733 3,0589 42,8456 FR9102013 COTES SABLEUSES DE L'INFRALITTORAL LANGUEDOCIEN 8 634 3,1942 43,1639 FR9102014 BANCS SABLEUX DE L'ESPIGUETTE * 8 970 4,1456 43,4714 FR9301511 DEVOLUY - DURBON - CHARANCE - CHAMPSAUR * 35 604 5,9142 44,6144 FR9301514 CEÃ SE - MONTAGNE D'AUJOUR - PIC DE CRIGNE - MONTAGNE DE SAINT-GENIS * 7 063 5,8786 44,4175 FR9301518 GORGES DE LA MEOUGE * 700 5,7828 44,2750 FR9301519 LE BUECH * 2 431 5,8339 44,2967 FR9301530 CHEVAL BLANC - MONTAGNE DES BOULES - BARRE DES DOURBES * 8 275 6,4356 44,1194 FR9301533 L'ASSE * 21 890 6,3678 43,9481 FR9301535 MONTAGNE DE VAL - HAUT - CLUES DE BARLES - CLUES DE VERDACHES * 13 225 6,2817 44,2686 FR9301537 MONTAGNE DE LURE * 4 952 5,8122 44,1158 FR9301540 GORGES DE TREVANS - MONTDENIER - MOURRE DE CHANIER * 8 826 6,3256 43,8539 FR9301542 ADRETS DE MONTJUSTIN - LES CRAUX - ROCHERS ET CRETES DE VOLX * 3 585 5,7419 43,8669 FR9301545 VENTEROL - PIEGUT - GRAND VALLON * 4 264 6,0236 44,3722 FR9301549 ENTRAUNES * 19 796 6,7992 44,1439 FR9301550 SITES A CHAUVES SOURIS DE LA HAUTE TINEE * 1 738 6,9253 44,2564 FR9301554 SITES A CHAUVES SOURIS - CASTELLET-LES-SAUSSES ET GORGES DE DALUIS * 3 428 6,8022 44,0178 FR9301556 MASSIF DU LAUVET D'ILONSE ET DES QUATRE CANTONS - DOME DE BARROT - GORGES DU CIAN * 14 839 7,0522 44,0533 FR9301559 LE MERCANTOUR * 68 073 7,1808 44,1464 FR9301560 MONT CHAJOL * 1 426 7,5339 44,1189 FR9301561 MARGUAREIS - UBAC DE TENDE A SAORGE * 6 314 7,6942 44,0808 FR9301562 SITES A SPELEOMANTHES DE ROQUEBILIERE * 415 7,3003 44,0258 FR9301563 BREC D'UTELLE * 3 950 7,2133 43,9089 FR9301564 GORGES DE LA VESUBIE ET DU VAR - MONT VIAL - MONT FERION * 2 093 7,1425 43,9031 FR9301566 SITES A CHAUVES SOURIS DE BREIL-SUR-ROYA * 2 475 7,5297 43,9286 FR9301567 VALLEE DU CARAI - COLLINES DE CASTILLON * 4 795 7,4683 43,8314 FR9301568 CORNICHES DE LA RIVIERA * 1 614 7,3283 43,7275 FR9301569 VALLONS OBSCURS DE NICE ET DE SAINT BLAISE * 453 7,2192 43,8192 FR9301570 PREALPES DE GRASSE * 18 232 6,9256 43,7353 FR9301571 RIVIERE ET GORGES DU LOUP * 3 485 6,9964 43,7531 FR9301572 DOME DE BIOT * 170 7,0978 43,6417 FR9301573 BAIE ET CAP D'ANTIBES - ILES DE LERINS * 13 627 7,0994 43,5689 FR9301574 GORGES DE LA SIAGNE * 4 936 6,7903 43,6461 FR9301576 L'AIGUES (OU EYGUES OU AYGUES) * 817 4,9167 44,2406 FR9301577 L'OUVEZE ET LE TOULOURENC * 1 247 5,1583 44,2308 FR9301578 LA SORGUES ET L'AUZON * 2 450 4,9481 44,0339 FR9301580 MONT VENTOUX * 3 140 5,2922 44,1717 FR9301582 ROCHERS ET COMBES DES MONTS DE VAUCLUSE * 1 738 5,3356 43,9706 FR9301583 OCRES DE ROUSSILLON ET DE GIGNAC - MARNES DE PERREAL * 1 309 5,4875 43,9094 FR9301585 MASSIF DU LUBERON * 21 365 5,3883 43,8036 FR9301587 LE CALAVON ET L'ENCREME 968 5,2272 43,8569 FR9301589 LA DURANCE * 15 954 5,7761 43,7342 FR9301590 LE RHONE AVAL * 12 606 4,8331 43,9822 FR9301592 CAMARGUE * 113 729 4,5544 43,5036 FR9301594 LES ALPILLES * 17 232 4,8908 43,7386 FR9301595 CRAU CENTRALE - CRAU SECHE * 31 607 4,8239 43,5706 FR9301596 MARAIS DE LA VALLEE DES BAUX ET MARAIS D'ARLES * 11 085 4,7983 43,5064 FR9301597 MARAIS ET ZONES HUMIDES LIEES A L'ETANG DE BERRE * 1 503 5,1700 43,4131 FR9301601 COTE BLEUE - CHAINE DE L'ESTAQUE * 5 565 5,1928 43,3628 FR9301602 CALANQUES ET ILES MARSEILLAISES - CAP CANAILLE ET MASSIF DU GRAND CAUNET * 50 127 5,4775 43,2247 FR9301603 CHAINE DE L'ETOILE- MASSIF DU GARLABAN * 10 067 5,5083 43,3864 FR9301605 MONTAGNE SAINTE VICTOIRE * 32 733 5,6236 43,6142 FR9301606 MASSIF DE LA SAINTE BAUME * 2 169 5,7531 43,3400 FR9301608 MONT CAUME - MONT FARON - FORET DOMANIALE DES MORIERES * 11 321 5,9500 43,2378 FR9301609 LA POINTE FAUCONNIERE * 768 5,6967 43,1556 FR9301610 CAP SICIE - SIX FOURS * 1 340 5,8394 43,0606 FR9301613 RADE D'HYERES * 48 978 6,3983 43,0050 FR9301615 BASSES GORGES DU VERDON * 1 280 5,9944 43,7092 FR9301616 GRAND CANYON DU VERDON - PLATEAU DE LA PALUD * 9 819 6,3500 43,7583 FR9301617 MONTAGNE DE MALAY 1 284 6,6392 43,7025 FR9301618 SOURCES ET TUFS DU HAUT VAR * 5 612 6,1725 43,5806 FR9301620 PLAINE DE VERGELIN-FONTIGON - GORGES DE CHATEAUDOUBLE - BOIS DES CLAPPES * 1 012 6,4083 43,5939 FR9301621 MARAIS DE GAVOTI - LAC DE BONNE COUGNE - LAC REDON * 83,51 6,2369 43,3433 FR9301622 LA PLAINE ET LE MASSIF DES MAURES * 33 950 6,3575 43,2794 FR9301624 CORNICHE VAROISE * 29 061 6,6492 43,1794 FR9301625 FORET DE PALAYSON - BOIS DU ROUET * 5 081 6,6036 43,5431 FR9301626 VAL D'ARGENS * 12 246 6,3861 43,4325 FR9301627 EMBOUCHURE DE L'ARGENS * 1 386 6,7142 43,4178 FR9301628 ESTEREL * 15 121 6,7958 43,4831 FR9301995 CAP MARTIN * 2 090 7,5092 43,7631 FR9301996 CAP FERRAT * 8 978 7,3539 43,6608 FR9301997 EMBIEZ - CAP SICIE * 12 408 5,8039 43,0194 FR9301998 BAIE DE LA CIOTAT * 1 759 5,6511 43,1728 FR9301999 COTE BLEUE MARINE * 18 928 5,1122 43,2947 FR9302001 LAGUNE DU BRUSC * 507 5,7728 43,0831 FR9302002 MONTAGNE DE SEYMUIT - CRETE DE LA SCIE * 1 404 6,2428 44,4189 FR9302003 GORGES DE LA NESQUE * 1 233 5,2908 44,0489 FR9302005 LA BENDOLA * 1 058 7,5825 43,9706 FR9302007 VALENSOLE 44 808 6,0778 43,8150 FR9302008 VACHERES * 14 607 5,6528 43,9564 FR9400568 CAP CORSE NORD ET ILE FINOCCHIAROLA, GIRAGLIA ET CAPENSE (COTE DE MACINAGGIO A CENTURI) * 2 685 9,4044 42,9944 FR9400569 CRETES DU CAP CORSE, VALLON DE SISCO 9,2 9,4406 42,8133 FR9400570 AGRIATES * 29 670 9,1000 42,7000 FR9400571 ETANG DE BIGUGLIA * 1 978 9,4833 42,6019 FR9400572 MUCCHIATANA * 265 9,5289 42,5047 FR9400573 MASSIF DU SAN PEDRONE (CASTAGNICCIA) * 732 9,3083 42,2575 FR9400574 PORTO/SCANDOLA/REVELLATA/CALVI/CALANCHES DE PIANA (zone terrestre et marine) * 50 227 8,5831 42,3861 FR9400575 CAPORALINO MONTE SANT ANGELO DI LANO-PIANU MAGGIORE 1 144 9,2094 42,3783 FR9400576 MASSIF MONTAGNEUX DU CINTO * 13 806 8,9869 42,4183 FR9400577 RIVIERE ET VALLEE DU FANGO * 18 964 8,6944 42,3900 FR9400578 MASSIF DU ROTONDO * 15 295 9,0736 42,2489 FR9400579 MONTE D'ORO / VIZZAVONA * 2 553 9,1058 42,1464 FR9400580 MARAIS DEL SALE, ZONES HUMIDES PERIPHERIQUES ET FORET LITTORALE DE PINIA * 691 9,4711 42,0294 FR9400581 ETANG DE PALO ET CORDON DUNAIRE * 218 9,4064 41,9506 FR9400582 PLATEAU DU COSCIONE ET MASSIF DE L'INCUDINE * 11 228 9,1933 41,8511 FR9400583 FORET DE L'OSPEDALE * 733 9,1828 41,6606 FR9400584 MARAIS DE LAVU SANTU ET LITTORAL DE FAUTEA * 92 9,4019 41,7089 FR9400585 ILES PINARELLU ET ROSCANA * 20 9,3931 41,6706 FR9400586 Embouchure du Stabiaccu, Domaine Public Maritime et Ã ®lot Ziglione * 196 9,2869 41,5775 FR9400587 ILES CERBICALE ET FRANGE LITTORAL * 3 698 9,3603 41,5506 FR9400588 Suberaie de Ceccia/Porto-Vecchio * 1 117 9,2519 41,5725 FR9400590 TRE PADULE DE SUARTONE, RONDINARA * 257 9,2397 41,4658 FR9400591 PLATEAU DE PERTUSATO/ BONIFACIO ET ILES LAVEZZI * 6 071 9,2464 41,3678 FR9400592 VENTILEGNE-LA TRINITE DE BONIFACIO-FAZZIO * 1 985 9,1231 41,4044 FR9400593 ROCCAPINA-ORTOLO * 1 066 8,9403 41,5022 FR9400594 SITES A ANCHUSA CRISPA DE L'EMBOUCHURE DU RIZZANESE ET D'OLMETO * 77 8,8814 41,6578 FR9400595 ILES SANGUINAIRES, PLAGE DE LAVA ET PUNTA PELLUSELLA 220 8,6619 41,9992 FR9400597 DÃ ©filÃ © de l'Inzecca 179 9,2969 42,1014 FR9400598 MASSIF DU TENDA ET FORET DE STELLA * 3 056 9,2547 42,5364 FR9400599 Strettes de St Florent * 186 9,3331 42,6814 FR9400600 CRETES DE TEGHIME-POGGIO D'OLETTA 258 9,3836 42,6169 FR9400601 Aliso-Oletta 392 9,3000 42,6556 FR9400602 Basse vallÃ ©e du Tavignano * 770 9,3844 42,1753 FR9400603 RIVIERE DE LA SOLENZARA * 4 203 9,2639 41,8150 FR9400604 STATION D'ANCHUSA CRISPA DE CANNELLA * 1 9,3942 41,7992 FR9400606 PINARELLU: DUNES ET ETANGS DE PADULATU ET PADULATU TORTU * 134 9,3756 41,6656 FR9400607 BAIE DE SAN CIPRIANU: ETANGS D'ARASU ET ILES SAN CIPRIANU ET ILOT CORNUTA * 106 9,3600 41,6428 FR9400608 Mares temporaires du terrain militaire de Frasselli/Bonifacio * 116 9,1500 41,4500 FR9400609 ILES ET POINTE BRUZZI, ETANGS DE CHEVANU ET D'ARBITRU * 358 9,0275 41,4697 FR9400610 EMBOUCHURE DU TARAVO, PLAGE DE TENUTELLA ET ETANG DE TANCHICCIA * 126 8,8186 41,7153 FR9400611 MASSIF DU RENOSO * 6 107 9,1450 42,0322 FR9400612 PUNTA CALCINA 8 9,3547 41,7208 FR9400613 CAVITES A CHAUVES-SOURIS DE CASTIFAO, MURACCIOLE, OLMETA DI TUDA ET COGGIA-TEMULI 21 9,1206 42,5133 FR9400614 REGION DE FURIANI ET MONTE CANARINCO 2 9,4183 42,6650 FR9400615 DELTA DE L'OSO, PUNTA DI BENEDETTU ET MURA DELL'UNDA * 114 9,3261 41,6211 FR9400616 JUNIPERAIE DE PORTO POLLO ET PLAGE DE CUPABIA * 323 8,7808 41,7203 FR9400617 DUNES DE PRUNETE-CANNICCIA 20 9,5511 42,3078 FR9400618 MARAIS ET TOURBIERES DU VALDO ET DE BAGLIETTO * 111 9,1747 42,4767 FR9400619 CAMPO DELL'ORO (AJACCIO) 39 8,7922 41,9150 FR9402001 CAMPOMORO-SENETOSA * 2 106 8,8000 41,5833 FR9402002 ForÃ ªt Domaniale de Rospa-Sorba (partie sud-est) * 238 9,2417 42,1672 FR9402003 ForÃ ªt territoriale du Fium'Orbu (partie sud-est) * 154 9,2833 41,9500 FR9402004 CHENAIE VERTE ET JUNIPERAIE DE LA TARTAGINE 513 9,0594 42,5075 FR9402005 ChataÃ ®gneraies et ruiseaux de Castagniccia 265 9,3475 42,4350 FR9402006 Stations Ã choux insulaires de Barbaggio et Poggio d'Oletta 67,2 9,3728 42,6678 FR9402007 Site Ã Botrychium simple et chÃ ¢taigneraies du Bozzio 1 840 9,3700 42,3456 FR9402008 Lac de CrÃ ©no * 15 8,9467 42,2039 FR9402009 Mare temporaire de Musella/Bonifacio * 17 9,1908 41,4019 FR9402010 Baie de Stagnolu, golfu di Sognu, Golfe de Porto-Vecchio * 2 074 9,3331 41,6111 FR9402011 anciennes galeries de mines de lozari/Belgodere(site Ã chauves-souris) 13 9,0194 42,6264 FR9402012 Capo di feno * 1 485 8,6167 41,9667 FR9402013 Plateau du Cap Corse * 178 265 9,3239 43,0667 FR9402014 Grand herbier de la cÃ ´te orientale * 43 079 9,5750 42,2581 FR9402015 Bouches de Bonifacio, Iles des Moines * 94 612 9,0250 41,3750 FR9402016 Pointe de Senetosa et prolongements * 3 535 8,8308 41,5464 FR9402017 Golfe d'Ajaccio * 47 374 8,6172 41,8572 FR9402018 Cap rossu, Scandola, Pointe de la Reveletta, Canyon de Calvi * 74 139 8,5897 42,5728 GR1110003 TREIS VRYSES * 9 912,62 26,0036 41,1381 GR1110004 FENGARI SAMOTHRAKIS, ANATOLIKES AKTES, VRACHONISSIDA ZOURAFA KAI THALASSIA ZONI * 16 437,741 25,6825 40,4589 GR1110005 VOUNA EVROU * 42 372,5 26,1719 41,1153 GR1110007 DELTA EVROU KAI DYTIKOS VRACHIONAS * 9 857,56 26,0675 40,7725 GR1120003 OROS CHAINTOU - KOULA KAI GYRO KORYFES * 3 491,99 24,8075 41,3242 GR1120005 AISTHITIKO DASOS NESTOU * 2 335,86 24,7167 41,1094 GR1130006 POTAMOS FILIOURIS * 2 058,44 25,5714 41,0267 GR1130007 POTAMOS KOMPSATOS (NEA KOITI) * 423,65 25,1931 41,1636 GR1130008 MARONEIA - SPILAION 1,31 25,5036 40,9322 GR1130009 LIMNES KAI LIMNOTHALASSES TIS THRAKIS - EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 29 455,98 25,1861 40,9544 GR1140001 DASOS FRAKTOU * 1 090,05 24,4969 41,5433 GR1140002 RODOPI (SIMYDA) * 6 715,45 24,1439 41,4978 GR1140003 PERIOCHI ELATIA, PYRAMIS KOUTRA * 7 447,1 24,3214 41,5033 GR1140004 KORYFES OROUS FALAKRO * 9 845,62 24,0889 41,2881 GR1150005 KORYFES OROUS PANGAIO * 10 345,47 24,1019 40,9114 GR1150008 ORMOS POTAMIAS - AKR PYRGOS EOS N GRAMVOUSSA * 357,89 24,7703 40,7111 GR1150009 KOLPOS PALAIOU - ORMOS ELEFTHERON * 1 168,27 24,3347 40,8308 GR1150010 DELTA NESTOU KAI LIMNOTHALASSES KERAMOTIS - EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 22 484,63 24,7600 40,9247 GR1210001 OROS VERMIO * 25 555,14 22,0153 40,4650 GR1210002 STENA ALIAKMONA * 3 623,73 22,2211 40,4428 GR1220001 LIMNES VOLVI KAI LAGKADA - EVRYTERI PERIOCHI * 26 947,81 23,3272 40,6758 GR1220002 DELTA AXIOU - LOUDIA - ALIAKMONA - EVRYTERI PERIOCHI - AXIOUPOLI * 33 676,35 22,7086 40,5781 GR1220003 STENA RENTINAS - EVRYTERI PERIOCHI * 2 905,16 23,6542 40,6547 GR1220005 LIMNOTHALASSA ANGELOCHORIOU * 377,2 22,8203 40,4831 GR1220012 LIMNOTHALASSA EPANOMIS KAI THALASSIA PARAKTIA ZONI * 830,38 22,9061 40,3883 GR1230001 LIMNI PIKROLIMNI 1 089,35 22,8147 40,8281 GR1230002 YDROCHARES DASOS MOURION * 774,92 22,7761 41,2389 GR1240001 KORYFES OROUS VORA * 40 435,09 21,8917 40,9403 GR1240002 ORI TZENA * 12 576,93 22,1864 41,1281 GR1240003 OROS PAIKO * 35 252 22,3039 41,0178 GR1240004 LIMNI AGRA * 1 249,75 21,9311 40,8044 GR1240005 STENA APSALOU - MOGLENITSAS * 6 110,57 22,1328 40,8550 GR1250001 OROS OLYMPOS * 19 139,59 22,3964 40,0994 GR1250002 PIERIA ORI * 16 640,29 22,2189 40,2439 GR1250003 OROS TITAROS * 5 325,05 22,1706 40,1625 GR1250004 ALYKI KITROUS - EVRYTERI PERIOCHI * 1 440,56 22,6439 40,3550 GR1260001 LIMNI KERKINI - KROUSIA - KORYFES OROUS BELES, ANGISTRO - CHAROPO * 78 303,96 23,1533 41,2200 GR1260002 EKVOLES POTAMOU STRYMONA * 1 297,1 23,8583 40,7933 GR1260003 AI GIANNIS - EPTAMYLOI 327,29 23,5811 41,0900 GR1260004 KORYFES OROUS MENOIKION - OROS KOUSKOURAS - YPSOMA * 23 288,69 23,7919 41,1631 GR1260005 KORYFES OROUS ORVILOS * 4 871,04 23,6103 41,3681 GR1260007 ORI VRONTOUS - LAILIAS - EPIMIKES * 6 799,47 23,5822 41,2692 GR1270001 OROS CHOLOMONTAS * 15 543,63 23,5244 40,4406 GR1270002 OROS ITAMOS - SITHONIA * 18 031,62 23,8356 40,1428 GR1270003 CHERSONISOS ATHOS * 33 567,805 24,1967 40,2783 GR1270004 LIMNOTHALASSA AGIOU MAMA * 633,15 23,3436 40,2369 GR1270005 OROS STRATONIKON - KORYFI SKAMNI * 8 128,17 23,8067 40,5558 GR1270007 AKROTIRIO ELIA - AKROTIRIO KASTRO - EKVOLI RAGOULA * 532,82 23,7033 40,1833 GR1270008 PALIOURI - AKROTIRI * 286,11 23,6578 39,9808 GR1270009 PLATANITSI - SYKIA: Ã KR. RIGAS - AKR. ADOLO * 988,96 23,9994 40,0447 GR1270010 AKROTIRIO PYRGOS - ORMOS KYPSAS - MALAMO * 1 150,97 23,3194 40,0700 GR1310001 VASILITSA * 8 012,78 21,0933 40,0242 GR1310003 ETHNIKOS DRYMOS PINDOU (VALIA KALNTA) - EVRYTERI PERIOCHI * 6 838,25 21,1211 39,9011 GR1320001 LIMNI KASTORIAS * 4 732,5 21,2983 40,5228 GR1320002 KORYFES OROUS GRAMMOS * 34 357,03 20,8450 40,3511 GR1330001 OROS VOURINOS (KORYFI ASPROVOUNI) * 764,05 21,6717 40,1967 GR1340001 ETHNIKOS DRYMOS PRESPON * 26 613,06 21,0772 40,7722 GR1340003 ORI VARNOUNTA * 6 076,62 21,2069 40,8453 GR1340004 LIMNES VEGORITIDA - PETRON * 12 569,02 21,7594 40,7131 GR1340005 LIMNES CHEIMADITIDA - ZAZARI * 4 064,39 21,5622 40,6036 GR1340006 OROS VERNON - KORYFI VITSI * 8 202,13 21,4300 40,6597 GR1410001 PERIOCHI LIMNIS TAVROPOU * 2 982,05 21,7428 39,2492 GR1410002 AGRAFA * 9 753,02 21,6022 39,2294 GR1420001 KATO OLYMPOS - KALLIPEFKI * 12 437,76 22,5364 39,9325 GR1420003 AISTHITIKO DASOS OSSAS * 19 580,19 22,6900 39,8033 GR1420004 KARLA - MAVROVOUNI - KEFALOVRYSO VELESTINOU - NEOCHORI * 43 435,5 22,8428 39,6050 GR1420005 AISTHITIKO DASOS KOILADAS TEMPON * 1 335,87 22,5667 39,8744 GR1420010 STENA KALAMAKIOU 474,19 22,2442 39,6611 GR1430001 OROS PILIO KAI PARAKTIA THALASSIA ZONI * 31 112,16 23,0753 39,4456 GR1430002 KOURI ALMYROU - AGIOS SERAFEIM * 100,23 22,7369 39,1953 GR1430003 SKIATHOS: KOUKOUNARIES KAI EVRYTERI THALASSIA PERIOCHI * 88,82 23,4039 39,1478 GR1430004 ETHNIKO THALASSIO PARKO ALONNISOU - VOREION SPORADON, ANATOLIKI SKOPELOS * 249 145,6 24,0472 39,2586 GR1440001 ASPROPOTAMOS * 20 094,1 21,2878 39,6389 GR1440002 KERKETIO OROS (KOZIAKAS) * 50 431,17 21,4742 39,5700 GR1440003 ANTICHASIA ORI - METEORA * 60 625,02 21,7358 39,7222 GR2110001 AMVRAKIKOS KOLPOS, DELTA LOUROU KAI ARACHTHOU (PETRA, MYTIKAS, EVRYTERI PERIOCHI) * 28 787,56 20,9233 39,0247 GR2110002 ORI ATHAMANON (NERAIDA) * 18 695,33 21,1894 39,4644 GR2120001 EKVOLES (DELTA) KALAMA * 8 531,43 20,1928 39,5703 GR2120002 ELOS KALODIKI * 786,78 20,4611 39,3106 GR2120003 LIMNI LIMNOPOULA 579,5 20,4506 39,4789 GR2120004 STENA KALAMA * 1 820,3 20,4739 39,6283 GR2130001 ETHNIKOS DRYMOS VIKOU - AOOU * 12 794,25 20,7619 39,9247 GR2130002 KORYFES OROUS SMOLIKAS * 19 975,72 20,9158 40,0792 GR2130004 KENTRIKO TMIMA ZAGORIOU * 33 114,95 20,8661 39,8594 GR2130005 LIMNI IOANNINON 2 690,13 20,8856 39,6597 GR2130006 PERIOCHI METSOVOU (ANILIO - KATARA) * 7 328,82 21,2086 39,7869 GR2130007 OROS LAKMOS (PERISTERI) * 20 123,52 21,1272 39,6550 GR2130008 OROS MITSIKELI * 8 435,99 20,8406 39,7508 GR2140001 EKVOLES ACHERONTA (APO GLOSSA EOS ALONAKI) KAI STENA ACHERONTA * 4 627,67 20,5014 39,2336 GR2140003 PARAKTIA THALASSIA ZONI APO PARGA EOS AKROTIRIO AGIOS THOMAS (PREVEZA), AKR. KELADIO - AG. THOMAS * 1 529,16 20,4750 39,2153 GR2210001 DYTIKES KAI VOREIOANATOLIKES AKTES ZAKYNTHOU * 21 419,24 20,7297 37,7075 GR2210002 KOLPOS LAGANA ZAKYNTHOU (AKR. GERAKI - KERI) KAI NISIDES MARATHONISI KAI PELOUZO * 6 957,7 20,9069 37,7092 GR2210003 NISOI STROFADES * 523,13 21,0094 37,2550 GR2220001 KALON OROS KEFALONIAS 2 566,19 20,5761 38,3422 GR2220002 ETHNIKOS DRYMOS AINOU 2 779,43 20,6622 38,1450 GR2220003 ESOTERIKO ARCHIPELAGOS IONIOU (MEGANISI, ARKOUDI, ATOKOS, VROMONAS) * 88 333,27 20,8369 38,5794 GR2220004 PARAKTIA THALASSIA ZONI APO ARGOSTOLI EOS VLACHATA (KEFALONIA) KAI ORMOS MOUNTA * 3 736,16 20,5614 38,0822 GR2220005 DYTIKES AKTES KEFALONIAS - STENO KEFALONIAS ITHAKIS - VOREIA ITHAKI (AKROTIRIA GERO GKOMPOS - DRAKOU PIDIMA - KENTRI - AG. IOANNIS) * 18 742,55 20,4889 38,3481 GR2230001 LIMNOTHALASSA ANTINIOTI (KERKYRA) * 187,95 19,8506 39,8153 GR2230002 LIMNOTHALASSA KORISSION (KERKYRA) * 2 292,38 19,9181 39,4436 GR2230003 ALYKI LEFKIMMIS (KERKYRA) * 242,97 20,0686 39,4519 GR2230004 NISOI PAXOI KAI ANTIPAXOI * 5 649,66 20,1906 39,1917 GR2230005 PARAKTIA THALASSIA ZONI APO KANONI EOS MESONGI (KERKYRA) * 888 19,9206 39,5422 GR2240001 LIMNOTHALASSES STENON LEFKADAS (PALIONIS - AVLIMON) KAI ALYKES LEFKADAS * 2 143,4 20,7183 38,8022 GR2240002 PERIOCHI CHORTATON (LEFKADA) 1 255,59 20,6256 38,6997 GR2310001 DELTA ACHELOOU, LIMNOTHALASSA MESOLONGIOU - AITOLIKOU, EKVOLES EVINOU, NISOI ECHINADES, NISOS PETALAS * 35 509,89 21,2539 38,3314 GR2310004 OROS PANAITOLIKO * 18 542,03 21,6564 38,7022 GR2310005 OROS VARASOVA * 1 443,3 21,5972 38,3611 GR2310006 LIMNES VOULKARIA KAI SALTINI * 3 122,62 20,8108 38,8644 GR2310007 LIMNI AMVRAKIA 2 204,75 21,1781 38,7506 GR2310008 LIMNI OZEROS 1 258,49 21,2231 38,6544 GR2310009 LIMNES TRICHONIDA KAI LYSIMACHEIA * 14 279,8 21,4842 38,5683 GR2310010 OROS ARAKYNTHOS KAI STENA KLEISOURAS * 13 331,28 21,4594 38,4594 GR2320001 LIMNOTHALASSA KALOGRIAS, DASOS STROFYLIAS KAI ELOS LAMIAS, ARAXOS * 3 533,89 21,3633 38,0936 GR2320002 OROS CHELMOS KAI YDATA STYGOS * 17 493,03 22,2253 37,9578 GR2320003 FARANGI VOURAIKOU * 2 176,31 22,1733 38,0831 GR2320004 AISTHITIKO DASOS KALAVRYTON * 2 386,08 22,0975 38,0128 GR2320005 ORI BARMPAS KAI KLOKOS, FARANGI SELINOUNTA 6 042,57 22,0158 38,1433 GR2320006 ALYKI AIGIOU * 31,98 22,1072 38,2633 GR2320007 OROS PANACHAIKO * 12 219,51 21,8781 38,2083 GR2320008 OROS ERYMANTHOS * 19 332,14 21,8708 37,9683 GR2320009 SPILAIO KASTRION * 308,02 22,1417 37,9497 GR2330002 OROPEDIO FOLOIS 9 741,96 21,6914 37,7853 GR2330003 EKVOLES (DELTA) PINEIOU * 903,81 21,2350 37,8189 GR2330004 OLYMPIA 314,83 21,6272 37,6411 GR2330005 THINES KAI PARALIAKO DASOS ZACHAROS, LIMNI KAIAFA, STROFYLIA, KAKOVATOS * 3 274,18 21,5889 37,5269 GR2330006 LIMNOTHALASSA KOTYCHI, BRINIA * 1 314,63 21,2986 38,0036 GR2330007 PARAKTIA THALASSIA ZONI APO AKR. KYLLINI EOS TOUMPI - KALOGRIA * 13 166,35 21,2883 38,0325 GR2330008 THALASSIA PERIOCHI KOLPOU KYPARISSIAS: AKR. KATAKOLO - KYPARISSIA * 11 042,19 21,5022 37,5756 GR2410001 LIMNES YLIKI KAI PARALIMNI - SYSTIMA VOIOTIKOU KIFISOU * 11 606,5 23,1808 38,4306 GR2420001 OROS OCHI - KAMPOS KARYSTOU - POTAMI - AKROTIRIO KAFIREFS - PARAKTIA THALASSIA ZONI * 15 948,13 24,5036 38,0325 GR2420002 DIRFYS: DASOS STENIS - DELFI 1 297,73 23,8472 38,5969 GR2420004 MEGALO KAI MIKRO LIVARI - DELTA XERIA - YDROCHARES DASOS AG. NIKOLAOU - PARAKTIA THALASSIA ZONI * 482,19 23,1244 39,0014 GR2420006 SKYROS: OROS KOCHYLAS 4 088,91 24,6211 38,8242 GR2430001 OROS TYMFRISTOS (VELOUCHI) * 3 407,86 21,8136 38,9431 GR2440002 KOILADA KAI EKVOLES SPERCHEIOU - MALIAKOS KOLPOS * 47 547,07 22,4253 38,8631 GR2440003 FARANGI GORGOPOTAMOU 523,02 22,3592 38,8186 GR2440004 ETHNIKOS DRYMOS OITIS * 6 980,86 22,2942 38,8381 GR2440006 OROS KALLIDROMO * 6 684,85 22,5528 38,7678 GR2450001 ORI VARDOUSIA * 19 373,53 22,1119 38,6617 GR2450002 OROS GKIONA * 21 879,82 22,2947 38,6053 GR2450004 PARALIAKI ZONI APO NAFPAKTO EOS ITEA * 10 618,68 22,1381 38,3478 GR2450005 NOTIOANATOLIKOS PARNASSOS - ETHNIKOS DRYMOS PARNASSOU - DASOS TITHOREAS * 18 422,57 22,5589 38,5358 GR2510003 AKRONAFPLIA KAI PALAMIDI * 366,16 22,8067 37,5617 GR2520001 OROS MAINALO * 22 673,07 22,2944 37,6053 GR2520002 LIMNI TAKA * 1 033,15 22,3689 37,4311 GR2520003 LIMNOTHALASSA MOUSTOU * 368,24 22,7522 37,3833 GR2520005 MONI ELONAS KAI CHARADRA LEONIDIOU * 6 985,47 22,8256 37,1542 GR2520006 OROS PARNONAS (KAI PERIOCHI MALEVIS) * 55 767,52 22,6317 37,2239 GR2530001 KORYFES OROUS KYLLINI (ZIRIA) KAI CHARADRA FLAMPOURITSA * 23 423,92 22,4581 37,9511 GR2530002 LIMNI STYMFALIA 1 308,91 22,4589 37,8553 GR2530003 AKROKORINTHOS * 589,79 22,8656 37,8806 GR2530004 OROS OLIGYRTOS * 8 630,65 22,3778 37,8192 GR2530005 ORI GERANEIA * 6 836,55 23,0708 38,0206 GR2540001 ORI GIDOVOUNI, CHIONOVOUNI, GAIDOUROVOUNI, KORAKIA, KALOGEROVOUNI, KOULOCHERA KAI PERIOCHI MONEMVASIAS * 28 797,97 22,9583 36,9011 GR2540002 PERIOCHI NEAPOLIS KAI NISOS ELAFONISOS * 5 493,74 23,0008 36,5447 GR2540003 EKVOLES EVROTA * 5 369,61 22,6892 36,8306 GR2540005 LAGKADA TRYPIS * 1 588,52 22,3142 37,0897 GR2550001 FARANGI NEDONA (PETALON - CHANI) 1 241,86 22,1622 37,0900 GR2550003 NISOI SAPIENTZA KAI SCHIZA, AKROTIRIO AKRITAS * 11 292,05 21,8178 36,8306 GR2550004 LIMNOTHALASSA PYLOU (DIVARI) KAI NISOS SFAKTIRIA, AGIOS DIMITRIOS * 3 551,97 21,6725 36,9492 GR2550005 THINES KYPARISSIAS (NEOCHORI - KYPARISSIA) * 1 342,86 21,6786 37,2683 GR2550006 OROS TAYGETOS * 53 367,45 22,3122 36,9617 GR2550007 THALASSIA PERIOCHI STENOU METHONIS * 972,24 21,7269 36,7931 GR3000001 OROS PARNITHA 14 902,43 23,7289 38,1769 GR3000003 ETHNIKO PARKO SCHINIA - MARATHONA * 1 322,26 24,0308 38,1492 GR3000004 VRAVRONA - PARAKTIA THALASSIA ZONI * 2 669,24 23,9983 37,9189 GR3000005 SOUNIO - NISIDA PATROKLOU KAI PARAKTIA THALASSIA ZONI * 5 374,32 23,9942 37,6597 GR3000006 YMITTOS - AISTHITIKO DASOS KAISARIANIS - LIMNI VOULIAGMENIS 8 819,21 23,8028 37,8981 GR3000008 ANTIKYTHIRA - PRASONISI KAI LAGOUVARDOS * 7 172,14 23,2689 35,9167 GR3000010 NISIDES KYTHIRON: PRASONISI, DRAGONERA, ANTIDRAGONERA * 989,13 23,1036 36,2228 GR4110001 LIMNOS: CHORTAROLIMNI - LIMNI ALYKI KAI THALASSIA PERIOCHI * 18 231,66 25,4631 39,9514 GR4110002 AGIOS EFSTRATIOS KAI PARAKTIA THALASSIA ZONI * 6 283,75 25,0206 39,5236 GR4110003 LESVOS: DYTIKI CHERSONISOS - APOLITHOMENO DASOS * 20 817,04 25,9767 39,1964 GR4110004 LESVOS: KOLPOS KALLONIS KAI CHERSAIA PARAKTIA ZONI * 18 311,04 26,2119 39,1628 GR4110005 LESVOS: KOLPOS GERAS, ELOS NTIPI KAI OROS OLYMPOS * 11 200,41 26,4231 39,0817 GR4120001 SAMOS: PARALIA ALYKI * 301,34 27,0189 37,7061 GR4120002 SAMOS: OROS AMPELOS (KARVOUNIS) * 4 850,12 26,8200 37,7592 GR4120003 SAMOS: OROS KERKETEFS - MIKRO KAI MEGALO SEITANI - DASOS KASTANIAS KAI LEKKAS, AKR. KATAVASIS - LIMENAS * 6 683,42 26,6339 37,7422 GR4120004 IKARIA - FOURNOI KAI PARAKTIA ZONI * 12 909 26,4825 37,5800 GR4130001 VOREIA CHIOS KAI NISOI OINOUSSES KAI PARAKTIA THALASSIA ZONI * 34 409,93 26,0744 38,5181 GR4130005 VRACHONISIDES KALOGEROI KAI THALASSIA ZONI 1 739,1 25,2836 38,1608 GR4210001 KASOS KAI KASONISIA - EVRYTERI THALASSIA PERIOCHI * 13 453,7 26,9178 35,4067 GR4210002 KENTRIKI KARPATHOS: KALI LIMNI - LASTOS - KYRA PANAGIA KAI PARAKTIA THALASSIA ZONI * 9 321,9 27,1381 35,5928 GR4210003 VOREIA KARPATHOS KAI SARIA KAI PARAKTIA THALASSIA ZONI * 11 297,98 27,2008 35,8147 GR4210004 KASTELLORIZO KAI NISIDES RO KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 1 769,64 29,5831 36,1483 GR4210005 RODOS: AKRAMYTIS, ARMENISTIS, ATTAVYROS, REMATA KAI THALASSIA ZONI (KARAVOLA-ORMOS GLYFADA) * 27 696,216 27,8375 36,1611 GR4210006 RODOS: PROFITIS ILIAS - EPTA PIGES  PETALOUDES - REMATA * 11 414,258 28,0283 36,3042 GR4210007 NOTIA NISYROS KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 4 045,82 27,1683 36,5789 GR4210008 KOS: AKROTIRIO LOUROS - LIMNI PSALIDI - OROS DIKAIOS - ALYKI - PARAKTIA THALASSIA ZONI * 10 138,28 27,2575 36,8481 GR4210009 ASTYPALAIA: ANATOLIKO TMIMA, GYRO NISIDES KAI OFIDOUSSA KAI THALASSIA ZONI (AKR. LANTRA - AKR. VRYSI) * 7 027,22 26,4275 36,5906 GR4210010 ARKOI, LEIPSOI, AGATHONISI KAI VRACHONISIDES * 12 407,54 26,7567 37,2928 GR4210011 VRACHONISIA NOTIOU AIGAIOU: VELOPOULA, FALKONERA, ANANES, CHRISTIANA, PACHEIA, FTENO, MAKRA, ASTAKIDONISIA, SYRNA - GYRO NISIA KAI THALASSIA ZONI * 4 568,43 26,6758 36,3453 GR4220001 ANDROS: ORMOS VITALI KAI KENTRIKOS OREINOS OGKOS * 7 315,31 24,8539 37,8656 GR4220002 ANAFI: CHERSONISOS KALAMOS - ROUKOUNAS * 1 144,38 25,8233 36,3511 GR4220003 SANTORINI: NEA KAI PALIA KAMENI - PROFITIS ILIAS * 1 264,25 25,4625 36,3717 GR4220004 FOLEGANDROS ANATOLIKI MECHRI DYTIKI SIKINO KAI THALASSIA ZONI * 7 011,23 24,9856 36,6122 GR4220005 PARAKTIA ZONI DYTIKIS MILOY * 5 328,25 24,3992 36,6531 GR4220006 NISOS POLYAIGOS - KIMOLOS * 13 897,73 24,5936 36,7792 GR4220007 NISOS ANTIMILOS - THALASSIA PARAKTIA ZONI * 1 260,76 24,2383 36,7883 GR4220008 SIFNOS: PROFITIS ILIAS MECHRI DYTIKES AKTES KAI THALASSIA PERIOCHI * 2 067,35 24,6881 36,9592 GR4220009 NOTIA SERIFOS * 4 530,84 24,4550 37,1308 GR4220010 VOREIODYTIKI KYTHNOS: OROS ATHERAS - AKROTIRIO KEFALOS KAI PARAKTIA ZONI * 2 855,19 24,4003 37,4375 GR4220011 ANATOLIKI KEA * 7 155,1 24,3389 37,5958 GR4220012 VOREIA AMORGOS KAI KINAROS, LEVITHA, MAVRA, GLAROS KAI THALASSIA ZONI * 6 062,45 26,0328 36,9094 GR4220013 MIKRES KYKLADES: IRAKLEIA, SCHOINOUSSA, KOUFONISIA, KEROS, ANTIKERIA KAI THALASSIA ZONI * 12 580,72 25,5897 36,9261 GR4220014 KENTRIKI KAI NOTIA NAXOS: ZAS KAI VIGLA EOS MAVROVOUNI KAI THALASSIA ZONI (ORMOS KARADES - ORMOS MOUTSOUNAS) * 8 721,71 25,4608 36,9475 GR4220016 NISOS PAROS: PETALOUDES * 97,69 25,1244 37,0481 GR4220017 NISOI DESPOTIKO KAI STRONGYLO KAI THALASSIA ZONI * 1 858,34 24,9942 36,9628 GR4220018 SYROS: OROS SYRINGAS EOS PARALIA * 783,52 24,9097 37,4753 GR4220019 TINOS: MYRSINI - AKROTIRIO LIVADA * 1 949,1 25,2278 37,5842 GR4220020 NISOS MILOS: PROFITIS ILIAS - EVRYTERI PERIOCHI * 5 271,34 24,4019 36,6889 GR4220033 NISOS GYAROS KAI THALASSIA ZONI * 26 114,31 24,7103 37,6075 GR4310002 GIOUCHTAS - FARANGI AGIAS EIRINIS 716,05 25,1511 35,2261 GR4310003 NISOS DIA * 1 188,02 25,2161 35,4536 GR4310004 DYTIKA ASTEROUSIA (APO AGIOFARANGO EOS KOKKINO PYRGO) * 2 650,79 24,7636 34,9561 GR4310005 ASTEROUSIA (KOFINAS) * 16 173,89 25,1111 34,9675 GR4310006 DIKTI: OMALOS VIANNOU (SYMI - OMALOS) * 3 939,68 25,4342 35,0686 GR4320002 DIKTI: OROPEDIO LASITHIOU, KATHARO, SELENA, KRASI, SELAKANO, CHALASMENI KORYFI * 34 007,16 25,4917 35,1533 GR4320003 NISOS CHRYSI * 546,54 25,7072 34,8717 GR4320004 MONI KAPSA (FARANGI KAPSA KAI GYRO PERIOCHI) 974,43 26,0592 35,0419 GR4320005 OROS THRYPTIS KAI GYRO PERIOCHI 8 528,56 25,8883 35,0758 GR4320006 VOREIOANATOLIKO AKRO KRITIS: DIONYSADES, ELASA KAI CHERSONISOS SIDERO (AKRA MAVRO MOURI - VAI - AKRA PLAKAS) KAI THALASSIA ZONI * 13 072,7 26,2517 35,2358 GR4320008 NISOS KOUFONISI KAI PARAKTIA THALASSIA ZONI * 804,94 26,1400 34,9356 GR4330002 OROS KEDROS 4 700,27 24,6125 35,1889 GR4330003 KOURTALIOTIKO FARANGI - MONI PREVELI - EVRYTERI PERIOCHI * 3 642,73 24,4808 35,1944 GR4330004 PRASSANO FARANGI - PATSOS - SFAKORYAKO REMA - PARALIA RETHYMNOU KAI EKVOLI GEROPOTAMOU, AKR. LIANOS KAVOS - PERIVOLIA * 13 121,42 24,5911 35,2633 GR4330005 OROS IDI (VORIZIA, GERANOI, KALI MADARA) * 39 913,06 24,8236 35,2258 GR4340001 IMERI KAI AGRIA GRAMVOUSSA - TIGANI KAI FALASARNA - PONTIKONISI, ORMOS LIVADI - VIGLIA * 5 781,32 23,5903 35,5642 GR4340002 NISOS ELAFONISOS KAI PARAKTIA THALASSIA ZONI * 271,75 23,5306 35,2700 GR4340003 CHERSONISOS RODOPOU - PARALIA MALEME * 8 797,27 23,7950 35,5389 GR4340004 ELOS - TOPOLIA - SASALOS - AGIOS DIKAIOS * 7 351,95 23,6508 35,3772 GR4340005 ORMOS SOUGIAS - VARDIA - FARANGI LISSOU MECHRI ANYDROUS KAI PARAKTIA ZONI * 3 039,87 23,7636 35,2536 GR4340006 LIMNI AGIAS - PLATANIAS - REMA KAI EKVOLI KERITI - KOILADA FASA * 1 211,83 23,9172 35,4244 GR4340007 FARANGI THERISSOU 497,73 23,9881 35,4256 GR4340008 LEFKA ORI KAI PARAKTIA ZONI * 53 363,64 24,0072 35,2994 GR4340010 DRAPANO (VOREIOANATOLIKES AKTES) - PARALIA GEORGIOUPOLIS - LIMNI KOURNA * 4 511,13 24,2836 35,3364 GR4340011 FRE - TZITZIFES - NIPOS 1 217,6 24,1439 35,3669 GR4340012 ASFENDOU - KALLIKRATIS KAI PARAKTIA ZONI * 14 022,54 24,2783 35,2058 GR4340013 NISOI GAVDOS KAI GAVDOPOULA * 6 290,57 24,0794 34,8469 GR4340015 PARALIA APO CHRYSOSKALITISSA MECHRI AKROTIRIO KRIOS * 2 202,53 23,5531 35,2775 IT1160007 Sorgenti del Belbo * 474 8,1397 44,3892 IT1180026 Capanne di Marcarolo * 9 552 8,7889 44,5714 IT1314723 Campasso - Grotta Sgarbu Du Ventu 105 7,9347 44,0044 IT1315313 Gouta - Testa d'Alpe - Valle Barbaira * 1 512 7,5856 43,9300 IT1315407 Monte Ceppo * 3 055 7,7622 43,9381 IT1315408 Lecceta di Langan * 238 7,7142 43,9536 IT1315503 Monte Carpasina * 1 353 7,8536 43,9689 IT1315504 Bosco di Rezzo * 1 083 7,8411 44,0031 IT1315602 Pizzo d'Evigno * 2 198 8,0417 43,9742 IT1315670 Fondali Capo Berta - Diano Marina - Capo Mimosa * 709 8,0925 43,9053 IT1315714 Monte Abellio * 744 7,5733 43,8911 IT1315715 Castel d'Appio * 9,3 7,5739 43,8025 IT1315716 Roverino * 336 7,6097 43,8058 IT1315717 Monte Grammondo - Torrente Bevera * 2 642 7,5278 43,8322 IT1315719 Torrente Nervia * 44 7,6258 43,8025 IT1315720 Fiume Roia * 120 7,5911 43,8161 IT1315805 Bassa Valle Armea * 789 7,8083 43,8714 IT1315806 Monte Nero - Monte Bignone * 3 388 7,7258 43,8419 IT1315922 Pompeiana * 184 7,8942 43,8647 IT1315971 Fondali Porto Maurizio - San Lorenzo al Mare - Torre dei Marmi * 877 7,9817 43,8525 IT1315972 Fondali Riva Ligure - Cipressa * 473 7,9044 43,8244 IT1315973 Fondali Arma di Taggia - Punta San Martino * 450 7,8050 43,8178 IT1316001 Capo Berta * 38 8,0750 43,8950 IT1316118 Capo Mortola * 50 7,5511 43,7836 IT1316175 Fondali Capo Mortola - San Gaetano * 339 7,5617 43,7814 IT1316274 Fondali San Remo - Arziglia * 564 7,7308 43,7919 IT1322219 Tenuta Quassolo * 35 8,2744 44,3686 IT1322304 Rocca dell'Adelasia * 2 190 8,3644 44,3903 IT1322326 Foresta Cadibona * 452 8,3797 44,3578 IT1322470 Fondali Varazze - Albisola * 91 8,5461 44,3336 IT1323201 Finalese - Capo Noli * 2 782 8,3836 44,1981 IT1323202 Isola Bergeggi - Punta Predani * 9,7 8,4444 44,2419 IT1323203 Rocca dei Corvi - Mao - Mortou * 1 613 8,3544 44,2550 IT1323271 Fondali Noli - Bergeggi * 135 8,4294 44,2286 IT1324007 Monte Ciazze Secche * 302 8,2483 44,1533 IT1324011 Monte Ravinet - Rocca Barbena * 2 576 8,1808 44,1453 IT1324172 Fondali Finale Ligure * 48 8,3706 44,1700 IT1324818 Castell'Ermo - Peso Grande * 1 964 8,0447 44,0972 IT1324896 Lerrone - Valloni * 21 8,0992 44,0319 IT1324908 Isola Gallinara * 10 8,2261 44,0256 IT1324909 Torrente Arroscia e Centa * 189 8,1711 44,0528 IT1324910 Monte Acuto - Poggio Grande - Rio Torsero * 2 420 8,1797 44,1019 IT1324973 Fondali Loano - Albenga * 541 8,2381 44,0883 IT1324974 Fondali Santa Croce - Gallinara - Capo Lena * 213 8,2003 44,0258 IT1325624 Capo Mele * 104 8,1689 43,9589 IT1325675 Fondali Capo Mele - Alassio * 206 8,1636 43,9786 IT1330893 Rio CiaÃ ¨ * 1 104 8,9625 44,5136 IT1331402 Beigua - Monte Dente - Gargassa - Pavaglione * 16 922 8,5839 44,4544 IT1331501 Praglia - Pracaban - Monte Leco - Punta Martin * 6 958 8,8250 44,5031 IT1331606 Torre Quezzi * 8,9 8,9714 44,4289 IT1331615 Monte Gazzo * 443 8,8436 44,4475 IT1331718 Monte Fasce * 1 165 9,0453 44,4061 IT1331721 Val Noci - Torrente Geirato - Alpesisa * 637 9,0406 44,4831 IT1331810 Monte Ramaceto * 2 924 9,3125 44,4408 IT1331811 Monte Caucaso * 293 9,2306 44,4586 IT1331909 Monte Zatta - Passo Bocco - Passo Chiapparino - Monte Bossea * 3 034 9,4628 44,3872 IT1332477 Fondali Arenzano - Punta Ivrea * 306 8,6806 44,3867 IT1332575 Fondali Nervi - Sori * 609 9,0733 44,3789 IT1332576 Fondali Boccadasse - Nervi * 526 8,9961 44,3800 IT1332603 Parco di Portofino * 1 196 9,1817 44,3228 IT1332614 Pineta - Lecceta di Chiavari * 144 9,3033 44,3264 IT1332622 Rio Tuia - Montallegro * 453 9,2653 44,3583 IT1332673 Fondali Golfo di Rapallo * 99 9,2489 44,3381 IT1332674 Fondali Monte Portofino * 544 9,1497 44,3172 IT1332717 Foce e medio corso del Fiume Entella * 78 9,3575 44,3503 IT1333307 Punta Baffe - Punta Moneglia - Val Petronio * 1 308 9,4667 44,2536 IT1333308 Punta Manara * 205 9,4075 44,2608 IT1333316 Rocche di Sant'Anna - Valle del Fico * 127 9,3919 44,2872 IT1333369 Fondali Punta di Moneglia * 36 9,4744 44,2331 IT1333370 Fondali Punta Baffe * 24 9,4386 44,2400 IT1333371 Fondali Punta Manara * 148 9,4006 44,2500 IT1333372 Fondali Punta Sestri * 29 9,3892 44,2650 IT1342806 Monte Verruga - Monte Zenone - Roccagrande - Monte Pu * 3 757 9,4950 44,3322 IT1342813 Rio Borsa - Torrente Vara * 174 9,5978 44,3536 IT1342824 Rio di Colla * 24 9,6189 44,3078 IT1342907 Monte Antessio - Chiusola * 363 9,7161 44,3381 IT1342908 Monte Gottero - Passo del Lupo * 1 186 9,6642 44,3658 IT1343412 Deiva - Bracco - Pietra di Vasca - Mola * 2 031 9,5444 44,2539 IT1343415 Guaitarola * 581 9,5806 44,2211 IT1343419 Monte Serro * 262 9,5328 44,2153 IT1343425 Rio di Agnola * 129 9,6269 44,2747 IT1343474 Fondali Punta Apicchi * 52 9,5372 44,2036 IT1343502 Parco della Magra - Vara * 2 710 9,8644 44,1722 IT1343511 Monte Cornoviglio - Monte Fiorito - Monte Dragnone * 718 9,8222 44,2769 IT1343518 Gruzza di Veppo * 230 9,8003 44,2736 IT1343520 Zona Carsica Cassana * 119 9,6947 44,2069 IT1343526 Torrente Mangia * 11 9,7072 44,2650 IT1344210 Punta Mesco * 742 9,6272 44,1542 IT1344216 Costa di Bonassola - Framura * 128 9,5747 44,1900 IT1344270 Fondali Punta Mesco - Rio Maggiore * 546 9,6958 44,1258 IT1344271 Fondali Punta Picetto * 16 9,6047 44,1597 IT1344272 Fondali Punta Levanto * 57 9,5903 44,1714 IT1344273 Fondali Anzo * 43 9,5669 44,1889 IT1344321 Zona Carsica Pignone * 32 9,7244 44,1739 IT1344323 Costa Riomaggiore - Monterosso * 169 9,6936 44,1289 IT1344422 Brina e Nuda di Ponzano * 239 9,9361 44,1475 IT1345005 Portovenere - Riomaggiore - S. Benedetto * 2 665 9,7719 44,1028 IT1345101 Piana del Magra * 577 9,9917 44,0611 IT1345103 Isole Tino - Tinetto * 15 9,8514 44,0264 IT1345104 Isola Palmaria * 164 9,8444 44,0419 IT1345109 Montemarcello * 1 401 9,9456 44,0739 IT1345114 Costa di Maralunga * 43 9,9222 44,0625 IT1345175 Fondali Isole Palmaria - Tino - Tinetto 14 9,8553 44,0264 IT5110001 Valle del Torrente Gordana * 523 9,8169 44,3581 IT5110006 Monte Sagro * 1 220 10,1625 44,1136 IT5110007 Monte Castagnolo * 116 10,2053 44,0947 IT5110008 Monte Borla - Rocca di Tenerano * 1 081 10,1233 44,1308 IT5120005 Monte Romecchio - Monte Rondinaio - Poggione * 715 10,5781 44,1239 IT5120006 Monte Prato Fiorito - Monte Cornato - Valle dello Scesta * 1 907 10,6503 44,0639 IT5120007 Orrido di Botri * 244 10,6247 44,0897 IT5120008 Valli glaciali di Orto di Donna e Solco d'Equi * 2 832 10,2025 44,1392 IT5120009 Monte Sumbra * 1 865 10,2897 44,0794 IT5120010 Valle del Serra - Monte Altissimo * 1 850 10,2142 44,0369 IT5120011 Valle del Giardino * 784 10,2633 44,0100 IT5120012 Monte Croce - Monte Matanna * 1 249 10,3425 43,9925 IT5120013 Monte Tambura - Monte Sella * 2 013 10,2261 44,0983 IT5120014 Monte Corchia - Le Panie * 3 964 10,3225 44,0406 IT5120016 Macchia lucchese * 406 10,2575 43,8383 IT5120017 Lago e Padule di Massacciuccoli * 1 906 10,3214 43,8417 IT5120018 Lago di Sibolla * 74 10,7011 43,8264 IT5120019 Monte Pisano * 8 233 10,5233 43,7692 IT5120020 Padule di Verciano, Prati alle Fontane e Padule delle Monache * 397 10,5314 43,8164 IT5120101 Ex alveo del Lago di Bientina * 1 056 10,6228 43,7717 IT5120102 Zone calcaree della Val di Lima e del Balzo Nero * 1 683 10,7042 44,0667 IT5130007 Padule di Fucecchio 2 081 10,7914 43,8089 IT5130008 Alta valle del Torrente Pescia di Pescia * 1 586 10,7386 43,9864 IT5140008 Monte Morello * 4 174 11,2333 43,8697 IT5140009 Poggio Ripaghera - Santa Brigida * 417 11,3847 43,8664 IT5140010 Bosco di Chiusi e Paduletta di Ramone 419 10,8272 43,8069 IT5140011 Stagni della Piana Fiorentina e Pratese 1 902 11,0967 43,8175 IT5140012 Vallombrosa e Bosco di S. Antonio * 2 697 11,5594 43,7406 IT5150001 La Calvana * 4 544 11,1589 43,9336 IT5150002 Monte Ferrato e Monte Lavello * 1 376 11,0897 43,9433 IT5160001 Padule di Suese e Biscottino 144 10,3664 43,5917 IT5160002 Isola di Gorgona - area terrestre e marina * 14 818 9,8972 43,4275 IT5160004 Padule di Bolgheri * 577 10,5447 43,2242 IT5160005 Boschi di Bolgheri, Bibbona e Castiglioncello 3 525 10,6461 43,2389 IT5160006 Isola di Capraia - area terrestre e marina * 18 753 9,8197 43,0372 IT5160008 Monte Calvi di Campiglia * 1 083 10,6192 43,0981 IT5160009 Promontorio di Piombino e Monte Massoncello * 712 10,4983 42,9642 IT5160010 Padule Orti - Bottagone * 121 10,5992 42,9681 IT5160011 Isole di Cerboli e Palmaiola 21 10,4742 42,8653 IT5160012 Monte Capanne e promontorio dell'Enfola * 6 756 10,1853 42,7781 IT5160013 Isola di Pianosa - area terrestre e marina * 5 498 10,0811 42,5836 IT5160014 Isola di Montecristo e Formica di Montecristo - area terrestre e marina * 15 483 10,3097 42,3319 IT5160018 Secche della Meloria * 8 727 10,1658 43,5472 IT5160019 Scoglietto di Portoferraio * 154 10,3300 42,8303 IT5160020 Scarpata continentale dell'Arcipelago Toscano 473 9,7497 42,3422 IT5170001 Dune litoranee di Torre del Lago * 123 10,2539 43,8286 IT5170002 Selva Pisana * 9 657 10,3064 43,7103 IT5170003 Cerbaie * 6 509 10,7078 43,7436 IT5170005 Montenero * 145 10,9153 43,4344 IT5170006 Macchia di Tatti - Berignone * 2 489 10,9347 43,3353 IT5170007 Fiume Cecina da Berignone a Ponteginori * 1 909 10,8936 43,3256 IT5170008 Complesso di Monterufoli * 5 033 10,7806 43,2547 IT5170009 Lago di Santa Luce 525 10,5186 43,4439 IT5170010 Boschi di Germagnana e Montalto 229 10,7750 43,6675 IT5180015 Bosco di Sargiano * 15 11,8561 43,4325 IT5180017 Monte Ginezzo * 1 604 12,0767 43,2811 IT5190001 Castelvecchio * 1 114 10,9950 43,4506 IT5190002 Monti del Chianti * 7 938 11,4050 43,4831 IT5190003 Montagnola Senese * 13 746 11,1961 43,3097 IT5190004 Crete di Camposodo e Crete di Leonina * 1 859 11,4453 43,2942 IT5190005 Monte Oliveto Maggiore e Crete di Asciano * 3 305 11,5547 43,1594 IT5190006 Alta Val di Merse * 9 490 11,2194 43,1719 IT5190007 Basso Merse * 4 229 11,3339 43,1169 IT5190008 Lago di Montepulciano 483 11,9172 43,0903 IT5190009 Lago di Chiusi 802 11,9631 43,0536 IT5190010 Lucciolabella * 1 417 11,7525 43,0256 IT5190011 Crete dell'Orcia e del Formone * 8 238 11,7447 42,9544 IT5190012 Monte Cetona * 1 604 11,8700 42,9472 IT5190013 Foreste del Siele e del Pigelleto di Piancastagnaio * 1 313 11,6589 42,8003 IT5190014 Ripa d'Orcia 830 11,5742 43,0092 IT51A0001 Cornate e Fosini * 1 403 10,9450 43,1622 IT51A0002 Poggi di Prata * 1 061 10,9775 43,1078 IT51A0003 Val di Farma * 8 695 11,2222 43,0683 IT51A0005 Lago dell'Accesa * 1 168 10,9003 42,9878 IT51A0006 Padule di Scarlino * 149 10,7936 42,9011 IT51A0007 Punta Ala e Isolotto dello Sparviero * 337 10,7764 42,7867 IT51A0008 Monte d'Alma * 5 843 10,8461 42,8775 IT51A0009 Monte Leoni * 5 113 11,1525 42,9089 IT51A0010 Poggio di Moscona * 648 11,1594 42,8258 IT51A0011 Padule di Diaccia Botrona * 1 348 10,9206 42,7692 IT51A0012 Tombolo da Castiglion della Pescaia a Marina di Grosseto * 373 10,9422 42,7436 IT51A0014 Pineta Granducale dell'Uccellina * 626 11,0483 42,6536 IT51A0015 Dune costiere del Parco dell'Uccellina * 158 11,0736 42,6361 IT51A0016 Monti dell'Uccellina * 4 441 11,0994 42,6181 IT51A0017 Cono vulcanico del Monte Amiata * 6 114 11,6011 42,8875 IT51A0018 Monte Labbro e alta valle dell'Albegna * 6 299 11,5042 42,8133 IT51A0019 Alto corso del Fiume Fiora 7 111 11,6300 42,6867 IT51A0020 Monte Penna, Bosco della Fonte e Monte Civitella * 1 488 11,6583 42,7575 IT51A0021 Medio corso del Fiume Albegna * 1 991 11,4358 42,6194 IT51A0022 Formiche di Grosseto 12 10,8811 42,5772 IT51A0023 Isola del Giglio * 2 094 10,8981 42,3531 IT51A0024 Isola di Giannutri - area terrestre e marina * 11 022 11,0994 42,2503 IT51A0025 Monte Argentario, Isolotto di Porto Ercole e Argentarola * 5 723 11,1472 42,4039 IT51A0026 Laguna di Orbetello * 3 694 11,2225 42,4597 IT51A0029 Boschi delle Colline di Capalbio * 6 024 11,3972 42,4939 IT51A0030 Lago Acquato, Lago San Floriano 208 11,4531 42,4839 IT51A0031 Lago di Burano * 236 11,3797 42,4003 IT51A0032 Duna del Lago di Burano * 98 11,3722 42,3981 IT51A0038 Scoglio dell'Argentarola * 15 11,0667 42,4181 IT51A0039 Padule della Trappola, Bocca d'Ombrone * 495 11,0114 42,6761 IT5210016 Boschi di Castel Rigone * 904 12,2319 43,2244 IT5210017 Boschi di Pischiello - Torre Civitella * 1 379 12,1700 43,2056 IT5210018 Lago Trasimeno 14 199 12,1036 43,1369 IT5210020 Boschi di Ferretto - Bagnolo * 2 527 11,9853 43,1619 IT5210021 Monte Malbe * 1 447 12,3189 43,1289 IT5210025 Ansa degli Ornari (Perugia) 221 12,4606 43,0986 IT5210026 Monti Marzolana - Montali * 814 12,1706 43,0639 IT5210027 Monte Subasio (sommitÃ ) * 1 221 12,6772 43,0547 IT5210028 Boschi e brughiere di Panicarola * 274 12,1094 43,0569 IT5210029 Boschi e brughiere di Cima Farneto - Poggio Fiorello (Mugnano) * 384 12,1914 43,0531 IT5210030 Fosso dell'Eremo delle Carceri (Monte Subasio) * 64 12,6514 43,0619 IT5210033 Boschi Sereni - Torricella (San Biagio della Valle) 421 12,2956 43,0294 IT5210035 Poggio Caselle - Fosso Renaro (Monte Subasio) * 300 12,6797 43,0097 IT5210038 Sasso di Pale * 312 12,7736 42,9881 IT5210039 Fiume Timia (Bevagna - Cannara) 53 12,5967 42,9586 IT5210040 Boschi dell'alta Valle del Nestore * 3 040 12,0561 42,9564 IT5210042 Lecceta di Sassovivo (Foligno) * 639 12,7653 42,9561 IT5210043 Sorgiva dell'Aiso 0,27 12,6061 42,9569 IT5210046 Valnerina * 679 12,8656 42,7722 IT5210047 Monti Serano - Brunette (sommitÃ ) * 1 900 12,8044 42,8761 IT5210048 Valle di Campiano (Preci) * 54 13,0125 42,8819 IT5210049 Torrente Argentina (Sellano) * 13 12,9242 42,8650 IT5210050 Valle di Pettino (Campello sul Clitunno) * 844 12,7869 42,8408 IT5210053 Fiume e Fonti del Clitunno 16 12,7572 42,8406 IT5210054 Fiume Tevere tra Monte Molino e Pontecuti (Tevere Morto) 154 12,3981 42,8061 IT5210055 Gola del Corno - Stretta di Biselli * 1 236 12,9811 42,7978 IT5210056 Monti lo Stiglio - Pagliaro * 1 004 12,9322 42,7947 IT5210057 Fosso di Camposolo * 609 12,8356 42,8069 IT5210058 Monti Galloro - dell'Immagine * 1 460 12,9128 42,7806 IT5210059 Marcite di Norcia * 29 13,0842 42,7917 IT5210060 Monte Il Cerchio (Monti Martani) * 1 596 12,5742 42,7664 IT5210061 Torrente Naia 165 12,4394 42,7453 IT5210062 Monte Maggio (sommitÃ ) * 828 12,9583 42,7494 IT5210063 Monti Coscerno - Civitella - Aspra (sommitÃ ) * 5 357 12,8956 42,6689 IT5210064 Monteluco di Spoleto * 504 12,7422 42,7225 IT5210065 Roccaporena - Monte della Sassa * 271 12,9661 42,7081 IT5210066 Media Val Casana (Monti Coscerno - Civitella) * 482 12,8814 42,6950 IT5210067 Monti Pizzuto - Alvagnano * 1 394 13,1467 42,6717 IT5210068 Laghetto e Piano di Gavelli (Monte Coscerno) * 88 12,9081 42,6794 IT5210069 Boschi di Montebibico (Monti Martani) * 215 12,6992 42,6542 IT5210077 Boschi a Farnetto di Collestrada (Perugia) 136 12,4586 43,0828 IT5210078 Colline Premartane (Bettona - Gualdo Cattaneo) * 2 603 12,5114 42,9661 IT5210079 Castagneti di Morro (Foligno) * 53 12,8408 42,9542 IT5220001 Bagno Minerale (Parrano) * 79 12,1022 42,8764 IT5220002 Selva di Meana (Allerona) * 2 507 11,9461 42,8067 IT5220003 Bosco dell'Elmo (Monte Peglia) * 1 046 12,1397 42,8008 IT5220004 Boschi di Prodo - Corbara * 2 712 12,2436 42,7497 IT5220005 Lago di Corbara 877 12,2531 42,7169 IT5220006 Gola del Forello * 237 12,3022 42,7367 IT5220007 Valle Pasquarella (Baschi) * 529 12,3147 42,7069 IT5220008 Monti Amerini * 7 840 12,3375 42,6053 IT5220010 Monte Solenne (Valnerina) * 921 12,8053 42,6508 IT5220011 Lago di Alviano * 740 12,2453 42,6150 IT5220012 Boschi di Farneta (Monte Castrilli) 769 12,4486 42,6375 IT5220013 Monte Torre Maggiore (Monti Martani) * 1 451 12,5914 42,6247 IT5220014 Valle del Serra (Monti Martani) * 1 275 12,6831 42,6169 IT5220015 Fosso Salto del Cieco (Ferentillo) * 873 12,8439 42,6189 IT5220016 Monte la Pelosa - Colle Fergiara (Valnerina) * 1 163 12,8739 42,5825 IT5220017 Cascata delle Marmore * 159 12,7150 42,5536 IT5220018 Lago di Piediluco - Monte Caperno * 437 12,7639 42,5289 IT5220019 Lago l'Aia (Narni) 121 12,5533 42,5183 IT5220020 Gole di Narni - Stifone * 227 12,5106 42,5094 IT5220021 Piani di Ruschio (Stroncone) * 457 12,7242 42,4697 IT5220022 Lago di San Liberato 417 12,4375 42,4675 IT5220023 Monti San Pancrazio - Oriolo * 1 351 12,5817 42,4350 IT6000001 Fondali tra le foci del Fiume Chiarone e Fiume Fiora * 1 762 11 11,4733 42,3539 IT6000002 Fondali antistanti Punta Morelle * 1 112 4 11,5769 42,2869 IT6000003 Fondali tra le foci del Torrente Arrone e del Fiume Marta * 1 266 5 11,6483 42,2544 IT6000004 Fondali tra Marina di Tarquinia e Punta della Quaglia * 845 3 11,6956 42,1961 IT6000005 Fondali tra Punta S. Agostino e Punta della Mattonara * 435 5 11,7386 42,1372 IT6000006 Fondali tra Punta del Pecoraro e Capo Linaro * 746 5 11,8194 42,0353 IT6000007 Fondali antistanti S. Marinella * 953 3 11,9283 42,0178 IT6000008 Secche di Macchiatonda * 1 567 5 11,9578 41,9836 IT6000009 Secche di Torre Flavia * 866 3 12,0303 41,9406 IT6000010 Secche di Tor Paterno * 27 1 12,3389 41,6050 IT6000011 Fondali tra Torre Astura e Capo Portiere * 831 3 12,7797 41,3900 IT6000012 Fondali tra Capo Portiere e Lago di Caprolace (foce) * 1 939 12 12,8717 41,3683 IT6000013 Fondali tra Capo Circeo e Terracina * 3 377 15 13,1703 41,2503 IT6000014 Fondali tra Terracina e Lago Lungo * 1 800 13 13,3331 41,2728 IT6000015 Fondali circostanti l'Isola di Palmarola * 927 15 12,8622 40,9208 IT6000016 Fondali circostanti l'Isola di Ponza * 1 012 22 12,9725 40,9136 IT6000017 Fondali circostanti l'Isola di Zannone * 305 9 13,0461 40,9631 IT6000018 Fondali circostanti l'Isola di Ventotene * 521 7 13,4214 40,7978 IT6000019 Fondali circostanti l'Isola di S. Stefano * 52 3 13,4603 40,7892 IT6010001 Medio corso del Fiume Paglia 161 11,9750 42,7647 IT6010002 Bosco del Sasseto * 61 11,9475 42,7611 IT6010004 Monte Rufeno * 1 677 11,8897 42,7928 IT6010005 Fosso dell'Acqua Chiara * 140 11,8817 42,8011 IT6010006 Valle del Fossatello 522 11,9175 42,7942 IT6010007 Lago di Bolsena 11 475 11,9281 42,5931 IT6010008 Monti Vulsini * 2 389 12,0142 42,5964 IT6010009 Calanchi di Civita di Bagnoregio * 1 592 12,1525 42,6228 IT6010011 Caldera di Latera * 1 218 11,7964 42,6194 IT6010012 Lago di Mezzano * 149 11,7703 42,6128 IT6010013 Selva del Lamone * 3 066 11,7025 42,5767 IT6010014 Il Crostoletto * 41 11,6436 42,5531 IT6010015 Vallerosa * 14 11,6900 42,5286 IT6010016 Monti di Castro * 1 558 11,5928 42,5144 IT6010017 Sistema fluviale Fiora - Olpeta * 1 040 11,6247 42,4925 IT6010018 Litorale a nord ovest delle Foci del Fiora * 185 11,4953 42,3633 IT6010019 Pian dei Cangani 41 11,5244 42,3558 IT6010020 Fiume Marta (alto corso) 704 20 11,9061 42,4464 IT6010021 Monte Romano * 3 737 11,9042 42,3319 IT6010022 Monte Cimino (versante nord) * 975 12,1978 42,4228 IT6010023 Monte Fogliano e Monte Venere * 618 12,1444 42,3267 IT6010024 Lago di Vico * 1 501 12,1728 42,3219 IT6010026 Saline di Tarquinia * 150 11,7175 42,2003 IT6010027 Litorale tra Tarquinia e Montalto di Castro * 200 11,6119 42,3086 IT6010028 Necropoli di Tarquinia 191 11,7861 42,2433 IT6010029 Gole del Torrente Biedano * 89 12,0472 42,2608 IT6010030 Area di S. Giovenale e Civitella Cesi * 304 11,9875 42,2225 IT6010031 Lago di Monterosi 51 12,3008 42,2056 IT6010032 Fosso Cerreto 331 12,3911 42,2383 IT6010033 Mola di Oriolo * 176 12,0944 42,1719 IT6010034 Faggete di Monte Raschio e Oriolo * 712 12,1786 42,1842 IT6010035 Fiume Mignone (basso corso) 90 11,8383 42,2139 IT6010036 Sughereta di Tuscania 40 11,9058 42,4242 IT6010037 Il "Quarto" di Barbarano Romano * 981 12,0456 42,2336 IT6010038 Travertini di Bassano in Teverina * 101 12,3203 42,4861 IT6010039 Acropoli di Tarquinia * 219 11,7881 42,2556 IT6010040 Monterozzi * 4,79 11,6675 42,4214 IT6010041 Isole Bisentina e Martana * 26 11,9058 42,5817 IT6020004 Valle Avanzana - Fuscello 1 151 12,8586 42,5469 IT6020006 Vallone del Rio Fuggio * 293 12,9356 42,5325 IT6020007 Gruppo Monte Terminillo * 3 186 13,0244 42,4942 IT6020008 Monte Fausola 143 12,8797 42,5444 IT6020009 Bosco Vallonina * 1 125 12,9914 42,5031 IT6020010 Lago di Ventina 45 12,7517 42,5086 IT6020011 Laghi Lungo e Ripasottile 907 12,8211 42,4775 IT6020012 Piana di S. Vittorino - Sorgenti del Peschiera * 544 12,9961 42,3675 IT6020013 Gole del Velino * 509 13,0825 42,4311 IT6020014 Piana di Rascino * 245 13,1500 42,3422 IT6020015 Complesso del Monte Nuria * 1 800 13,0839 42,3514 IT6020016 Bosco Pago 83 12,6344 42,3836 IT6020017 Monte Tancia e Monte Pizzuto * 6 821 12,7242 42,3603 IT6020018 Fiume Farfa (corso medio - alto) 597 12,7775 42,2442 IT6020019 Monte degli Elci e Monte Grottone * 515 12,7625 42,1942 IT6020020 Monti della Duchessa (area sommitale) * 1 173 13,3383 42,1936 IT6020021 Monte Duchessa - Vallone Cieco e Bosco Cartore * 521 13,3208 42,1772 IT6020022 Inghiottitoio di Val di Varri 3,94 7 13,1428 42,1908 IT6020023 Grotta La Pila 0,68 4 12,9306 42,1756 IT6020024 Lecceta del Convento Francescano di Greccio 84 12,7519 42,4650 IT6020026 Forre alveali dell'Alta Sabina * 94 12,6197 42,3858 IT6020027 Formazioni a Buxus sempervirens del Reatino 19 12,8806 42,3908 IT6020028 Monte Cagno e Colle Pratoguerra * 343 13,1169 42,4692 IT6020029 Pareti rocciose del Salto e del Turano 174 12,8839 42,3519 IT6030001 Fiume Mignone (medio corso) * 482 12,0381 42,1289 IT6030003 Boschi mesofili di Allumiere * 628 11,9181 42,1636 IT6030004 Valle di Rio Fiume * 908 11,9669 42,0814 IT6030006 Monte Tosto * 62 12,0583 42,0358 IT6030007 Monte Paparano * 146 12,0883 42,0597 IT6030008 Macchia di Manziana 801 12,0994 42,1153 IT6030009 Caldara di Manziana * 90 12,0956 42,0878 IT6030010 Lago di Bracciano 5 864 12,2314 42,1225 IT6030011 Valle del Cremera - Zona del Sorbo * 386 12,4078 42,1044 IT6030012 Riserva naturale Tevere Farfa 2 063 12,6169 42,2283 IT6030014 Monte Soratte * 445 12,5103 42,2431 IT6030015 Macchia di S. Angelo Romano * 798 12,7239 42,0431 IT6030016 Antica Lavinium - Pratica di Mare * 48 12,4742 41,6647 IT6030017 Maschio dell'Artemisio 2 510 12,7681 41,7242 IT6030018 Cerquone - Doganella 262 12,7850 41,7614 IT6030019 Macchiatonda * 242 11,9928 42,0014 IT6030021 Sughereta del Sasso * 111 12,0350 42,0536 IT6030022 Bosco di Palo Laziale * 129 12,0964 41,9383 IT6030023 Macchia Grande di Focene e Macchia dello Stagneto * 317 12,2167 41,8272 IT6030024 Isola Sacra 42 12,2381 41,7464 IT6030025 Macchia Grande di Ponte Galeria * 1 056 12,2872 41,8717 IT6030027 Castel Porziano (fascia costiera) * 428 12,3789 41,6847 IT6030028 Castel Porziano (querceti igrofili) * 328 12,4269 41,7467 IT6030030 Monte Gennaro (versante sud ovest) * 338 12,7914 42,0594 IT6030031 Monte Pellecchia * 1 110 12,8625 42,1106 IT6030032 Torrente Licenza ed affluenti 235 12,8875 42,0800 IT6030033 Travertini Acque Albule (Bagni di Tivoli) * 388 12,7394 41,9472 IT6030034 Valle delle Cannuccete * 383 12,9128 41,8511 IT6030035 Monte Guadagnolo * 569 12,9239 41,9092 IT6030036 Grotta dell'Arco - Bellegra 34 4 13,0492 41,8892 IT6030037 Monti Ruffi (versante sud ovest) * 579 12,9692 41,9572 IT6030038 Lago di Albano 604 12,6686 41,7481 IT6030039 Albano (LocalitÃ Miralago) 45 12,6625 41,7364 IT6030040 Monte Autore e Monti Simbruini centrali * 6 685 13,2261 41,9500 IT6030041 Monte Semprevisa e Pian della Faggeta * 1 335 13,0847 41,5800 IT6030042 Alta Valle del Torrente Rio 293 13,0500 41,6314 IT6030044 Macchia della Spadellata e Fosso S. Anastasio * 375 12,5972 41,5258 IT6030045 Lido dei Gigli * 221 12,5664 41,5250 IT6030046 Tor Caldara (zona solfatare e fossi) 43 12,5936 41,4886 IT6030047 Bosco di Foglino * 552 12,7167 41,4672 IT6030048 Litorale di Torre Astura * 201 12,7267 41,4342 IT6030049 Zone umide a ovest del Fiume Astura 28 12,7706 41,4181 IT6030050 Grotta dell'Inferniglio * 0,33 3 13,1553 41,8911 IT6030051 Basso corso del Rio Fiumicino 83 12,9264 42,0081 IT6030052 Villa Borghese e Villa Pamphili * 342 12,4439 41,8850 IT6030053 Sughereta di Castel di Decima * 538 12,4456 41,7386 IT6040001 Grotta degli Ausi 0,09 4 13,2717 41,5078 IT6040002 Ninfa (ambienti acquatici) 22 12,9553 41,5758 IT6040003 Laghi Gricilli 179 13,1253 41,4494 IT6040004 Bosco Polverino * 108 13,1853 41,4381 IT6040005 Sugherete di S. Vito e Valle Marina * 220 13,3342 41,3739 IT6040006 Monti Ausoni meridionali * 4 235 13,3281 41,3575 IT6040007 Monte Leano * 743 13,2189 41,3292 IT6040008 Canali in disuso della bonifica Pontina 593 13,1847 41,3633 IT6040009 Monte S. Angelo 65 13,2611 41,2939 IT6040010 Lago di Fondi 702 13,3358 41,3214 IT6040011 Lago Lungo * 82 13,4014 41,2753 IT6040012 Laghi Fogliano, Monaci, Caprolace e Pantani dell'Inferno * 1 429 12,9464 41,3714 IT6040013 Lago di Sabaudia * 395 13,0272 41,2789 IT6040014 Foresta Demaniale del Circeo * 3 007 13,0442 41,3372 IT6040016 Promontorio del Circeo (Quarto Caldo) * 427 13,0525 41,2317 IT6040017 Promontorio del Circeo (Quarto Freddo) 464 13,0642 41,2372 IT6040018 Dune del Circeo * 441 12,9828 41,3347 IT6040020 Isole di Palmarola e Zannone * 236 12,8578 40,9358 IT6040021 Duna di Capratica * 30 13,3906 41,2761 IT6040022 Costa rocciosa tra Sperlonga e Gaeta * 233 13,5017 41,2278 IT6040023 Promontorio Gianola e Monte di Scauri * 224 13,6822 41,2508 IT6040024 Rio S. Croce 20 13,7131 41,2694 IT6040025 Fiume Garigliano (tratto terminale) 12 3 13,7678 41,2322 IT6040026 Monte Petrella (area sommitale) 73 13,6697 41,3206 IT6040027 Monte Redentore (versante sud) 354 13,6397 41,2967 IT6040028 Forcelle di Campello e di Fraile * 270 13,6111 41,3278 IT6050001 Versante meridionale del Monte Scalambra * 195 13,1042 41,8433 IT6050002 Monte Porciano (versante sud) * 90 13,2050 41,7597 IT6050003 Castagneti di Fiuggi 212 13,2108 41,7825 IT6050004 Monte Viglio (area sommitale) * 292 13,3747 41,8961 IT6050005 Alta Valle del Fiume Aniene * 282 13,1633 41,8817 IT6050006 Grotta dei Bambocci di Collepardo 0,68 2 13,3653 41,7586 IT6050007 Monte Tarino e Tarinello (area sommitale) * 342 13,2869 41,9361 IT6050009 Campo Catino * 133 13,3361 41,8400 IT6050010 Valle dell'Inferno * 722 13,4247 41,8092 IT6050011 Monte Passeggio e Pizzo Deta (versante sud) * 557 13,4619 41,7803 IT6050012 Monte Passeggio e Pizzo Deta (area sommitale) * 811 13,4781 41,7986 IT6050014 Vallone Lacerno (fondovalle) * 829 13,6950 41,7772 IT6050015 Lago di Posta Fibreno 139 13,6819 41,7006 IT6050016 Monte Ortara e Monte La Monna * 391 13,3786 41,8106 IT6050021 Monte Caccume * 369 13,2306 41,5722 IT6050022 Grotta di Pastena 1,27 6 13,4897 41,4972 IT6050023 Fiume Amaseno (alto corso) 46 9 13,3133 41,4717 IT6050024 Monte Calvo e Monte Calvilli * 1 658 13,4456 41,4750 IT6050025 Bosco Selvapiana di Amaseno 257 13,3169 41,4864 IT6050026 Parete del Monte Fammera * 266 13,7150 41,3553 IT6050027 Gole del Fiume Melfa * 1 181 13,6669 41,6025 IT6050028 Massiccio del Monte Cairo (aree sommitali) * 2 787 13,7472 41,5703 IT6050029 Sorgenti dell'Aniene * 324 13,2947 41,9131 IT7110075 Serra e Gole di Celano - Val d'Arano * 2 350 13,5519 42,1200 IT7110086 Doline di Ocre * 381 13,4703 42,2983 IT7110088 Bosco di Oricola * 598 13,0325 42,0808 IT7110089 Grotte di Pietrasecca * 246 13,1325 42,1458 IT7110090 Colle del Rascito * 1 037 13,6928 42,0458 IT7110091 Monte Arunzo e Monte Arezzo * 1 696 13,3375 42,0031 IT7110092 Monte Salviano * 860 13,4347 41,9789 IT7110096 Gole di San Venanzio * 1 215 13,7750 42,1247 IT7110097 Fiumi Giardino - Sagittario - Aterno - Sorgenti del Pescara * 288 13,8319 42,1464 IT7110103 Pantano Zittola 233 14,1053 41,7539 IT7110104 Cerrete di Monte Pagano e Feudozzo * 921 14,1881 41,7658 IT7110206 Monte Sirente e Monte Velino * 26 654 13,5189 42,2161 IT7110207 Monti Simbruini * 19 886 13,3569 41,9356 IT7110208 Monte Calvo e Colle Macchialunga * 2 709 13,1792 42,4164 IT7110209 Primo tratto del Fiume Tirino e Macchiozze di San Vito * 1 294 13,8119 42,2750 IT7140115 Bosco Paganello (Montenerodomo) * 593 14,2692 41,9850 IT7140116 Gessi di Gessopalena * 402 14,2475 42,0597 IT7140117 Ginepreti a Juniperus macrocarpa e Gole del Torrente Rio Secco * 1 311 14,2967 42,0794 IT7140118 Lecceta di Casoli e Bosco di Colleforeste * 596 14,2600 42,1083 IT7140121 Abetina di Castiglione Messer Marino * 630 14,4169 41,9047 IT7140123 Monte Sorbo (Monti Frentani) * 1 329 14,5322 41,9944 IT7140127 Fiume Trigno (medio e basso corso) * 996 14,6647 41,9442 IT7140210 Monti Frentani e Fiume Treste * 4 644 14,5397 41,9289 IT7140211 Monte Pallano e Lecceta d'Isca d'Archi * 3 270 14,3864 42,0386 IT7140212 Abetina di Rosello e Cascate del Rio Verde * 2 012 14,3706 41,8922 IT7140215 Lago di Serranella e Colline di Guarenna * 1 092 14,3003 42,1322 IT7211115 Pineta di Isernia * 32 14,2475 41,5878 IT7211120 Torrente Verrino 93 3 14,4278 41,7583 IT7211129 Gola di Chiauci * 120 14,3942 41,6772 IT7212121 Gruppo della Meta - Catena delle Mainarde * 3 548 14,0086 41,6564 IT7212124 Bosco Monte di Mezzo-Monte Miglio-Pennataro-Monte Capraro-Monte Cavallerizzo * 3 954 14,2086 41,7692 IT7212125 Pesche - MonteTotila * 2 328 14,2839 41,6406 IT7212126 Pantano Zittola - Feudo Valcocchiara * 1 246 14,0928 41,7083 IT7212128 Fiume Volturno dalle sorgenti al Fiume Cavaliere * 805 14,0967 41,6031 IT7212130 Bosco La Difesa - C. Lucina - La Romana * 1 332 14,1950 41,6022 IT7212132 Pantano Torrente Molina * 177 14,3253 41,6267 IT7212133 Torrente Tirino (Forra) - Monte Ferrante * 145 4 14,2925 41,7072 IT7212134 Bosco di Collemeluccio - Selvapiana - Castiglione - La Cocozza * 6 239 14,3600 41,7336 IT7212135 Montagnola Molisana * 6 586 14,3964 41,6114 IT7212139 Fiume Trigno localitÃ Cannavine 410 14,4367 41,7028 IT7212140 Morgia di Bagnoli * 27 14,4567 41,7064 IT7212168 Valle Porcina - Torrente Vandra - Cesarata * 1 480 14,1481 41,5783 IT7212169 Monte S. Paolo - Monte La Falconara * 985 14,0700 41,5875 IT7212170 Forra di Rio Chiaro * 47 5 14,1017 41,5789 IT7212171 Monte Corno - Monte Sammucro * 1 356 14,0136 41,4847 IT7212172 Monte Cesima * 676 14,0292 41,4208 IT7212174 Cesa Martino * 1 097 14,0797 41,5278 IT7212175 Il Serrone * 362 14,0364 41,5369 IT7212176 Rio S. Bartolomeo * 75 6 14,0556 41,4508 IT7212177 Sorgente sulfurea di Triverno * 1,08 14,1150 41,5000 IT7212178 Pantano del Carpino -Torrente Carpino * 194 14,2839 41,5861 IT7212297 Colle Geppino - Bosco Popolo * 427 14,4417 41,5308 IT7218213 Isola della Fonte della Luna * 867 14,1714 41,8300 IT7218215 Abeti Soprani - Monte Campo - Monte Castelbarone - Sorgenti del Verde * 3 033 14,3261 41,8547 IT7218217 Bosco Vallazzuna * 292 14,3111 41,8869 IT7222101 Bosco la Difesa * 458 14,5783 41,5839 IT7222102 Bosco Mazzocca - Castelvetere 822 14,8706 41,4386 IT7222103 Bosco di Cercemaggiore - Castelpagano * 500 14,7761 41,4336 IT7222104 Torrente Tappino - Colle Ricchetta * 347 14,8219 41,5703 IT7222105 Pesco della Carta * 11 14,8586 41,4661 IT7222106 Toppo Fornelli 19 14,9217 41,4975 IT7222108 Calanchi Succida - Tappino * 229 14,8911 41,5228 IT7222109 Monte Saraceno * 241 14,7414 41,4556 IT7222110 S. Maria delle Grazie * 55 14,7758 41,5172 IT7222111 LocalitÃ Boschetto * 544 14,8717 41,5628 IT7222118 Rocca di Monteverde 68 14,6406 41,5042 IT7222124 Vallone S. Maria * 1 973 15,0125 41,6517 IT7222125 Rocca Monforte * 26 14,6539 41,5639 IT7222127 Fiume Trigno (confluenza Verrino - Castellelce) 871 14,5689 41,8169 IT7222130 Lago Calcarelle 2,93 14,7992 41,4517 IT7222210 Cerreta di Acquaviva 105 14,7250 41,8661 IT7222211 Monte Mauro - Selva di Montefalcone * 502 14,6842 41,8486 IT7222212 Colle Gessaro * 664 14,7503 41,9767 IT7222213 Calanchi di Montenero * 121 14,7894 41,9475 IT7222214 Calanchi Pisciarello - Macchia Manes * 523 14,9014 41,8814 IT7222215 Calanchi Lamaturo * 623 14,8144 41,8542 IT7222216 Foce Biferno - Litorale di Campomarino * 817 15,0411 41,9661 IT7222217 Foce Saccione - Bonifica Ramitelli * 870 15,0989 41,9283 IT7222236 M. di Trivento - B. Difesa C.S. Pietro - B. Fiorano - B. Ferrara * 3 111 14,6317 41,7358 IT7222237 Fiume Biferno (confluenza Cigno - alla foce esclusa) 133 7 14,9967 41,9339 IT7222238 Torrente Rivo * 917 14,5700 41,7408 IT7222241 La Civita * 68 14,4572 41,6589 IT7222242 Morgia di Pietracupa - Morgia di Pietravalle * 269 14,5217 41,6947 IT7222244 Calanchi Vallacchione di Lucito * 218 14,6722 41,7219 IT7222246 Boschi di Pesco del Corvo * 255 14,5600 41,6114 IT7222247 Valle Biferno da confluenza Torrente Quirino al Lago Guardalfiera - Torrente Rio 368 37 14,5550 41,5831 IT7222248 Lago di Occhito * 2 454 14,9286 41,5678 IT7222249 Lago di Guardialfiera - M. Peloso * 2 848 14,8217 41,7953 IT7222250 Bosco Casale - Cerro del Ruccolo * 866 14,8767 41,7319 IT7222251 Bosco Difesa (Ripabottoni) * 830 14,8086 41,6714 IT7222252 Bosco Cerreto * 1 076 14,8350 41,6258 IT7222253 Bosco Ficarola * 717 14,9214 41,6700 IT7222254 Torrente Cigno 268 12 14,9892 41,8492 IT7222256 Calanchi di Civitacampomarano * 578 14,6694 41,7631 IT7222257 Monte Peloso * 32 14,7661 41,7367 IT7222258 Bosco S. Martino e S. Nazzario * 928 14,7500 41,8086 IT7222260 Calanchi di Castropignano e Limosano * 171 14,5778 41,6492 IT7222261 Morgia dell'Eremita * 12 14,7439 41,7436 IT7222262 Morge Ternosa e S. Michele * 78 14,6997 41,7028 IT7222263 Colle Crocella * 293 14,9522 41,6664 IT7222264 Boschi di Castellino e Morrone * 2 761 14,7411 41,6669 IT7222265 Torrente Tona * 393 9 15,0778 41,7222 IT7222266 Boschi tra Fiume Saccione e Torrente Tona * 993 15,0867 41,7556 IT7222267 LocalitÃ Fantina - Fiume Fortore * 365 15,0994 41,6831 IT7222287 La Gallinola - Monte Miletto - Monti del Matese * 25 002 14,3908 41,4650 IT7222295 Monte Vairano * 692 14,6028 41,5531 IT7222296 Sella di Vinchiaturo * 978 14,5928 41,4528 IT7228221 Foce Trigno - Marina di Petacciato * 747 14,8336 42,0422 IT7228226 Macchia Nera - Colle Serracina * 525 14,6744 41,9489 IT7228228 Bosco Tanassi * 126 14,9444 41,8972 IT7228229 Valle Biferno dalla diga a Guglionesi * 356 12 14,8953 41,8644 IT8010004 Bosco di S. Silvestro * 81 14,3314 41,1022 IT8010005 Catena di Monte Cesima * 3 427 14,0164 41,4117 IT8010006 Catena di Monte Maggiore * 5 184 14,2142 41,2006 IT8010010 Lago di Carinola 20 13,9608 41,1494 IT8010013 Matese Casertano * 22 216 14,3339 41,4261 IT8010015 Monte Massico * 3 846 13,9192 41,1761 IT8010016 Monte Tifata * 1 420 14,2856 41,1094 IT8010017 Monti di Mignano Montelungo * 2 487 13,9344 41,3864 IT8010019 Pineta della Foce del Garigliano * 185 13,7839 41,2117 IT8010020 Pineta di Castelvolturno * 90 13,9678 40,9961 IT8010021 Pineta di Patria * 313 14,0131 40,9406 IT8010022 Vulcano di Roccamonfina * 3 816 13,9564 41,2931 IT8010027 Fiumi Volturno e Calore Beneventano * 4 924 14,3725 41,2700 IT8010028 Foce Volturno - Variconi * 303 13,9311 41,0214 IT8010029 Fiume Garigliano 481 13,8292 41,2806 IT8020001 Alta Valle del Fiume Tammaro * 360 14,7056 41,3456 IT8020004 Bosco di Castelfranco in Miscano 893 15,1067 41,3144 IT8020006 Bosco di Castelvetere in Val Fortore 1 468 14,9228 41,4464 IT8020007 Camposauro * 5 508 14,5911 41,1742 IT8020008 Massiccio del Taburno * 5 321 14,5806 41,1114 IT8020009 Pendici meridionali del Monte Mutria * 14 597 14,5508 41,3306 IT8020010 Sorgenti e alta Valle del Fiume Fortore * 2 423 15,0103 41,3889 IT8020014 Bosco di Castelpagano e Torrente Tammarecchia * 3 061 14,7906 41,3617 IT8030001 Aree umide del Cratere di Agnano 44 14,1725 40,8306 IT8030002 Capo Miseno * 50 14,0858 40,7833 IT8030003 Collina dei Camaldoli * 261 14,1972 40,8567 IT8030005 Corpo centrale dell'Isola di Ischia * 1 310 13,9086 40,7306 IT8030006 Costiera amalfitana tra Nerano e Positano * 980 14,4094 40,6081 IT8030007 Cratere di Astroni 253 14,1497 40,8447 IT8030008 Dorsale dei Monti Lattari * 14 564 14,5814 40,6817 IT8030009 Foce di Licola * 147 14,0486 40,8542 IT8030010 Fondali marini di Ischia, Procida e Vivara * 6 116 13,9225 40,7569 IT8030011 Fondali marini di Punta Campanella e Capri * 8 491 14,4344 40,6031 IT8030012 Isola di Vivara 36 13,9928 40,7439 IT8030013 Isolotto di S. Martino e dintorni 14 14,0414 40,7986 IT8030014 Lago d'Averno 125 14,0761 40,8381 IT8030015 Lago del Fusaro * 192 14,0519 40,8228 IT8030016 Lago di Lucrino * 10 14,0800 40,8289 IT8030017 Lago di Miseno * 79 14,0725 40,7922 IT8030018 Lago di Patria * 507 14,0356 40,9375 IT8030019 Monte Barbaro e Cratere di Campiglione * 358 14,1056 40,8525 IT8030020 Monte Nuovo * 30 14,0881 40,8350 IT8030021 Monte Somma 3 076 14,4392 40,8472 IT8030022 Pinete dell'Isola di Ischia * 66 13,9406 40,7300 IT8030023 Porto Paone di Nisida 4,07 14,1600 40,7950 IT8030024 Punta Campanella * 390 14,3350 40,5811 IT8030026 Rupi costiere dell'Isola di Ischia 685 13,9406 40,7100 IT8030027 Scoglio del Vervece 3,89 14,3328 40,6172 IT8030032 Stazioni di Cyanidium caldarium di Pozzuoli 4,26 14,1425 40,8297 IT8030034 Stazione di Cyperus polystachyus di Ischia 14 13,9375 40,7244 IT8030036 Vesuvio 3 412 14,4314 40,8208 IT8030038 Corpo centrale e rupi costiere occidentali dell'Isola di Capri * 388 14,2239 40,5483 IT8030039 Settore e rupi costiere orientali dell'Isola di Capri * 96 14,2592 40,5542 IT8030040 Fondali Marini di Baia * 180 14,0858 40,8250 IT8030041 Fondali Marini di Gaiola e Nisida * 167 14,1731 40,7894 IT8040003 Alta Valle del Fiume Ofanto * 590 15,1403 40,8917 IT8040004 Boschi di Guardia dei Lombardi e Andretta 2 919 15,2544 40,9456 IT8040005 Bosco di Zampaglione (Calitri) 9 514 15,4808 40,9383 IT8040006 Dorsale dei Monti del Partenio * 15 641 14,6789 40,9631 IT8040007 Lago di Conza della Campania 1 214 15,3358 40,8808 IT8040008 Lago di S. Pietro - Aquilaverde 604 15,4981 41,0206 IT8040009 Monte Accelica * 4 795 14,9856 40,7497 IT8040010 Monte Cervialto e Montagnone di Nusco * 11 884 15,1222 40,7997 IT8040011 Monte Terminio * 9 359 14,9497 40,8328 IT8040012 Monte Tuoro * 2 188 14,9422 40,9217 IT8040013 Monti di Lauro * 7 040 14,6636 40,8408 IT8040014 Piana del Dragone 686 14,9458 40,8903 IT8040017 Pietra Maula (Taurano, Visciano) * 3 526 14,6386 40,9000 IT8040018 Querceta dell'Incoronata (Nusco) 1 362 15,1325 40,9189 IT8040020 Bosco di Montefusco Irpino 713 14,8303 41,0408 IT8050001 Alta Valle del Fiume Bussento * 625 15,5594 40,2053 IT8050002 Alta Valle del Fiume Calore Lucano (Salernitano) * 4 668 15,3014 40,3917 IT8050006 Balze di Teggiano * 1 201 15,4478 40,3978 IT8050007 Basso corso del Fiume Bussento 414 15,4969 40,1033 IT8050008 Capo Palinuro * 156 15,2811 40,0272 IT8050010 Fasce litoranee a destra e a sinistra del Fiume Sele * 630 14,9433 40,4836 IT8050011 Fascia interna di Costa degli Infreschi e della Masseta * 701 15,4358 40,0200 IT8050012 Fiume Alento 3 024 15,1733 40,2689 IT8050013 Fiume Mingardo * 1 638 15,4186 40,1392 IT8050016 Grotta di Morigerati 2,94 1 15,5494 40,1442 IT8050017 Isola di Licosa 4,82 14,9003 40,2508 IT8050018 Isolotti Li Galli 69 14,4328 40,5806 IT8050019 Lago Cessuta e dintorni * 546 15,7819 40,2647 IT8050020 Massiccio del Monte Eremita * 10 644 15,3431 40,7303 IT8050022 Montagne di Casalbuono * 17 123 15,6325 40,1778 IT8050023 Monte Bulgheria * 2 400 15,3986 40,0692 IT8050024 Monte Cervati, Centaurino e Montagne di Laurino * 27 898 15,4339 40,2647 IT8050025 Monte della Stella * 1 179 15,0603 40,2458 IT8050026 Monte Licosa e dintorni * 1 096 14,9317 40,2475 IT8050027 Monte Mai e Monte Monna * 10 116 14,8658 40,7803 IT8050028 Monte Motola * 4 690 15,4764 40,3650 IT8050030 Monte Sacro e dintorni * 9 634 15,3492 40,2233 IT8050031 Monte Soprano e Monte Vesole * 5 674 15,1814 40,3939 IT8050032 Monte Tresino e dintorni * 1 339 14,9672 40,3264 IT8050033 Monti Alburni * 23 622 15,3483 40,4978 IT8050034 Monti della Maddalena * 8 511 15,6536 40,3706 IT8050036 Parco marino di S. Maria di Castellabate * 5 019 14,9178 40,2833 IT8050037 Parco marino di Punta degli Infreschi * 4 914 15,3733 39,9922 IT8050038 Pareti rocciose di Cala del Cefalo 38 15,3306 40,0214 IT8050039 Pineta di Sant'Iconio 358 15,3336 40,0206 IT8050040 Rupi costiere della Costa degli Infreschi e della Masseta * 273 15,4400 40,0156 IT8050041 Scoglio del Mingardo e spiaggia di Cala del Cefalo * 71 15,3303 40,0189 IT8050042 Stazione a Genista cilentana di Ascea * 5,39 15,1817 40,1250 IT8050049 Fiumi Tanagro e Sele * 3 677 15,2328 40,6581 IT8050050 Monte Sottano * 212 15,0753 40,4100 IT8050051 Valloni della Costiera Amalfitana * 227 14,6208 40,6578 IT8050052 Monti di Eboli, Monte Polveracchio, Monte Boschetiello e Vallone della Caccia di Senerchia * 14 307 15,1222 40,7094 IT8050054 Costiera Amalfitana tra Maiori e il Torrente Bonea * 413 14,7031 40,6481 IT9110001 Isola e Lago di Varano * 8 146 15,7411 41,8831 IT9110002 Valle Fortore, Lago di Occhito 8 369 15,1550 41,7019 IT9110003 Monte Cornacchia - Bosco Faeto * 6 952 15,1572 41,3658 IT9110004 Foresta Umbra * 20 656 15,9928 41,8383 IT9110005 Zone umide della Capitanata * 14 109 15,8992 41,4900 IT9110008 Valloni e Steppe Pedegarganiche * 29 817 15,7831 41,6400 IT9110009 Valloni di Mattinata - Monte Sacro * 6 510 16,0189 41,7264 IT9110011 Isole Tremiti * 372 15,4858 42,1147 IT9110012 Testa del Gargano * 5 658 16,1800 41,8250 IT9110014 Monte Saraceno * 197 16,0522 41,6928 IT9110015 Duna e Lago di Lesina - Foce del Fortore * 9 823 15,3556 41,8908 IT9110016 Pineta Marzini * 787 15,9875 41,9278 IT9110024 Castagneto Pia, Lapolda, Monte la Serra 689 15,6333 41,7669 IT9110025 Manacore del Gargano * 2 063 16,0644 41,9297 IT9110026 Monte Calvo - Piana di Montenero * 7 620 15,7378 41,7517 IT9110027 Bosco Jancuglia - Monte Castello 4 456 15,5514 41,7469 IT9110030 Bosco Quarto - Monte Spigno * 7 861 15,8508 41,7564 IT9110032 Valle del Cervaro, Bosco dell'Incoronata * 5 769 15,4306 41,3128 IT9110033 Accadia - Deliceto * 3 523 15,3003 41,1878 IT9110035 Monte Sambuco * 7 892 15,0464 41,5539 IT9120001 Grotte di Castellana 61 17,1519 40,8719 IT9120002 Murgia dei Trulli * 5 457 17,2361 40,8522 IT9120003 Bosco di Mesola 3 029 16,7794 40,8614 IT9120006 Laghi di Conversano 218 17,1261 40,9217 IT9120007 Murgia Alta * 125 881 16,5236 40,9253 IT9120008 Bosco Difesa Grande * 5 268 16,4136 40,7464 IT9120009 Posidonieto San Vito - Barletta * 12 459 65 17,0736 41,0800 IT9120010 Pozzo CucÃ ¹ 59 2 17,1678 40,9039 IT9120011 Valle Ofanto - Lago di Capaciotti * 7 572 34 15,9875 41,1942 IT9130001 Torre Colimena * 2 678 17,7042 40,2800 IT9130002 Masseria Torre Bianca * 583 17,3072 40,5208 IT9130003 Duna di Campomarino * 1 846 9 17,5694 40,2836 IT9130004 Mar Piccolo * 1 374 17,3264 40,4811 IT9130005 Murgia di Sud - Est * 47 601 17,1861 40,6950 IT9130006 Pinete dell'Arco Ionico * 3 686 16,9272 40,4669 IT9130007 Area delle Gravine * 26 740 16,9036 40,6206 IT9130008 Posidonieto Isola di San Pietro - Torre Canneto * 3 148 17,4297 40,3106 IT9140001 Bosco Tramazzone 4 406 18,0756 40,5778 IT9140002 Litorale Brindisino * 7 256 60 17,4928 40,8500 IT9140003 Stagni e Saline di Punta della Contessa * 2 858 18,0550 40,6264 IT9140004 Bosco I Lucci 26 17,8619 40,5750 IT9140005 Torre Guaceto e Macchia S. Giovanni * 7 978 17,7581 40,7436 IT9140006 Bosco di Santa Teresa 39 17,9203 40,5406 IT9140007 Bosco Curtipetrizzi 57 17,9231 40,4803 IT9140009 Foce Canale Giancola * 54 17,8675 40,6842 IT9150001 Bosco Guarini 20 18,3942 39,9381 IT9150002 Costa Otranto - Santa Maria di Leuca * 1 906 37 18,4942 40,0903 IT9150003 Aquatina di Frigole * 3 163 18,2656 40,4692 IT9150004 Torre dell'Orso * 60 18,4269 40,2669 IT9150005 Boschetto di Tricase 4,15 18,3786 39,9256 IT9150006 Rauccio * 5 475 18,1747 40,5250 IT9150007 Torre Uluzzo * 351 17,9647 40,1569 IT9150008 Montagna Spaccata e Rupi di San Mauro * 1 361 17,9942 40,0953 IT9150009 Litorale di Ugento * 7 245 21 18,1100 39,8422 IT9150010 Bosco Macchia di Ponente 13 18,3353 39,9692 IT9150011 Alimini * 3 716 18,4756 40,2014 IT9150012 Bosco di Cardigliano * 54 18,2636 39,9458 IT9150013 Palude del Capitano * 2 247 2 17,8900 40,2003 IT9150015 Litorale di Gallipoli e Isola S. Andrea * 7 006 17,9908 39,9778 IT9150016 Bosco di Otranto 8,71 18,4703 40,1525 IT9150017 Bosco Chiuso di Presicce 11 18,2842 39,9278 IT9150018 Bosco Serra dei Cianci 48 18,3100 39,9089 IT9150019 Parco delle Querce di Castro 4,47 18,4206 40,0056 IT9150020 Bosco Pecorara * 24 18,2872 40,0667 IT9150021 Bosco le Chiuse 37 18,3794 39,9125 IT9150022 Palude dei Tamari * 11 18,4169 40,2892 IT9150023 Bosco Danieli 14 18,2819 39,9622 IT9150024 Torre Inserraglio * 100 17,9400 40,1808 IT9150025 Torre Veneri * 1 741 18,2967 40,4181 IT9150027 Palude del Conte, dune di Punta Prosciutto * 5 661 7 17,7911 40,2658 IT9150028 Porto Cesareo * 225 6 17,8850 40,2753 IT9150029 Bosco di Cervalora 29 18,2144 40,4225 IT9150030 Bosco La Lizza e Macchia del Pagliarone * 476 18,2406 40,4025 IT9150031 Masseria Zanzara * 49 17,9147 40,2986 IT9150032 Le Cesine * 2 148 18,3511 40,3669 IT9150033 Specchia dell'Alto * 436 18,2647 40,3667 IT9150034 Posidonieto Capo San Gregorio - Punta Ristola * 271 3 18,3256 39,7981 IT9210005 Abetina di Laurenzana * 324 15,9442 40,4075 IT9210010 Abetina di Ruoti * 162 15,7239 40,7031 IT9210015 Acquafredda di Maratea * 552 15,6686 40,0294 IT9210020 Bosco Cupolicchio (Tricarico) * 1 763 16,0236 40,6375 IT9210025 Bosco della Farneta 284 16,3097 40,0697 IT9210035 Bosco di Rifreddo * 520 15,8294 40,5653 IT9210040 Bosco Magnano * 1 211 16,0797 40,0400 IT9210045 Bosco Mangarrone (Rivello) * 370 15,7189 40,1119 IT9210070 Bosco Vaccarizzo * 273 16,0383 40,1256 IT9210075 Lago Duglia, Casino Toscano e Piana di S.Francesco * 2 414 16,2233 39,9839 IT9210105 Dolomiti di Pietrapertosa * 1 313 16,0592 40,5256 IT9210110 Faggeta di Moliterno * 243 15,8092 40,2556 IT9210115 Faggeta di Monte Pierfaone * 756 15,7450 40,5069 IT9210120 La Falconara * 69 16,2803 39,9367 IT9210140 Grotticelle di Monticchio * 342 15,5486 40,9233 IT9210141 Lago La Rotonda * 71 15,8786 40,0561 IT9210142 Lago Pantano di Pignola 165 15,7461 40,5883 IT9210143 Lago Pertusillo 1 995 15,9614 40,2806 IT9210145 Madonna del Pollino LocalitÃ Vacuarro * 969 16,1747 39,9517 IT9210150 Monte Coccovello - Monte Crivo - Monte Crive * 2 981 15,7319 40,0275 IT9210155 Marina di Castrocucco * 811 15,7503 39,9478 IT9210160 Isola di S. Ianni e Costa Prospiciente * 418 15,7219 39,9700 IT9210165 Monte Alpi - Malboschetto di Latronico * 1 561 15,9842 40,1097 IT9210170 Monte Caldarosa * 591 15,9131 40,3969 IT9210180 Monte della Madonna di Viggiano * 788 15,8506 40,3769 IT9210185 Monte La Spina, Monte Zaccana * 1 074 15,9278 40,0442 IT9210190 Monte Paratiello * 1 140 15,4025 40,7489 IT9210195 Monte Raparo * 2 021 15,9919 40,1942 IT9210200 Monte Sirino * 2 631 15,8303 40,1222 IT9210201 Lago del Rendina 670 15,7417 41,0261 IT9210205 Monte Volturino * 1 861 15,8189 40,4117 IT9210210 Monte Vulture * 1 904 15,6222 40,9419 IT9210215 Monti Foi * 970 15,7017 40,6525 IT9210220 Murgia S. Lorenzo * 5 460 16,1703 40,2572 IT9210240 Serra di Calvello * 1 634 15,7775 40,4439 IT9210245 Serra di Crispo, Grande Porta del Pollino e Pietra Castello * 457 16,2128 39,9219 IT9210250 Timpa delle Murge * 148 16,2586 39,9872 IT9210265 Valle del Noce * 968 15,7989 39,9986 IT9210266 Valle del Tuorno - Bosco Luceto * 75 15,5456 40,5836 IT9220030 Bosco di Montepiano * 514 16,1325 40,4447 IT9220055 Bosco Pantano di Policoro e Costa Ionica Foce Sinni * 1 092 16,6706 40,1142 IT9220080 Costa Ionica Foce Agri * 850 16,7278 40,2144 IT9220085 Costa Ionica Foce Basento * 548 16,8072 40,3336 IT9220090 Costa Ionica Foce Bradano * 495 16,8478 40,3819 IT9220095 Costa Ionica Foce Cavone * 590 16,7697 40,2861 IT9220130 Foresta Gallipoli - Cognato * 4 249 16,1247 40,5353 IT9220135 Gravine di Matera 6 692 16,6669 40,6503 IT9220144 Lago S. Giuliano e Timmari * 2 575 16,4853 40,6256 IT9220255 Valle Basento - Ferrandina Scalo * 733 16,4917 40,5225 IT9220260 Valle Basento Grassano Scalo - Grottole * 882 16,2442 40,5983 IT9310001 Timpone della Capanna * 30 16,1394 39,9003 IT9310002 Serra del Prete * 217 16,1547 39,9147 IT9310003 Pollinello-Dolcedorme * 140 16,2006 39,8911 IT9310004 Rupi del Monte Pollino 32 16,1811 39,9050 IT9310005 Cima del Monte Pollino * 124 16,1897 39,9050 IT9310006 Cima del Monte Dolcedorme * 81 16,2136 39,8956 IT9310007 Valle Piana-Valle Cupa * 248 16,2150 39,8706 IT9310008 La Petrosa * 350 16,2314 39,8544 IT9310009 Timpone di Porace * 45 16,3008 39,8839 IT9310010 Stagno di Timpone di Porace 1,57 16,3025 39,8706 IT9310011 Pozze Boccatore/Bellizzi 31 16,2711 39,9294 IT9310012 Timpa di S.Lorenzo * 150 16,2894 39,9042 IT9310013 Serra delle Ciavole-Serra di Crispo * 179 16,2183 39,9219 IT9310014 Fagosa-Timpa dell'Orso * 6 169 16,1239 39,9239 IT9310015 Il Lago (nella Fagosa) * 2,76 16,2386 39,9047 IT9310016 Pozze di Serra Scorsillo 19 16,3022 39,9336 IT9310017 Gole del Raganello * 228 16,3186 39,8422 IT9310019 Monte Sparviere * 539 16,3478 39,9300 IT9310020 Fonte Cardillo * 384 16,0456 39,7683 IT9310021 Cozzo del Pellegrino * 53 16,0175 39,7439 IT9310022 Piano di Marco 263 16,0114 39,6967 IT9310023 Valle del Fiume Argentino * 4 295 15,9525 39,8003 IT9310025 Valle del Fiume Lao * 1 696 15,8964 39,8467 IT9310027 Fiume Rosa * 943 15,9800 39,6722 IT9310028 Valle del Fiume Abatemarco * 2 231 15,9750 39,7464 IT9310029 La Montea * 203 15,9456 39,6619 IT9310030 Monte La Caccia * 188 15,9147 39,6522 IT9310031 Valle del Fiume Esaro 173 15,9636 39,6311 IT9310032 Serrapodolo * 1 305 15,9231 39,6753 IT9310033 Fondali di Capo Tirone * 80 15,8444 39,6203 IT9310034 Isola di Dino * 35 15,7742 39,8733 IT9310035 Fondali Isola di Dino-Capo Scalea * 444 15,7856 39,8611 IT9310036 Fondali Isola di Cirella-Diamante * 312 15,8067 39,6908 IT9310037 Isola di Cirella * 6,57 15,8017 39,6989 IT9310038 Scogliera dei Rizzi * 7,82 15,9006 39,5381 IT9310039 Fondali Scogli di Isca * 70 16,0558 39,1475 IT9310040 Montegiordano Marina 8,23 16,6053 40,0278 IT9310041 Pinete di Montegiordano * 168 16,3989 40,0314 IT9310042 Fiumara Saraceno * 1 053 16,4783 39,8753 IT9310043 Fiumara Avena * 753 16,5242 39,9219 IT9310044 Foce del Fiume Crati 208 16,5231 39,7153 IT9310045 Macchia della Bura 31 16,7992 39,6000 IT9310047 Fiumara Trionto * 2 340 16,7450 39,5581 IT9310048 Fondali Crosia-Pietrapaola-Cariati * 4 185 16,8714 39,5661 IT9310049 Farnito di Corigliano Calabro * 114 16,4878 39,5753 IT9310051 Dune di Camigliano 76 16,8286 39,5650 IT9310052 Casoni di Sibari 455 16,4844 39,7342 IT9310053 Secca di Amendolara * 611 16,5992 39,8772 IT9310054 Torrente Celati * 13 16,6400 39,5689 IT9310055 Lago di Tarsia * 426 16,2908 39,6053 IT9310056 Bosco di Mavigliano * 494 16,2136 39,3856 IT9310057 Orto Botanico - UniversitÃ della Calabria * 0,71 16,2300 39,3589 IT9310058 Pantano della Giumenta * 6,7 16,0044 39,5806 IT9310059 Crello 2,56 16,0364 39,5753 IT9310060 Laghi di Fagnano * 18 16,0211 39,5494 IT9310061 Laghicello * 2,03 16,0853 39,4253 IT9310062 Monte Caloria * 58 16,0289 39,5550 IT9310063 Foresta di Cinquemiglia * 407 16,0686 39,4392 IT9310064 Monte Cocuzzo * 37 16,1347 39,2219 IT9310065 Foresta di Serra Nicolino-Piano d'Albero * 209 16,0569 39,4881 IT9310066 Varconcello di Mongrassano * 56 16,0736 39,5322 IT9310067 Foreste Rossanesi * 4 192 16,5797 39,5525 IT9310068 Vallone S. Elia * 400 16,6947 39,5356 IT9310070 Bosco di Gallopane * 159 16,5717 39,4111 IT9310071 Vallone Freddo * 70 16,5703 39,3744 IT9310072 Palude del Lago Ariamacina * 98 16,5417 39,3292 IT9310073 Macchia Sacra * 27 16,4300 39,3064 IT9310074 Timpone della Carcara * 166 16,4467 39,2953 IT9310075 Monte Curcio * 2,87 16,4250 39,3114 IT9310076 Pineta di Camigliatello * 76 16,4400 39,3336 IT9310077 Acqua di Faggio * 88 16,4186 39,3197 IT9310079 Cozzo del Principe * 61 16,5878 39,3906 IT9310080 Bosco Fallistro * 3,51 16,4672 39,3242 IT9310081 Arnocampo * 324 16,6197 39,3406 IT9310082 S. Salvatore * 506 16,6844 39,3642 IT9310083 Pineta del Cupone * 703 16,5628 39,3675 IT9310084 Pianori di Macchialonga * 300 16,6078 39,3628 IT9310085 Serra Stella * 302 16,3942 39,3158 IT9310126 Juri Vetere Soprano * 35 16,6300 39,2806 IT9310127 Nocelleto * 88 16,5581 39,2486 IT9310130 Carlomagno * 25 16,5731 39,2808 IT9320046 Stagni sotto Timpone S. Francesco 12 16,9467 39,0372 IT9320050 Pescaldo * 73 16,9458 39,3419 IT9320095 Foce Neto * 583 17,1428 39,2003 IT9320096 Fondali di Gabella Grande * 484 17,1264 39,1292 IT9320097 Fondali da Crotone a Le Castella * 5 209 17,1797 38,9822 IT9320100 Dune di Marinella * 75 17,0883 39,4150 IT9320101 Capo Colonne * 29 17,2056 39,0253 IT9320102 Dune di Sovereto * 194 17,0594 38,9217 IT9320103 Capo Rizzuto * 12 17,0969 38,8964 IT9320104 Colline di Crotone * 607 17,1386 39,0394 IT9320106 Steccato di Cutro e Costa del Turchese 258 16,8867 38,9300 IT9320110 Monte Fuscaldo * 2 827 16,8914 39,1139 IT9320111 Timpa di Cassiano- Belvedere * 349 16,9103 39,2394 IT9320112 Murgie di Strongoli * 709 17,0147 39,2617 IT9320115 Monte Femminamorta * 658 16,6714 39,1094 IT9320122 Fiume Lese * 1 240 16,8408 39,2431 IT9320123 Fiume Lepre * 258 16,8358 39,2172 IT9320129 Fiume Tacina * 1 075 16,7111 39,1522 IT9320185 Fondali di Staletti * 46 16,5722 38,7578 IT9330087 Lago La Vota * 235 16,1894 38,9397 IT9330088 Palude di Imbutillo 49 16,2256 38,8292 IT9330089 Dune dell'Angitola * 414 16,2175 38,8153 IT9330098 Oasi di Scolacium * 82 16,5853 38,7886 IT9330105 Foce del Crocchio - Cropani 36 16,8253 38,9128 IT9330107 Dune di Isca * 24 16,5661 38,6011 IT9330108 Dune di Guardavalle 19 16,5794 38,4928 IT9330109 Madama Lucrezia * 442 16,8217 38,9975 IT9330113 Boschi di Decollatura * 88 16,3311 39,0475 IT9330114 Monte Gariglione * 604 16,6603 39,1403 IT9330116 Colle Poverella * 179 16,5533 39,0875 IT9330117 Pinete del Roncino * 1 508 16,5961 39,0800 IT9330124 Monte ContrÃ ² * 100 16,3761 39,0117 IT9330125 Torrente Soleo * 380 16,6506 39,1144 IT9330128 Colle del Telegrafo * 203 16,6106 39,1147 IT9330184 Scogliera di Staletti 21 3 16,5708 38,7603 IT9340086 Lago dell'Angitola * 984 16,2403 38,7431 IT9340090 Fiumara di BrattirÃ ² (Valle Rufa) * 938 15,9025 38,6367 IT9340091 Zona costiera fra Briatico e Nicotera 357 32 15,8281 38,6208 IT9340092 Fondali di Pizzo Calabro * 418 16,1592 38,7453 IT9340093 Fondali di Capo Vaticano * 140 15,8217 38,6203 IT9340094 Fondali Capo Cozzo - S. Irene * 471 15,9781 38,7239 IT9340118 Bosco Santa Maria * 806 16,2992 38,5536 IT9340119 Marchesale * 608 16,2553 38,5236 IT9340120 Lacina * 326 16,4069 38,5922 IT9350121 Bosco di Stilo - Bosco Archiforo * 4 704 16,3706 38,5208 IT9350131 Pentidattilo * 84 15,7628 37,9547 IT9350132 Fiumara di Melito * 193 15,7906 37,9442 IT9350133 Monte BasilicÃ ² -Torrente Listi * 326 15,8419 38,1514 IT9350134 Canolo Nuovo, Zomaro, Zillastro * 483 16,1281 38,3189 IT9350135 Vallata del Novito e Monte Mutolo * 485 16,2339 38,2922 IT9350136 Vallata dello Stilaro * 648 16,5122 38,4603 IT9350137 Prateria * 625 16,1869 38,4694 IT9350138 Calanchi di Maro Simone * 60 15,7778 37,9275 IT9350139 Collina di Pentimele * 111 15,6756 38,1339 IT9350140 Capo dell'Armi * 67 15,6822 37,9556 IT9350141 Capo S. Giovanni * 11 15,9361 37,9256 IT9350142 Capo Spartivento * 41 16,0589 37,9281 IT9350143 Saline Joniche * 38 15,7178 37,9347 IT9350144 Calanchi di Palizzi Marina * 157 16,0075 37,9217 IT9350145 Fiumara Amendolea (incluso Roghudi, Chorio e Rota Greco) * 780 15,8989 37,9625 IT9350146 Fiumara Buonamico * 1 119 16,0858 38,1356 IT9350147 Fiumara Laverde * 535 16,0739 38,0647 IT9350148 Fiumara di Palizzi * 85 15,9825 37,9403 IT9350149 Sant'Andrea * 28 15,6994 38,1228 IT9350150 Contrada Gornelle * 83 15,8192 38,1408 IT9350151 Pantano Flumentari * 58 15,8308 38,2042 IT9350152 Piani di ZervÃ ² * 167 15,9911 38,2303 IT9350153 Monte Fistocchio e Monte Scorda * 454 15,9811 38,2008 IT9350154 Torrente Menta * 516 15,8853 38,1197 IT9350155 Montalto * 312 15,9144 38,1597 IT9350156 Vallone Cerasella * 256 16,0967 38,2703 IT9350157 Torrente Ferraina * 438 15,9531 38,1292 IT9350158 Costa Viola e Monte S. Elia 474 15,8342 38,3397 IT9350159 Bosco di Rudina 177 16,0792 38,0467 IT9350160 Spiaggia di Brancaleone 111 16,0892 37,9475 IT9350161 Torrente Lago * 163 15,9553 38,2522 IT9350162 Torrente S. Giuseppe * 23 15,8139 38,2586 IT9350163 Pietra Cappa - Pietra Lunga - Pietra Castello * 625 16,0303 38,1686 IT9350164 Torrente Vasi * 232 15,8864 38,2189 IT9350165 Torrente Portello * 25 15,8372 38,2669 IT9350166 Vallone Fusolano (Cinquefrondi) * 23 16,1217 38,4058 IT9350167 Valle Moio (Delianova) * 40 15,8983 38,2411 IT9350168 Fosso Cavaliere (Cittanova) * 20 16,0978 38,3497 IT9350169 Contrada Fossia (Maropati) * 14 16,1069 38,4439 IT9350170 Scala-Lemmeni * 53 15,9058 38,2239 IT9350171 Spiaggia di Pilati * 6,12 15,8014 37,9189 IT9350172 Fondali da Punta Pezzo a Capo dell'Armi * 1 789 15,6314 38,0756 IT9350173 Fondali di Scilla * 31 15,7139 38,2592 IT9350174 Monte Tre Pizzi * 175 16,1511 38,2572 IT9350175 Piano Abbruschiato * 246 16,0625 38,2619 IT9350176 Monte Campanaro * 241 16,1161 38,3644 IT9350177 Monte Scrisi * 296 15,7083 38,2336 IT9350178 Serro d'Ustra e Fiumara Butrano * 2 046 16,0219 38,1156 IT9350179 Alica * 247 16,0169 37,9925 IT9350180 Contrada Scala * 740 15,9114 38,1317 IT9350181 Monte Embrisi e Monte Torrione * 394 15,7806 38,0394 IT9350182 Fiumara Careri * 317 16,0744 38,1828 IT9350183 Spiaggia di Catona 23 15,6358 38,1867 ITA010001 Isole dello Stagnone di Marsala * 636 12,4392 37,8736 ITA010002 Isola di Marettimo * 1 110 12,0503 37,9686 ITA010003 Isola di Levanzo * 542 12,3261 38,0017 ITA010004 Isola di Favignana * 1 846 12,3092 37,9222 ITA010005 Laghetti di Preola e Gorghi Tondi e Sciare di Mazara * 1 511 12,6617 37,6075 ITA010006 Paludi di Capo Feto e Margi SpanÃ ² * 300 12,4978 37,6892 ITA010007 Saline di Trapani * 968 12,4994 37,9825 ITA010008 Complesso Monte Bosco e Scorace * 606 12,7569 37,9883 ITA010009 Monte Bonifato * 323 12,9433 37,9528 ITA010010 Monte San Giuliano * 999 12,5711 38,0411 ITA010011 Sistema dunale Capo Granitola, Porto Palo e Foce del Belice * 433 12,7736 37,5761 ITA010012 Marausa: Macchia a Quercus calliprinos * 0,8 12,5044 37,9417 ITA010013 Bosco di Calatafimi * 241 12,8658 37,9414 ITA010014 Sciare di Marsala * 4 498 12,5611 37,7267 ITA010015 Complesso Monti di Castellammare del Golfo (TP) * 2 406 12,8497 38,0139 ITA010016 Monte Cofano e Litorale * 561 12,6575 38,1061 ITA010017 Capo San Vito, Monte Monaco, Zingaro, Faraglioni Scopello, Monte Sparacio * 7 338 12,7508 38,1111 ITA010018 Foce del Torrente Calatubo e dune * 108 12,9681 38,0383 ITA010019 Isola di Pantelleria: Montagna Grande e Monte Gibele * 3 187 11,9997 36,7875 ITA010020 Isola di Pantelleria - Area Costiera, Falesie e Bagno dell'Acqua * 3 516 11,9750 36,7847 ITA010021 Saline di Marsala * 237 12,4517 37,8614 ITA010022 Complesso Monti di Santa Ninfa - Gibellina e Grotta di Santa Ninfa * 660 12,8881 37,7922 ITA010023 Montagna Grande di Salemi * 1 321 12,7625 37,8939 ITA010024 Fondali dell'Arcipelago delle Isole Egadi * 54 281 12,2119 37,9547 ITA010025 Fondali del Golfo di Custonaci * 1 128 12,6167 38,0897 ITA010026 Fondali dell'isola dello Stagnone di Marsala * 1 770 12,4381 37,8756 ITA020001 Rocca di CefalÃ ¹ * 32 14,0158 38,0367 ITA020002 Boschi di Gibilmanna e CefalÃ ¹ * 2 518 14,0286 37,9931 ITA020003 Boschi di San Mauro Castelverde * 3 492 14,1892 37,9386 ITA020004 Monte S. Salvatore, Monte Catarineci, Vallone Mandarini, ambienti umidi * 5 768 14,0714 37,8475 ITA020005 Isola delle Femmine * 15 13,2250 38,2089 ITA020006 Capo Gallo * 547 13,2911 38,2083 ITA020007 Boschi Ficuzza e Cappelliere, Vallone Cerasa, Castagneti Mezzojuso * 4 627 13,4047 37,8819 ITA020008 Rocca Busambra e Rocche di Rao * 6 243 13,3592 37,8533 ITA020009 Cala Rossa e Capo Rama * 180 13,0642 38,1219 ITA020010 Isola di Ustica * 334 13,1669 38,6992 ITA020011 Rocche di Castronuovo, Pizzo Lupo, Gurghi di S. Andrea * 1 795 13,5725 37,6664 ITA020012 Valle del Fiume Oreto * 155 13,3206 38,0792 ITA020013 Lago di Piana degli Albanesi * 605 13,2942 37,9764 ITA020014 Monte Pellegrino * 833 13,3469 38,1728 ITA020015 Complesso Calanchivo di Castellana Sicula * 142 13,9736 37,7658 ITA020016 Monte Quacella, Monte dei Cervi, Pizzo Carbonara, Monte Ferro, Pizzo Otiero * 8 343 13,9767 37,8872 ITA020017 Complesso Pizzo Dipilo e Querceti su calcare * 4 279 13,9825 37,9136 ITA020018 Foce del Fiume Pollina e Monte Tardara * 2 083 14,2081 37,9753 ITA020019 Rupi di Catalfano e Capo Zafferano * 333 13,5086 38,1036 ITA020020 Querceti sempreverdi di Geraci Siculo e Castelbuono * 3 271 14,1056 37,8736 ITA020021 Montagna Longa, Pizzo Montanello * 4 771 13,1317 38,1231 ITA020022 Calanchi, lembi boschivi e praterie di Riena * 754 13,5358 37,7414 ITA020023 Raffo Rosso, Monte Cuccio e Vallone Sagana * 6 098 13,2319 38,1242 ITA020024 Rocche di Ciminna * 656 13,5311 37,8750 ITA020025 Bosco di S. Adriano * 6 821 13,3006 37,6353 ITA020026 Monte Pizzuta, Costa del Carpineto, Moarda * 1 947 13,2758 38,0153 ITA020027 Monte Iato, Kumeta, Maganoce e Pizzo Parrino * 3 034 13,2794 37,9581 ITA020028 Serra del Leone e Monte Stagnataro * 3 750 13,4969 37,6611 ITA020029 Monte Rose e Monte Pernice * 2 529 13,4006 37,6406 ITA020030 Monte Matassaro, Monte Gradara e Monte Signora * 3 776 13,1764 38,0144 ITA020031 Monte d'Indisi, Montagna dei Cavalli, Pizzo Pontorno e Pian del Leone * 2 432 13,4394 37,6639 ITA020032 Boschi di Granza * 1 845 13,7969 37,8475 ITA020033 Monte San Calogero (Termini Imerese) * 2 758 13,7097 37,9400 ITA020034 Monte Carcaci, Pizzo Colobria e ambienti umidi * 1 869 13,5072 37,7147 ITA020035 Monte Genuardo e Santa Maria del Bosco * 2 683 13,1597 37,6992 ITA020036 Monte Triona e Monte Colomba * 3 313 13,3203 37,7900 ITA020037 Monti BarracÃ ¹, Cardelia, Pizzo Cangialosi e Gole del Torrente Corleone * 5 351 13,3206 37,7700 ITA020038 Sugherete di Contrada Serradaino * 330 14,1278 38,0133 ITA020039 Monte Cane, Pizzo Selva a Mare, Monte Trigna * 4 900 13,5517 37,9719 ITA020040 Monte Zimmara (Gangi) * 1 768 14,2533 37,7492 ITA020041 Monte San Calogero (Gangi) * 165 14,2089 37,7842 ITA020042 Rocche di Entella * 178 13,1056 37,7767 ITA020043 Monte Rosamarina e Cozzo FamÃ ² * 236 13,6511 37,9675 ITA020044 Monte Grifone * 1 674 13,3564 38,0536 ITA020045 Rocca di Sciara * 351 13,8886 37,8261 ITA020046 Fondali dell'isola di Ustica * 16 214 13,1644 38,7050 ITA020047 Fondali di Isola delle Femmine - Capo Gallo * 2 156 13,2778 38,2122 ITA030001 Stretta di Longi * 955 14,7328 38,0522 ITA030002 Torrente Fiumetto e Pizzo d'Uncina * 1 529 14,7878 38,0158 ITA030003 Rupi di Taormina e Monte Veneretta * 558 15,2633 37,8639 ITA030004 Bacino del Torrente Letojanni * 1 264 15,2514 37,9008 ITA030005 Bosco di Malabotta * 1 595 15,0317 37,9708 ITA030006 Rocca di Novara * 1 413 15,1433 37,9819 ITA030007 Affluenti del Torrente Mela * 1 529 15,2903 38,0719 ITA030008 Capo Peloro - Laghi di Ganzirri * 60 15,6156 38,2608 ITA030009 Pizzo Mualio, Montagna di VernÃ * 1 615 15,2678 38,0086 ITA030010 Fiume Fiumedinisi, Monte Scuderi * 6 777 15,3464 38,0569 ITA030011 Dorsale Curcuraci, Antennamare * 11 479 15,4950 38,2019 ITA030012 Laguna di Oliveri - Tindari * 420 15,0289 38,1386 ITA030013 Rocche di Alcara Li Fusi * 2 142 14,7094 38,0250 ITA030014 Pizzo Fau, Monte Pomiere, Pizzo Bidi e Serra della Testa * 8 330 14,4936 37,9247 ITA030015 Valle del Fiume Caronia, Lago Zilio * 876 14,4169 37,9653 ITA030016 Pizzo della Battaglia * 866 14,5486 37,9486 ITA030017 Vallone Laccaretta e Urio Quattrocchi * 3 544 14,4064 37,9214 ITA030018 Pizzo Michele * 2 298 14,5294 38,0019 ITA030019 Tratto Montano del Bacino della Fiumara di AgrÃ ² * 4 293 15,2242 37,9556 ITA030020 Fiume San Paolo * 1 352 15,0822 37,9464 ITA030021 Torrente San Cataldo * 868 15,1881 37,8986 ITA030022 Lecceta di S. Fratello * 395 14,6178 37,9522 ITA030023 Isola di Alicudi * 398 14,3442 38,5411 ITA030024 Isola di Filicudi * 735 14,5492 38,5733 ITA030025 Isola di Panarea e Scogli Viciniori * 263 15,0542 38,6339 ITA030026 Isole di Stromboli e Strombolicchio * 1 049 15,2114 38,7997 ITA030027 Isola di Vulcano * 1 559 14,9647 38,4006 ITA030028 Isola di Salina (Monte Fossa delle Felci e dei Porri) * 639 14,8236 38,5603 ITA030029 Isola di Salina (Stagno di Lingua) * 1 051 14,8539 38,5339 ITA030030 Isola di Lipari * 2 379 14,9314 38,4789 ITA030031 Isola Bella, Capo Taormina e Capo S. Andrea * 21 15,2889 37,8506 ITA030032 Capo Milazzo * 47 15,2208 38,2575 ITA030033 Capo CalavÃ * 152 14,9039 38,1808 ITA030034 Rocche di Roccella Valdemone * 865 15,0097 37,9367 ITA030035 Alta Valle del Fiume Alcantara * 3 603 14,9169 37,9494 ITA030036 Riserva naturale del Fiume Alcantara * 840 15,1239 37,8503 ITA030037 Fiumara di Floresta * 1 949 15,2228 38,0394 ITA030038 Serra del Re, Monte Soro e Biviere di CesarÃ ² * 20 853 14,7072 37,9472 ITA030039 Monte Pelato * 3 782 14,5872 37,8894 ITA030040 Fondali di Taormina - Isola Bella * 142 15,2897 37,8494 ITA030041 Fondali dell'isola di Salina * 267 14,8597 38,5414 ITA040001 Isola di Linosa * 442 12,8514 35,8603 ITA040002 Isola di Lampedusa e Lampione * 1 415 12,5628 35,5144 ITA040003 Foce del Magazzolo, Foce del Platani, Capo Bianco, Torre Salsa * 1 231 13,3056 37,3811 ITA040004 Foce del Fiume Verdura * 885 13,2217 37,4992 ITA040005 Monte Cammarata - Contrada Salaci * 2 107 13,6025 37,6192 ITA040006 Complesso Monte Telegrafo e Rocca Ficuzza * 5 289 13,1389 37,6019 ITA040007 Pizzo della Rondine, Bosco di S. Stefano Quisquina * 3 160 13,5211 37,6011 ITA040008 Maccalube di Aragona * 363 13,5797 37,3781 ITA040009 Monte San Calogero (Sciacca) * 113 13,1047 37,5175 ITA040010 Litorale di Palma di Montechiaro * 982 13,7789 37,1411 ITA040011 La Montagnola e Acqua Fitusa * 311 13,6672 37,6328 ITA040012 Fondali di Capo San Marco - Sciacca * 1 831 13,0117 37,5044 ITA040014 Fondali delle Isole Pelagie * 4 085 12,6331 35,5681 ITA050001 Biviere e Macconi di Gela * 3 666 14,3375 37,0325 ITA050002 Torrente Vaccarizzo (tratto terminale) * 189 14,1022 37,6089 ITA050003 Lago Soprano * 92 13,8633 37,4603 ITA050004 Monte Capodarso e Valle del Fiume Imera Meridionale * 1 725 14,1106 37,4792 ITA050005 Lago Sfondato * 32 13,9467 37,5822 ITA050006 Monte Conca * 338 13,7044 37,4894 ITA050007 Sughereta di Niscemi * 3 213 14,4294 37,1139 ITA050008 Rupe di Falconara * 138 14,0597 37,1314 ITA050009 Rupe di Marianopoli * 842 13,9036 37,5981 ITA050010 Pizzo Muculufa * 802 14,0014 37,2142 ITA050011 Torre Manfria * 697 14,1506 37,0933 ITA060001 Lago Ogliastro * 1 136 14,5478 37,4406 ITA060002 Lago di Pergusa * 428 14,2922 37,5133 ITA060003 Lago di Pozzillo * 3 276 14,5900 37,6506 ITA060004 Monte Altesina * 1 140 14,2900 37,6633 ITA060005 Lago di Ancipa * 1 513 14,5486 37,8375 ITA060006 Monte Sambughetti, Monte Campanito * 3 192 14,3747 37,8222 ITA060007 Vallone di Piano della Corte * 459 14,4989 37,6383 ITA060008 Contrada Giammaiano * 577 14,4889 37,8386 ITA060009 Bosco di Sperlinga, Alto Salso 1 781 14,3269 37,7381 ITA060010 Vallone Rossomanno * 2 357 14,3956 37,4456 ITA060011 Contrada Caprara * 826 14,0947 37,4228 ITA060012 Boschi di Piazza Armerina * 4 431 14,3389 37,4114 ITA060013 Serre di Monte Cannarella * 911 14,2442 37,5300 ITA060014 Monte Chiapparo * 1 612 14,5347 37,5656 ITA060015 Contrada Valanghe * 2 295 14,7781 37,5911 ITA070001 Foce del Fiume Simeto e Lago Gornalunga * 1 735 15,0461 37,3958 ITA070002 Riserva naturale Fiume Fiumefreddo 108 15,2200 37,7919 ITA070003 La Gurna * 32 15,2083 37,7675 ITA070004 Timpa di Acireale * 221 15,1578 37,6142 ITA070005 Bosco di Santo Pietro * 6 632 14,5047 37,1078 ITA070006 Isole dei Ciclopi * 2,5 15,1539 37,5589 ITA070007 Bosco del Flascio * 2 948 14,8706 37,9300 ITA070008 Complesso Immacolatelle, Micio Conti, boschi limitrofi * 69 15,1058 37,5608 ITA070009 Fascia altomontana dell'Etna * 5 951 14,9939 37,7539 ITA070010 Dammusi * 2 051 14,9917 37,8133 ITA070011 Poggio S. Maria * 562 14,8044 37,6656 ITA070012 Pineta di Adrano e Biancavilla * 2 185 14,9353 37,7200 ITA070013 Pineta di Linguaglossa * 605 15,0581 37,8033 ITA070014 Monte Baracca, Contrada Giarrita * 1 708 15,0686 37,7778 ITA070015 Canalone del Tripodo * 1 925 15,0436 37,7047 ITA070016 Valle del Bove * 3 101 15,0392 37,7261 ITA070017 Sciare di Roccazzo della Bandiera * 2 761 14,8936 37,7692 ITA070018 Piano dei Grilli * 1 239 14,8539 37,7450 ITA070019 Lago Gurrida e Sciare di S. Venera * 1 408 14,8553 37,8525 ITA070020 Bosco di Milo * 81 15,1011 37,7094 ITA070021 Bosco di S. Maria La Stella * 127 15,1122 37,6325 ITA070022 Bosco di Linera * 18 15,1364 37,6608 ITA070023 Monte Minardo * 493 14,8497 37,7269 ITA070024 Monte Arso * 124 14,9239 37,6592 ITA070025 Tratto di Pietralunga del Fiume Simeto 675 14,8383 37,5775 ITA070026 Forre laviche del Fiume Simeto * 1 217 14,7825 37,7514 ITA070027 Contrada Sorbera e Contrada Gibiotti * 1 254 15,1647 37,8614 ITA070028 Fondali di Acicastello (Isola Lachea - Ciclopi) * 619 15,1661 37,5556 ITA080001 Foce del Fiume Irmino * 140 14,5806 36,7736 ITA080002 Alto corso del Fiume Irmino * 1 255 14,7531 36,9431 ITA080003 Vallata del Fiume Ippari (Pineta di Vittoria) * 2 656 14,4961 36,9156 ITA080004 Punta Braccetto, Contrada Cammarana * 423 14,4361 36,8492 ITA080005 Isola dei Porri 1,27 14,9175 36,6864 ITA080006 Cava Randello, Passo Marinaro * 497 14,4675 36,8639 ITA080007 Spiaggia Maganuco 168 14,8150 36,7231 ITA080008 Contrada Religione * 53 14,7719 36,7086 ITA080009 Cava d'Ispica * 947 14,8631 36,8208 ITA080010 Fondali Foce del Fiume Irminio * 387 14,5911 36,7661 ITA090001 Isola di Capo Passero * 37 15,1367 36,6853 ITA090002 Vendicari * 1 517 15,0867 36,8061 ITA090003 Pantani della Sicilia sud orientale * 1 603 15,0142 36,6769 ITA090004 Pantano Morghella * 181 15,1031 36,6994 ITA090005 Pantano di Marzamemi * 31 15,1042 36,7364 ITA090006 Saline di Siracusa e Fiume Ciane 362 15,2425 37,0439 ITA090007 Cava Grande del Cassibile, Cava Cinque Porte, Cava e Bosco di Bauli * 5 256 15,0961 36,9703 ITA090008 Capo Murro di Porco, Penisola della Maddalena e Grotta Pellegrino * 171 15,3086 37,0197 ITA090009 Valle del Fiume Anapo, Cavagrande del Calcinara, Cugni di Sortino * 4 698 14,9569 37,1014 ITA090010 Isola Correnti, Pantani di Punta Pilieri, chiusa dell'Alga e Parrino * 147 15,0867 36,6592 ITA090011 Grotta Monello * 61 15,1506 37,0192 ITA090012 Grotta Palombara * 61 15,1839 37,1003 ITA090013 Saline di Priolo 54 15,2133 37,1444 ITA090014 Saline di Augusta * 52 15,2019 37,2386 ITA090015 Torrente Sapillone * 669 14,8989 37,1536 ITA090016 Alto corso del Fiume Asinaro, Cava Piraro e Cava Carosello * 2 327 15,0169 36,9400 ITA090017 Cava Palombieri * 552 14,8906 36,8675 ITA090018 Fiume Tellesimo * 1 315 14,8653 36,9261 ITA090019 Cava Cardinale * 2 043 15,0086 37,0450 ITA090020 Monti Climiti * 2 972 15,1267 37,1367 ITA090021 Cava Contessa - Cugno Lupo * 1 795 15,1056 37,0011 ITA090022 Bosco Pisano * 2 082 14,8628 37,1736 ITA090023 Monte Lauro * 1 706 14,8275 37,1075 ITA090024 Cozzo Ogliastri * 1 598 15,0694 37,2014 ITA090026 Fondali di Brucoli - Agnone * 1 365 15,1542 37,3014 ITA090027 Fondali di Vendicari * 2 020 15,1042 36,7964 ITA090028 Fondali dell'isola di Capo Passero * 1 221 15,1381 36,6764 ITA090030 Fondali del Plemmirio * 2 423 15,3458 36,9944 ITB010002 Stagno di Pilo e di Casaraccio * 1 882 8,2486 40,8831 ITB010003 Stagno e ginepreto di Platamona * 1 613 8,5217 40,8222 ITB010004 Foci del Coghinas * 2 255 8,8539 40,9642 ITB010006 Monte Russu * 1 989 9,1247 41,1469 ITB010007 Capo Testa * 1 216 9,1481 41,2406 ITB010008 Arcipelago La Maddalena * 20 951 9,4661 41,1869 ITB010009 Capo Figari e Isola Figarolo * 851 9,6489 40,9947 ITB010010 Isole Tavolara, Molara e Molarotto * 16 002 9,6947 40,8953 ITB010011 Stagno di San Teodoro * 820 9,6675 40,8025 ITB010042 Capo Caccia (con le Isole Foradada e Piana) e Punta del Giglio * 7 410 8,2017 40,6094 ITB010043 Coste e Isolette a Nord Ovest della Sardegna * 3 740 8,1864 40,9358 ITB010082 Isola dell'Asinara * 17 186 8,2211 40,9694 ITB011102 Catena del Marghine e del Goceano * 14 976 8,9319 40,3892 ITB011109 Monte Limbara * 16 624 9,1431 40,8339 ITB011113 Campo di Ozieri e Pianure Comprese tra Tula e Oschiri * 20 408 9,0264 40,6892 ITB011155 Lago di Baratz - Porto Ferro * 1 309 8,2122 40,6856 ITB012211 Isola Rossa - Costa Paradiso * 5 412 8,9464 41,0706 ITB020012 Berchida e Bidderosa * 2 660 9,8156 40,5036 ITB020013 Palude di Osalla * 985 9,7117 40,3581 ITB020014 Golfo di Orosei * 28 972 9,6069 40,1611 ITB020015 Area del Monte Ferru di Tertenia * 2 625 9,6353 39,7256 ITB020040 Valle del Temo * 1 934 8,5517 40,3414 ITB020041 Entroterra e zona costiera tra Bosa, Capo Marargiu e Porto Tangone * 29 625 8,4656 40,4086 ITB021101 Altopiano di Campeda * 4 634 8,7308 40,3192 ITB021103 Monti del Gennargentu * 44 733 9,3361 39,9511 ITB021107 Monte Albo * 8 843 9,5817 40,4928 ITB021156 Monte Gonare * 796 9,1975 40,2342 ITB022212 Supramonte di Oliena, Orgosolo e Urzulei - Su Sercone * 23 474 9,4708 40,1928 ITB022214 Lido di OrrÃ ¬ * 488 9,6789 39,9036 ITB022215 Riu Sicaderba * 95 9,4808 39,9144 ITB022217 Su de Maccioni - Texile di Aritzo * 453 9,1675 39,9539 ITB030016 Stagno di S'Ena Arrubia e territori limitrofi * 279 8,5639 39,8228 ITB030032 Stagno di Corru S'Ittiri * 5 712 8,4850 39,7369 ITB030033 Stagno di Pauli Maiori di Oristano * 401 8,6239 39,8706 ITB030034 Stagno di Mistras di Oristano * 1 621 8,4736 39,9033 ITB030035 Stagno di Sale 'e Porcus * 690 8,4369 40,0111 ITB030036 Stagno di Cabras * 4 795 8,4925 39,9575 ITB030037 Stagno di Santa Giusta * 1 147 8,5769 39,8619 ITB030038 Stagno di Putzu Idu (Salina Manna e Pauli Marigosa) * 598 8,3908 40,0386 ITB030080 Isola di Mal di Ventre e Catalano * 26 897 8,2764 39,8811 ITB031104 Media Valle del Tirso e Altopiano di Abbasanta - Rio Siddu * 9 054 8,8281 40,0697 ITB032201 Riu Sos Mulinos - Sos Lavros - M. Urtigu * 27 8,6494 40,1303 ITB032219 Sassu - Cirras * 251 8,5564 39,8419 ITB032228 Is Arenas * 1 289 8,4758 40,0531 ITB032229 Is Arenas S'Acqua e S'Ollastu * 326 8,4669 39,6814 ITB032239 San Giovanni di Sinis 2,82 8,4392 39,8803 ITB040017 Stagni di Murtas e S'Acqua Durci * 744 9,6344 39,5172 ITB040018 Foce del Flumendosa - Sa Praia * 519 9,6300 39,4275 ITB040019 Stagni di Colostrai e delle Saline * 1 151 9,5939 39,3453 ITB040020 Isola dei Cavoli, Serpentara, Punta Molentis e Campulongu * 9 062 9,5583 39,1178 ITB040021 Costa di Cagliari * 2 624 9,4469 39,1481 ITB040022 Stagno di Molentargius e territori limitrofi * 1 275 9,1772 39,2192 ITB040023 Stagno di Cagliari, Saline di Macchiareddu, Laguna di Santa Gilla * 5 983 9,0442 39,2164 ITB040024 Isola Rossa e Capo Teulada * 3 715 8,6511 38,9058 ITB040025 Promontorio, dune e zona umida di Porto Pino * 2 697 8,5961 38,9786 ITB040026 Isola del Toro * 63 8,4086 38,8603 ITB040027 Isola di San Pietro * 9 274 8,2631 39,1439 ITB040028 Punta S'Aliga * 694 8,4217 39,1633 ITB040029 Costa di Nebida * 8 433 8,4483 39,3239 ITB040030 Capo Pecora * 3 823 8,4403 39,4683 ITB040031 Monte Arcuentu e Rio Piscinas * 11 486 8,5408 39,5683 ITB040051 Bruncu de Su Monte Moru - Geremeas (Mari Pintau) * 139 9,3656 39,1694 ITB040071 Da Piscinas a Riu Scivu * 2 899 8,4500 39,5181 ITB040081 Isola della Vacca * 60 8,4486 38,9381 ITB041105 Foresta di Monte Arcosu * 30 369 8,8464 39,1286 ITB041106 Monte dei Sette Fratelli e Sarrabus * 9 296 9,4214 39,2817 ITB041111 Monte Linas - Marganai * 23 673 8,6369 39,3939 ITB041112 Giara di Gesturi * 6 396 8,9428 39,7664 ITB042207 Canale su Longuvresu * 8,57 8,8953 39,0314 ITB042208 Tra Poggio la Salina e Punta Maggiore * 11 8,3572 39,0833 ITB042209 A Nord di Sa Salina (Calasetta) * 4,75 8,3594 39,0972 ITB042210 Punta Giunchera * 54 8,4286 39,1047 ITB042216 Sa Tanca e Sa Mura - Foxi Durci * 16 1 9,0156 39,0078 ITB042218 Stagno di PiscinnÃ ¬ * 445 8,7806 38,9128 ITB042220 Serra is Tres Portus (Sant'Antioco) * 261 8,4464 38,9886 ITB042223 Stagno di Santa Caterina * 625 8,4983 39,0736 ITB042225 Is Pruinis * 94 8,4597 39,0411 ITB042226 Stagno di Porto Botte * 1 222 8,5736 39,0358 ITB042230 Porto Campana * 203 8,8708 38,8875 ITB042231 Tra Forte Village e Perla Marina * 0,32 1 8,9297 38,9308 ITB042233 Punta di Santa Giusta (Costa Rei) * 5,48 9,5694 39,2369 ITB042234 Monte Mannu - Monte Ladu (colline di Monte Mannu e Monte Ladu) * 206 8,9811 39,5194 ITB042236 Costa Rei * 0,52 9,5711 39,2458 ITB042237 Monte San Mauro * 645 9,0539 39,6156 ITB042241 Riu S. Barzolu * 281 9,2372 39,3344 ITB042242 Torre del Poetto 9,37 9,1633 39,1894 ITB042243 Monte Sant'Elia, Cala Mosca e Cala Fighera * 28 9,1569 39,1864 ITB042247 Is Compinxius - Campo Dunale di Bugerru - Portixeddu * 611 8,4264 39,4294 ITB042250 Da Is Arenas a Tonnara (Marina di Gonnesa) * 532 8,4289 39,2794 MT0000001 L-InÃ §awi ta GÃ §ajn Barrani * 54,56 14,2711 36,0689 MT0000002 L-InÃ §awi ta Pembroke * 96,75 14,4808 35,9342 MT0000003 Il-Ballut tal-Wardija 20,37 14,3856 35,9394 MT0000004 Il-Maqluba (limiti tal-Qrendi) * 2,62 14,4583 35,8319 MT0000005 L-InÃ §awi tar-Ramla 7,42 14,2839 36,0625 MT0000006 Is-Simar (limiti ta San Pawl il-BaÃ §ar) * 58,38 14,3794 35,9464 MT0000007 Is-Salini * 23,67 14,4225 35,9469 MT0000008 L-GÃ §adira s-Safra * 1,54 14,4450 35,9522 MT0000009 L-InÃ §awi tar-Ramla tat-Torri u tal-Irdum tal-Madonna 74,91 14,3739 35,9906 MT0000010 Ix-XagÃ §ra tal-Kortin 12,61 14,3900 35,9564 MT0000011 GÃ §ar Dalam * 0,17 14,5281 35,8364 MT0000012 Wied il-MiÃ ¼ieb * 24,66 14,3642 35,9528 MT0000013 IÃ -Ã ittadella 2,07 14,2403 36,0475 MT0000014 Il-Ballut ta Marsaxlokk 23,3 14,5511 35,8406 MT0000015 L-InÃ §awi tal-GÃ §adira * 97,74 14,3461 35,9719 MT0000016 Filfla u l-GÃ ¼ejjer ta Madwarha 6,58 14,4092 35,7883 MT0000017 Kemmuna u l-GÃ ¼ejjer ta Madwarha * 294,66 14,3372 36,0131 MT0000018 L-InÃ §awi tal-Buskett u tal-Girgenti * 244,71 14,4031 35,8581 MT0000019 L-InÃ §awi tad-Dwejra u tal-Qawra, inkluÃ ¼ Ã ¦aÃ ¡ret il-Ã eneral * 86,93 14,1939 36,0489 MT0000020 L-InÃ §awi tax-Xlendi u tal-Wied tal-Kantra * 296,3 14,2147 36,0314 MT0000021 L-InÃ §awi tal-ImgiebaÃ § u tal-MiÃ ¡nuna * 176,4 14,3861 35,9656 MT0000022 Il-GÃ ¼ejjer ta' San Pawl (Selmunett) 10,75 14,4019 35,9669 MT0000023 Il-MagÃ §luq tal-BaÃ §ar ta Marsaskala * 4,42 14,5625 35,8622 MT0000024 Rdumijiet ta' Malta: Ir-Ramla taÃ -Ã irkewwa sal-Ponta ta' BengÃ §isa * 2 317,25 14,3372 35,8972 MT0000025 L-GÃ §ar tal-Iburdan u l-InÃ §awi tal-Madwar 69,13 14,3864 35,8739 MT0000026 Il-Qortin tal-Magun u l-Qortin il-Kbir * 53,49 14,3106 36,0500 MT0000034 L-InÃ §awi ta' Ta' Ã enÃ  * 140,22 14,2619 36,0192 MT0000101 Ã »ona fil-BaÃ §ar Bejn Rdum Majjiesa u Ras ir-Raheb * 848,72 14,3267 35,9247 MT0000102 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta' GÃ §ar Lapsi u ta' Filfla * 2 450,51 14,4217 35,8008 MT0000103 Ã »ona fil-BaÃ §ar fl-InÃ §awi tad-Dwejra (GÃ §awdex) * 228,61 14,1861 36,0525 MT0000104 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta' MÃ ¡arr ix-Xini (GÃ §awdex) * 30,56 14,2733 36,0186 MT0000105 Ã »ona fil-BaÃ §ar fil-Grigal ta' Malta * 15 519,4 14,3911 36,0139 PTCON0001 Peneda/GerÃ ªs * 88 845  8,1219 41,7886 PTCON0002 Montesinho/Nogueira * 108 010,55  6,8825 41,8519 PTCON0003 AlvÃ £o/MarÃ £o * 58 788  7,8433 41,3553 PTCON0004 Malcata * 79 079  6,9411 40,3539 PTCON0005 Paul de Arzila * 666  8,5553 40,1686 PTCON0006 ArquipÃ ©lago da Berlenga 95,77  9,5422 39,4733 PTCON0007 S. Mamede * 116 114  7,3956 39,3397 PTCON0008 Sintra/Cascais * 16 632  9,4586 38,8617 PTCON0009 EstuÃ ¡rio do Tejo * 44 609  8,9225 38,8217 PTCON0010 ArrÃ ¡bida/Espichel * 20 663  9,0369 38,4578 PTCON0011 EstuÃ ¡rio do Sado * 30 968  8,7247 38,4633 PTCON0012 Costa Sudoeste * 118 267  8,7803 37,4653 PTCON0013 Ria Formosa/Castro Marim * 17 520  7,8986 37,0008 PTCON0014 Serra da Estrela * 88 291,7  7,5583 40,4333 PTCON0015 Serras d'Aire e Candeeiros * 44 226,95  8,7986 39,5278 PTCON0016 Cambarinho * 23  8,1967 40,6683 PTCON0018 Barrinha de Esmoriz * 396  8,6447 40,9706 PTCON0021 Rios Sabor e MaÃ §Ã £s * 33 476  6,6800 41,4747 PTCON0022 Douro Internacional * 36 187  6,8381 41,3344 PTCON0023 Morais * 12 878  6,8183 41,5056 PTCON0025 Montemuro * 38 763  8,0044 41,0067 PTCON0026 Rio Vouga * 2 769  8,3844 40,6919 PTCON0027 Carregal do Sal 9 554  7,8803 40,4128 PTCON0028 Gardunha * 5 935,39  7,4956 40,1169 PTCON0029 CabeÃ §Ã £o * 48 607  8,0089 39,1169 PTCON0030 Caia * 31 115  7,0892 38,9633 PTCON0031 Monfurado * 23 946  8,1167 38,5833 PTCON0032 Rio Guadiana/Juromenha 2 501  7,2708 38,6500 PTCON0033 Cabrela * 56 555  8,3794 38,4725 PTCON0034 Comporta/GalÃ © * 32 051  8,6414 38,3333 PTCON0035 Alvito/Cuba * 922  7,8744 38,1506 PTCON0036 Guadiana * 38 463,34  7,6639 37,6892 PTCON0037 Monchique * 76 008  8,5825 37,3728 PTCON0038 Ribeira de Quarteira * 582  8,1875 37,1458 PTCON0041 Samil * 91  6,7472 41,7681 PTCON0042 Minas de St. AdriÃ £o * 3 495  6,4653 41,5283 PTCON0043 Romeu * 4 768,58  7,0778 41,5097 PTCON0044 Nisa / Lage da Prata * 12 658  7,6833 39,4667 PTCON0045 SicÃ ³/AlvaiÃ ¡zere * 31 678  8,4000 39,8167 PTCON0046 Azabuxo-Leiria * 136  8,7622 39,7494 PTCON0047 Serras da Freita e Arada * 28 659  8,2833 40,8667 PTCON0048 Serra de Montejunto * 3 830  9,0122 39,1667 PTCON0049 Barrocal * 20 864  8,1300 37,2250 PTCON0050 Cerro da CabeÃ §a * 574,01  7,7833 37,1108 PTCON0051 Complexo do AÃ §or * 1 362  7,9214 40,2150 PTCON0052 Arade / Odelouca 2 112  8,4861 37,1778 PTCON0053 Moura / Barrancos * 43 309  7,0736 38,0806 PTCON0054 FernÃ £o Ferro / Lagoa de Albufeira * 4 318,22  9,1389 38,5569 PTCON0055 Dunas de Mira, GÃ ¢ndara e Gafanhas * 20 530,45  8,8167 40,3872 PTCON0056 Peniche / Sta Cruz * 8 285,54  9,3417 39,2861 PTCON0057 CaldeirÃ £o * 47 286,35  8,0875 37,2819 PTCON0058 Ria de Alvor * 1 454  8,6278 37,1333 PTCON0059 Rio Paiva * 14 562  7,9500 40,9000 PTCON0060 Serra da LousÃ £ * 15 158,11  8,1989 40,0978 UKGIB0001 Rock of Gibraltar * 200,52 0  5,3500 36,1333 UKGIB0002 Southern Waters of Gibraltar * 5 486,44 0  5,3667 36,1250